18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                                 Pg 1 of 150


 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Ira S. Dizengoff
 Philip C. Dublin
 Abid Qureshi
 Joseph L. Sorkin
 Sara L. Brauner

 Counsel to the Official Committee of
 Unsecured Creditors of Sears Holdings Corporation, et al.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   :
     In re                                                         :   Chapter 11
                                                                   :
     SEARS HOLDINGS CORPORATION, et al.,                           :   Case No. 18-23538 (RDD)
                                                                   :
                                          Debtors. 1               :   (Jointly Administered)
                                                                   :

              OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
                CREDITORS TO SALE OF SUBSTANTIALLY ALL OF THE
                   DEBTORS’ ASSETS TO ESL INVESTMENTS, INC.



 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.(4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd            Doc 2042            Filed 01/28/19 Entered 01/28/19 11:04:03                                 Main Document
                                                         Pg 2 of 150



                                                    TABLE OF CONTENTS

                                                                                                                                      Page

 PRELIMINARY STATEMENT.......................................................................................................1
 BACKGROUND ...........................................................................................................................12
     I.   General Background ..............................................................................................12
          A.       Chapter 11 Cases........................................................................................12
          B.       Prepetition Capital Structure......................................................................13
     II.  The Creditors’ Committee’s Investigation Uncovers Viable and Valuable
          Claims and Causes of Action Against ESL and Lampert.......................................14
          A.       The Creditors’ Committee Investigates the Debtors’ Prepetition
                   Transactions ...............................................................................................14
          B.       The Creditors’ Committee Files the Standing Motion To Assert
                   Claims of the Debtors’ Estates Arising from ESL’s and Lampert’s
                   Scheme to Destroy Sears for ESL’s Benefit ..............................................15
                   1.          ESL’s Investment: Lampert and ESL Acquire Kmart and
                               Sears Roebuck, Which Became ESL’s Central Investments .........15
                   2.          The Stock Buy-Backs: Under Lampert’s Direction, Sears
                               Spent Its Cash for ESL’s Short-Term Benefit and to the
                               Detriment of Sears’s Long-Term Prospects ...................................17
                   3.          The Spin-Offs: With Cash Dwindling, ESL Takes Control
                               of Sears’s Desirable Business Units for ESL’s Direct
                               Benefit............................................................................................21
                   4.          The Real Estate Play: Lampert and ESL Secure for Their
                               Own Benefit Sears’s Remaining Valuable Assets—Prime
                               Real Estate—From an Insolvent Sears ..........................................22
                   5.          The Capital Contributions: ESL “Finances” Sears To
                               Protect Its Investments, Lien Up Remaining Assets and
                               Solidify Sears’s Fate ......................................................................24
          C.       The Estates’ Claims Against Lampert, ESL and Kamlani .........................25
          D.       The Debtors’ Refusal to Assert the Proposed Claims ................................26
     III. The Debtors’ Sale Process .....................................................................................27
          A.       The Global Bidding Procedures.................................................................27
          B.       ESL’s Initial Bids and the Auction ............................................................31
          C.       The ESL Bid...............................................................................................38
 OBJECTION..................................................................................................................................43
      I.    Applicable Legal Standard.....................................................................................43
            A.          The ESL Sale Is Subject to Heightened Scrutiny that It Cannot
                        Satisfy ........................................................................................................43




                                                                      ii
18-23538-rdd    Doc 2042            Filed 01/28/19 Entered 01/28/19 11:04:03                                 Main Document
                                                 Pg 3 of 150


               B.      The ESL Sale Would Not Even Satisfy the Lesser Business
                       Judgment Test ............................................................................................46
       II.     The Debtors Have Failed To Meet Their Burden of Showing that the ESL
               Sale Is in the Best Interests of the Debtors’ Estates ...............................................48
               A.      The ESL Sale Is Non-Actionable as Sears NewCo Is Not a Viable
                       Go Forward Business .................................................................................51
                       1.      The ESL Business Plan Is Unrealistic and Unreasonable ..............51
                       2.      The Debtors Cannot Demonstrate Adequate Assurance of
                               Future Performance Under Bankruptcy Code Section
                               365(b) .............................................................................................59
               B.      The ESL Sale Will Leave the Estates Administratively Insolvent .............63
                       1.      The Debtors’ Estimates Discount Their Administrative
                               Shortfall by                                                         ................................65
                       2.      The Debtors’ Analysis Relies on Potential Upsides, but
                               Fails To Account for Significant Downsides that Would
                               Increase Administrative Expenses .................................................68
                       3.      The APA Contains Numerous Conditions that May Prevent
                               the ESL Sale from Closing—Putting an Even Greater
                               Strain on the Estates .......................................................................74
       III.    The ESL Sale Impermissibly Permits ESL to Credit Bid and Grants ESL a
               Release for Inadequate Consideration ...................................................................77
               A.      The ESL Claims Are Disputed Claims and Cannot Be Allowed for
                       Credit Bidding Purposes or Otherwise ......................................................79
                       1.      The 2016-2018 ESL Contributions Should Be
                               Recharacterized as Equity ..............................................................81
                       2.      ESL’s Claims are Subject to Equitable Subordination ..................86
                       3.      ESL’s Claims Are Subject to Disallowance Under
                               Bankruptcy Code Section 502(d) ...................................................90
               B.      If ESL Is Permitted to Credit Bid, Protections Must Be Put in Place ........97
                       1.      ESL Should Be Required to Backstop any Credit Bid...................97
                       2.      If ESL Is Permitted To Credit Bid, ESL’s Claims Should
                               Not Be Allowed in Excess of the Amount Permitted To Be
                               Credit Bid .......................................................................................99
                       3.      If Permitted To Credit Bid, ESL Must Allocate Its Credit
                               Bid to the Collateral Securing the Underlying Debt ....................100
               C.      The Consideration for the Proposed Release Is Woefully
                       Inadequate ................................................................................................103
       IV.     An Orderly Asset Monetization and GOB Process Maximizes Value to the
               Estates and Creditors............................................................................................107
               A.      The Flawed Sale Process Conducted by the Debtors Did Not
                       Result in a Competitive Auction for the Debtors’ Assets ........................109



                                                              iii
18-23538-rdd           Doc 2042             Filed 01/28/19 Entered 01/28/19 11:04:03                                    Main Document
                                                         Pg 4 of 150


                                 1.     The Debtors’ Process Was Rushed, Disorganized and
                                        Confusing, Which Prevented True Market Testing of the
                                        Value of the Debtors’ Assets ........................................................109
                              2.        The Debtors Possess Other Highly Valuable and Complex
                                        Unencumbered Assets that they Failed To Market Properly........114
                              3.        The Poorly Conducted Auction Prevented Third-Party
                                        Participation .................................................................................116
                              4.        Unsurprisingly, ESL Emerged as the Winning Bidder in a
                                        One-Horse Race ...........................................................................118
                      B.      The Debtors Relied on Unsupported Assumptions in Comparing
                              the ESL Sale to the Wind-Down ..............................................................121
                              1.        The Debtors Undervalued the Unencumbered Real Estate
                                        Assets by Using Flawed Methodology ........................................121
                              2.        ESL Cannot Prove Its Entitlement to a Claim Pursuant to
                                        Bankruptcy Code Section 507(b).................................................125
                              3.        The Debtors Inexplicably Failed to Surcharge Collateral
                                        Pursuant to Bankruptcy Code Section 506(c)..............................129
                      C.      Analysis of an Alternative Sale Process Confirms that an Asset
                              Monetization and GOB Process Maximizes Value ..................................132
           V.         ESL Is Not Entitled to the Protections of Bankruptcy Code Section 363(m)
                      or Relief from the Automatic 14-Day Stay Required by Bankruptcy Rule
                      6004(h).................................................................................................................134
 CONCLUSION............................................................................................................................138




                                                                      iv
18-23538-rdd           Doc 2042           Filed 01/28/19 Entered 01/28/19 11:04:03                                Main Document
                                                       Pg 5 of 150


                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

 Cases

 In re Abbotts Dairies, Inc.,
     788 F.2d 143, 14 C.B.C.2d 811 (3d Cir. 1986)......................................................................135

 In re Adelphia Commc’ns Corp.,
     361 B.R. 337 (S.D.N.Y. 2007)...............................................................................................137

 In re Aeropostale, Inc.,
     555 B.R. 369 (Bankr. S.D.N.Y. 2016).......................................................................80, 99, 100

 In re After Six, Inc.,
     154 B.R. 876 (Bankr. E.D. Pa. 2010) ..............................................................................50, 135

 Androse Assocs. of Allaire, LLC v. Great Atl. & Pac. Tea Co. (In re Great Atl. &
    Pac. Tea Co.),
    472 B.R. 666 (S.D.N.Y. 2012).................................................................................................60

 In re AppliedTheory Corp.,
     345 B.R. 56 (S.D.N.Y. 2006), aff’d, 493 F.3d 82 (2d Cir. 2007) ............................................86

 In re AutoStyle Plastics,
     238 B.R. 346 (Bankr. W.D. Mich. 1999).................................................................................83

 In re AutoStyle Plastics, Inc.,
     269 F.3d 726 (6th Cir. 2001) ...................................................................................................85

 Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St. P’ship,
    526 U.S. 434 (1999).................................................................................................................49

 Bank of N.Y. Trust Co. NA v. Pac. Lumber Co. (In re Scopac),
    624 F.3d 274 (5th Cir. 2010), modified, 649 F.3d 320 (5th Cir. 2011) .................................126

 In re BH S&B Holdings LLC,
     420 B.R. 112 (Bankr. S.D.N.Y. 2009)................................................................................. 83-4

 In re Bidermann Indus. U.S.A., Inc.,
     203 B.R. 547 (Bankr. S.D.N.Y. 1997).....................................................................................44

 Brewer v. Erwin & Erwin, P.C. (In re Marquam Inv. Corp.),
    942 F.2d 1462 (9th Cir. 1991) .................................................................................................44

 C&J Clark Am., Inc. v. Carol Ruth, Inc. (In re Wingspread Corp.),
   92 B.R. 87 (Bankr. S.D.N.Y. 1988).........................................................................................44



                                                                    v
18-23538-rdd           Doc 2042           Filed 01/28/19 Entered 01/28/19 11:04:03                              Main Document
                                                       Pg 6 of 150


 In re Callister,
     15 B.R. 521 (Bankr. D. Utah 1981) ................................................................................... 127-8

 Campbell v. United States (In re Davis),
   889 F.2d 658 (5th Cir. 1989) ...................................................................................................90

 CFTC v. Weintraub,
   471 U.S. 343 (1985)...............................................................................................................107

 Chase Manhattan Bank USA NA v. Stembridge (In re Stembridge),
    394 F.3d 383 (5th Cir. 2004) .................................................................................................125

 Cheatham v. Cent. Carolina Bank & Trust Co., N.A. (In re Cheatham),
    91 B.R. 382 (Bankr. E.D.N.C. 1988).....................................................................................127

 In re Chemtura Corp.,
     439 B.R. 561 (Bankr. S.D.N.Y. 2010)...................................................................................107

 In re Cold Harbor Assocs. L.P.,
     204 B.R. 904 (Bankr. E.D. Va. 1997)......................................................................................82

 In re Combined Crofts Corp.,
     54 B.R. 294 (Bankr. D. Wisc. 1985)......................................................................................129

 Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.),
   722 F.2d 1063 (2d Cir. 1983)....................................................................................... 46-7, 106

 In re Constr. Supervision Servs., Inc.,
     No. 12–00569–8 (SWH), 2015 WL 4873062 (Bankr. E.D.N.C. Aug. 13, 2015)..................126

 Consumer News & Bus. Channel P’ship v. Fin. News Network Inc. (In re Fin.
    News Network Inc.),
    980 F.2d 165 (2d Cir. 1992)...................................................................................................108

 In re Croton River Club, Inc.,
     162 B.R. 656 (Bankr. S.D.N.Y. 1993)...................................................................................129

 In re CS Mining, LLC,
     574 B.R. 259 (Bankr. D. Utah 2017) .......................................................................................80

 In re Daufuskie Island Props., LLC,
     441 B.R. 60 (Bankr. D.S.C. 2010) ...........................................................................................80

 In re Drexel Burnham Lambert Grp.,
     134 B.R. 493 (Bankr. S.D.N.Y. 1991)...................................................................................107

 In re DWE Screw Prods., Inc.,
     157 B.R. 326 (Bankr. N.D. Ohio 1993) ...................................................................................61



                                                                   vi
18-23538-rdd           Doc 2042          Filed 01/28/19 Entered 01/28/19 11:04:03                              Main Document
                                                      Pg 7 of 150


 In re Embers 86th St., Inc.,
     184 B.R. 892 (Bankr. S.D.N.Y. 1995).....................................................................................60

 Fabricators, Inc. v. Technical Fabricators, Inc. (In re Fabricators, Inc.),
    926 F.2d 1458 (5th Cir. 1991) .................................................................................................89

 In re Family Christian LLC,
     533 B.R. 600 (Bankr. W.D. Mich. 2015).........................................................................49, 105

 First Servs. Grp., Inc. v. O’Connell (In re Ceron),
     412 B.R. 41 (Bankr. E.D.N.Y. 2009).....................................................................................130

 In re Fisker Automotive Holdings, Inc.,
     510 B.R. 55 (Bankr. D. Del. 2014) ..........................................................................................80

 In re Flour City Bagels, LLC,
     557 B.R. 53 (Bankr. W.D.N.Y. 2016) .......................................................................65, 73, 105

 Ford Motor Credit Co. v. Dobbins,
    35 F.3d 860 (4th Cir. 1994) ...................................................................................................126

 In re Franklin Indus. Complex Inc.,
     No. 01-67457 (SDG), 2008 WL 3992233 (Bankr. N.D.N.Y. Aug. 21, 2008).......................127

 In re Free Lance-Star Publishing Co.,
     512 B.R. 798 (Bankr. E.D. Va. 2014)....................................................................................100

 G-K Dev. Co. v. Broadmoore Place Invs., L.P. (In re Broadmoor Place Invs.,
    L.P.),
    994 F.2d 744 (10th Cir. 1993) ...............................................................................................108

 Geltzer v. Mooney, et al. (In re MacMenamin’s Grill Ltd.),
    450 B.R. 414 (Bankr. S.D.N.Y. 2011) (Drain, J.)....................................................................90

 Gen. Elec. Credit Corp. v. Levin & Weintraub (In re Flagstaff Foodservice
    Corp.),
    739 F.2d 73 (2d Cir. 1984).....................................................................................................129

 Gen. Elec. Credit Corp. v. Peltz (In re Flagstaff Foodservice Corp.),
    762 F.2d 10 (2d Cir. 1985)............................................................................................... 129-30

 In re General Motors Corp.,
     407 B.R. 463 (Bankr. S.D.N.Y. 2009)...................................................................................135

 Goode v. Hagerty (In re Sys. Impact, Inc.),
    229 B.R. 363 (Bankr. E.D. Va. 1998)......................................................................................89




                                                                 vii
18-23538-rdd             Doc 2042            Filed 01/28/19 Entered 01/28/19 11:04:03                                     Main Document
                                                          Pg 8 of 150


 In re The Great Atl. & Pac. Tea Co.,
     No. 15-23007 (RDD) (Bankr. S.D.N.Y.).................................................................................49

 In re Gucci,
     126 F.3d 380 (2d Cir. 1997)...................................................................................................135

 In re Gulph Woods Corp.,
     No. 87-03093S, 1988 WL 134688 (Bankr. E.D. Pa. Dec. 13, 1988).................................45, 49

 In re Gymboree Grp., Inc.,
     No. 19-30258 (KLP) (Bankr. E.D. Va.)...................................................................................49

 In re Hoffman Assocs.,
     194 B.R. 943 (Bankr. D.S.C. 1995) ...................................................................................87, 89

 In re Innkeepers USA Trust,
     442 B.R. 227 (Bankr. S.D.N.Y. 2010).....................................................................................44

 In re Ionosphere Clubs, Inc.,
     85 F.3d 992 (2d Cir. 1996).......................................................................................................60

 In re Iridium Op. LLC,
     478 F.3d 452 (2d Cir. 2007)...................................................................................................107

 In re Joshua Slocum Ltd.,
     922 F.2d 1081 (3d Cir. 1990)...................................................................................................60

 In re Kohl,
     421 B.R. 115 (Bankr. S.D.N.Y. 2009)...........................................................................129, 131

 In re Lafayette Radio Elecs. Corp.,
     9 B.R. 993 (Bankr. E.D.N.Y. 1981).........................................................................................61

 Lawsky v. Condor Capital Corp.,
    No. 14 CIV. 2863 (CM), 2015 U.S. Dist. LEXIS 96347 (S.D.N.Y. July 21,
    2015) ........................................................................................................................................48

 LightSquared LP v. SP Special Opportunities LLC (In re LightSquared Inc.),
    511 B.R. 253 (Bankr. S.D.N.Y. 2014).....................................................................................99

 LNC Invs., Inc. v. First Fid. Bank, N.A.,
   247 B.R. 38 (S.D.N.Y. 2000).................................................................................................125

 LNC Invs., Inc. v. First Fid. Bank, N.A.,
   No. 92 Civ. 7584 (MBM), 1997 U.S. Dist. LEXIS 12858 (S.D.N.Y. Aug. 27,
   1997) ......................................................................................................................................126




                                                                       viii
18-23538-rdd           Doc 2042           Filed 01/28/19 Entered 01/28/19 11:04:03                                Main Document
                                                       Pg 9 of 150


 In re Lyondell Chem. Co.,
     544 B.R. 75 (Bankr. S.D.N.Y. 2016)............................................................................. 81, 83-4

 In re M. Fine Lumber Co.,
     383 B.R. 565 (Bankr. E.D.N.Y. 2008).....................................................................................60

 In re Mary Holder Agency, Inc.,
     No. 11-34280 (MBK), 2012 WL 4434362 (Bankr. D.N.J. Sept. 24, 2012) ..........................126

 In re McLean Indus., Inc.,
     84 B.R. 340 (Bankr. S.D.N.Y. 1988).....................................................................................129

 Mission Iowa Wind Co. v. Enron Corp.,
    291 B.R. 39 (S.D.N.Y. 2003)...................................................................................................45

 N.J. Steel Corp. v. Bank of N.Y.,
     No. 95 CIV 3071 (KMW), 1997 WL 716911 (S.D.N.Y. Nov. 17, 1997) ...............................89

 In re Natco,
     54 B.R. 436 (Bankr. S.D.N.Y. 1985).................................................................................60, 62

 In re Octagon Roofing,
     123 B.R. 583 (Bankr. N.D. Ill. 1991) ......................................................................................98

 Official Comm. of Unsecured Creditors of the Debtors v. Austin Fin. Serv., Inc.
     (In re KDI Holdings, Inc.),
     277 B.R. 493 (Bankr. S.D.N.Y. 1999).....................................................................................43

 Official Comm. of Unsecured Creditors v. Credit Suisse First Boston (In re Exide
     Techs., Inc.),
     299 B.R. 732 (Bankr. D. Del. 2003) ........................................................................................89

 Official Comm. of Unsecured Creditors v. UMB Bank, N.A (In re Residential
     Capital, LLC),
     501 B.R. 549 (Bankr. S.D.N.Y. 2013)...................................................................................126

 Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.),
    4 F.3d 1095 (2d Cir. 1993)................................................................................................... 46-7

 Pepper v. Litton,
    308 U.S. 295 (1939).................................................................................................................44

 Picard v. Merkin (In re Bernard L. Madoff Inv. Secs. LLC),
    515 B.R. 117 (Bankr. S.D.N.Y. 2014).....................................................................................99

 In re President Casinos, Inc.,
     314 B.R. 784 (Bankr. E.D. Mo. 2004).....................................................................................45




                                                                    ix
18-23538-rdd           Doc 2042           Filed 01/28/19 Entered 01/28/19 11:04:03                               Main Document
                                                      Pg 10 of 150


 Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
    390 U.S. 414 (1968)...............................................................................................................107

 In re PSINet Inc.,
     268 B.R. 358 (Bankr. S.D.N.Y. 2001)...................................................................................137

 Qmect, Inc. v. Burlingame Capital Partners II, L.P.,
   373 B.R. 682 (N.D. Cal. 2007) ..............................................................................................125

 In re Quality Beverage Co., Inc.,
     181 B.R. 887 (Bankr. S.D. Tex. 1995) ............................................................................ 126-28

 RadLAX Gateway Hotel v. Amalgamated Bank,
    132 S.Ct. 2065 (2012)............................................................................................................100

 In re Red Dot Scenic, Inc.,
     313 B.R. 181 (Bankr. S.D.N.Y. 2004) (Drain, J.)....................................................................91

 In re Residential Capital, LLC,
     No. 12-12020, 2013 WL 3286198 (Bankr. S.D.N.Y. June 27, 2013) .....................................44

 In re RML Development, Inc.,
     528 B.R. 150 (Bankr. W.D. Tenn. 2014)...........................................................................80, 98

 In re RS Legacy Corp.,
     2015 Bankr. LEXIS 2206 (Bankr. D. Del. June 25, 2015) ......................................................61

 Smart World Techs., LLC v. Juno Online Servs., Inc. (In re Smart World Techs.,
    LLC),
    423 F.3d 166,175 (2d Cir. 2005)............................................................................................107

 In re SubMicron Sys. Corp.,
     432 F.3d 448 (3d Cir. 2006).....................................................................................................85

 In re Tidal Const. Co.,
     446 B.R. 620 (Bankr. S.D. Ga. 2009) ......................................................................................44

 U.S. v. Boatmen’s First Nat’l Bank,
    5 F.3d 1157 (8th Cir. 1993) ...................................................................................................132

 United States v. Deer Park, Inc. (In re Deer Park, Inc.),
    136 B.R. 815 (B.A.P. 9th Cir. 1992), aff’d, 10 F.3d 1478 (9th Cir. 1993)..............................50

 In re Ware,
     12-30566-KLP, 2014 Bankr. LEXIS 2437 (Bankr. E.D. Va. June 3, 2014) .................129, 131

 In re Westview 74th St. Drug Corp.,
     59 B.R. 747 (Bankr. S.D.N.Y. 1986).......................................................................................61



                                                                    x
18-23538-rdd             Doc 2042            Filed 01/28/19 Entered 01/28/19 11:04:03                                    Main Document
                                                         Pg 11 of 150


 In re The Wet Seal, LLC,
     No. 17-10229 (CSS) (Bankr. D. Del. 2017) ............................................................................49

 In re Winstar Commc’ns, Inc.,
     554 F.3d 382 (3d Cir. 2009).....................................................................................................89

 Statutes

 11 U.S.C.
    § 101(2)....................................................................................................................................43
    § 101(31)..................................................................................................................................43
    § 363................................................................................................................................. passim
    § 363(b)............................................................................................................................ passim
    § 363(k)............................................................................................................................ passim
    § 363(m)........................................................................................................................... 134-37
    § 364(d)..................................................................................................................................125
    § 365................................................................................................................................. passim
    § 365(b)............................................................................................................................ passim
    § 502(a) ............................................................................................................................40, 104
    § 502(b)....................................................................................................................................81
    § 502(d)............................................................................................................................ passim
    § 503(b)............................................................................................................................ passim
    § 506(c) ............................................................................................................................ passim
    § 507(a)(2) .............................................................................................................................126
    § 507(b)............................................................................................................................ passim
    § 510(c) ............................................................................................................................ passim
    § 544................................................................................................................................. passim
    § 548................................................................................................................................. passim
    § 550................................................................................................................................. passim
    § 1102.......................................................................................................................................13
    § 1107.......................................................................................................................................12
    § 1108.......................................................................................................................................12
    § 1129.......................................................................................................................................78

 Rules

 Fed. R. Bankr. P.
    § 6004(h)........................................................................................................................134, 136
    § 9019.....................................................................................................................................107

 Other Authorities

 3 COLLIER ON BANKRUPTCY ¶ 363.11..........................................................................................135
 4 COLLIER ON BANKRUPTCY ¶ 506.05..........................................................................................129
 10 COLLIER ON BANKRUPTCY ¶ 6004.11......................................................................................136




                                                                        xi
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 12 of 150


         The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) of Sears

 Holdings Corporation (“Holdings”) and its affiliated debtors and debtors in possession

 (collectively, the “Debtors” and, together with their non-Debtor affiliates, “Sears” or the

 “Company”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), by and through

 its undersigned counsel, hereby files this objection (the “Objection”) to the proposed sale of

 substantially all of the Debtors’ businesses and assets to Transform Holdco, LLC (“Buyer” and,

 together with its affiliates and principals, including ESL Investments, Inc., “ESL”) pursuant to

 section 363(b) of title 11 of the United States Code (the “Bankruptcy Code”). In support of this

 Objection, the Creditors’ Committee respectfully states as follows.

                                      PRELIMINARY STATEMENT 2

         1.       The Debtors’ process for the sale of their assets was supposed to be multifaceted,

 including both a “go forward” sale process and a “sum of the parts” sale process. With respect to

 the go forward sale process, the Debtors initially were to solicit bids for the sale of over 500 of

 the Debtors’ operating stores that would continue as a “going concern.” The primary stated

 objectives in pursuing a going concern transaction were laudable: (i) ensuring the Debtors’

 administrative solvency and (ii) saving up to 45,000 jobs. But the true intended beneficiaries of

 such process were the Debtors’ former CEO and Chairman of the Board, Edward S. Lampert

 (“Lampert”) and his hedge fund, ESL Investments, Inc. Indeed, since early in these cases, the

 Debtors have acknowledged that ESL likely was the only “going concern” bidder and would

 seek to credit bid nominally secured claims—claims that the Debtors acknowledged were subject

 to significant dispute—as part of its bid.




 2
  Capitalized terms used but otherwise not defined in this section shall have the meanings ascribed to such terms
 elsewhere in this Objection.
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 13 of 150


        2.      The sum of the parts sale process was to be markedly different from the going

 concern sale process. In connection with the sum of the parts process, the Debtors were to (i)

 obtain bids from liquidators to conduct GOB sales at all of their operating stores; (ii) market their

 extensive real estate portfolio comprising over        separate owned and leased properties; (iii)

 market their various business lines including Sears Home Improvement, Sears Home Services,

 Sears Auto Centers, PartsDirect, Innovel and Monark; and (iv) market their other remaining

 assets. As part of this process, also referred to as the GOB or wind-down process, the Debtors

 always maintained that they would be administratively solvent.

        3.      A significant number of the Debtors’ assets to be sold in connection with either

 the go forward or the GOB sale process are unencumbered, including each of the business lines

 noted above and       real estate assets with significant aggregate value. The majority of the

 Debtors’ other assets currently are encumbered by a significant amount of secured debt

 obligations. Certain of these secured debt obligations arose from “regular way” financings from

 reputable third party lenders, such as the lenders under the Debtors’ first lien asset backed

 lending facility, which is secured by liens on accounts receivable (and related cash proceeds) and

 inventory. The vast majority of the Debtors’ other “secured debt obligations,” however, arose

 from insider financing transactions with ESL. The ESL-centric financing facilities were put in

 place while Sears was lying on its deathbed following a series of spin-off transactions, like

 Seritage and Lands’ End, that lined Lampert’s and ESL’s pockets while stripping Sears of its

 most valuable business lines and real estate assets. These financing transactions were papered as

 debt obligations, but have significant indicia of being equity contributions and were supported by

 financial projections artfully, but artificially, manufactured by Lampert. Indeed, as discussed in




                                                   2
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                                Pg 14 of 150


 detail in the Creditors’ Committee’s Standing Motion and Proposed Complaint 3 and summarized

 herein, the Creditors’ Committee is seeking to pursue colorable and highly valuable causes of

 action against Lampert and ESL in connection with fraudulent spin-off transactions and the

 incurrence of the ESL financing facilities, including causes of action to equitably subordinate

 and/or recharacterize ESL’s claims against the Debtors’ estates—claims that ESL is seeking to

 use as credit bid consideration for its acquisition of not just 425 stores, but substantially all of the

 Debtors’ assets. The Debtors are proposing to release a significant portion of these causes of

 action, including with respect to the allowance and treatment of the ESL Claims, 4 for the de

 minimis amount of $35 million.

         4.       As noted above, although only ESL was ever interested in making a “go forward

 stores” bid, numerous parties were interested in the Debtors’ assets in connection with a sum of

 the parts sale process. In order to determine the values that the Debtors’ estates could obtain in

 connection with the sum of the parts process, however, the Debtors were required to formulate

 and run a robust and fair sale process. Unfortunately, the Debtors were never prepared to

 undertake—and, thus, never undertook—such a process. As a result, the Debtors have been

 unable to determine the values that could have been obtained in connection therewith to compete

 with ESL’s purported “going concern” bid.



 3
   See Motion of the Official Committee of Unsecured Creditors of Sears Holdings Corporation, et al. for Entry of an
 Order Granting (I) Leave, Standing, and Authority To Commence and Prosecute Certain Claims on Behalf of the
 Debtors’ Estates and (II) Non-Exclusive Settlement Authority in Respect of Such Claims, dated January 17, 2019
 [ECF No. 1765] (the “Standing Motion” and the underlying draft complaint attached thereto, the “Proposed
 Complaint”). Contemporaneously herewith, the Creditors’ Committee has filed the Preliminary Omnibus Objection
 of the Official Committee of Unsecured Creditors of Sears Holdings Corporation, et al. to the ESL Proofs of Claim
 (the “ESL Claims Objection”), formally disputing the allowance of ESL’s secured claims reflected in its proofs of
 claim, as set forth on Schedule G of the APA (the “ESL Claims”). Each of the Standing Motion, Proposed
 Complaint and ESL Claims Objection is expressly incorporated herein by reference as if fully set forth herein and
 are part of the record before the Court in connection with this proceeding.
 4
   The Creditors’ Committee reserves its rights to object to, or otherwise challenge, any and all of ESL’s unsecured
 claims that it has asserted or may assert against the Debtors’ estates.

                                                          3
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 15 of 150


        5.      The fact that the Debtors did not run a comprehensive process to compete with

 ESL is unsurprising. Indeed, the Debtors never were prepared for—and at no point during the

 pendency of these cases have the Debtors seriously engaged in—efforts to truly test the market

 for what their assets are worth. As a result, the “auction” process itself was exclusionary and

 noncompetitive, amounting instead to a one-horse race to transfer Sears and its valuable assets

 and operating businesses to ESL in exchange for consideration that allowed the Debtors to get

 closer to, but not achieve, administrative solvency and without regard to the value of

 unencumbered assets or distributions to the Debtors’ general unsecured creditors. Indeed, under

 the Creditors’ Committee’s analysis, the ESL Bid undervalues the Debtors’ unencumbered assets

 by approximately                , on the low end, to                , on the high end, and provides

 no consideration for such value that rightfully belongs to unsecured creditors.

        6.      Notwithstanding this Court’s mandate that the Debtors run a sale process to

 determine what transaction or series of transactions would garner the most value for these

 estates, the only process the Debtors ran was to compare successive ESL bids to their own

 hypothetical and conservative wind-down estimates. As a result, and unsurprisingly, without

 consulting the Creditors’ Committee in connection with making their final determinations, the

 Debtors and the Restructuring Subcommittee accepted the ESL Bid—a bid that (i) is the result of

 a flawed process, (ii) fails to provide value for unencumbered assets by a dramatic margin, (iii)

 will render the Debtors administratively insolvent, (iv) is premised on an inappropriate credit bid

 of disputed claims, (v) releases causes of action worth hundreds of millions of dollars and,

 importantly and (vi) is based on an unrealistic business plan that, if approved by this Court, will

 forestall for only a short period of time the inevitable liquidation of Sears and the cessation of the




                                                   4
18-23538-rdd       Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03                  Main Document
                                              Pg 16 of 150


 45,000 jobs that Sears and ESL assert will be saved in connection with the ESL Sale. Indeed,

 approval of the ESL Sale is the likely precursor of yet another retail “chapter 22” case.

         7.       In seeking approval of the ESL Sale, the Debtors bear the burden of

 demonstrating to this Court not only that selection of the ESL Bid reflects an appropriate

 exercise of their business judgment, but also that the ESL Sale has been proposed in good faith

 and is “entirely fair” under the heightened scrutiny standard that must be applied to this insider

 transaction. The Debtors’ decision to select ESL as the successful bidder notwithstanding their

 significant (and unresolved) administrative solvency concerns, exacerbated by the myriad

 deficiencies in the ESL Bid discussed herein, neither withstands heightened scrutiny nor supports

 a sound exercise of the Debtors’ business judgment.

         8.      First, although the Debtors and ESL tout the ESL Sale as a “going concern”

 transaction that “would preserve 45,000 jobs,” 5 this Court, unfortunately cannot take any

 comfort in such an assertion. The business plan upon which the ESL Sale is premised (the “ESL

 Business Plan”) assumes—without adequate (if any) support—that the same insiders that drove

 Sears into bankruptcy can “transform” the enterprise through unprecedented and unsubstantiated

 growth rates and with razor thin liquidity. The ESL Business Plan assumes that, notwithstanding

 its near decade-long decline, the post-sale enterprise (“Sears NewCo”) will emerge and begin

 growing revenue, growing EBITDAP 6 and growing margins, all while cutting corporate SG&A

 expenses,                                                                                             within

 a year of closing. The ESL Business Plan predicts that same store sales will

          in 2019—                                                                               —and then


 5
   See Press Release, Sears Holdings Corporation, Sears Holdings Announces ESL Investments as Winning Bidder in
 Bankruptcy Court-Supervised Auction (Jan. 17, 2019) (the “ESL Sale Press Release”); ESL Partners, L.P.,
 Beneficial Ownership Report (Schedule 13-D) (Jan. 18, 2019), Item 4.
 6
   “EBITDAP” means earnings before interest, taxes, depreciation, amortization, and pension.

                                                       5
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 17 of 150


 simply predicts that those sales will

                                     . The ESL Business Plan also anticipates that EBITDAP

 margins will immediately

      . For its stores, as well as for Sears Auto Centers, the ESL Business Plan forecasts a



                                                  . While Sears has not generated positive

 EBITDAP since 2012, the ESL Business Plan assumes that Sears NewCo will immediately

                                         . None of the speculative initiatives contained in the ESL

 Business Plan, however, suggest that Sears’s historical inability to achieve sales and profitability

 targets will suddenly abate.

        9.      With the fanciful ESL Business Plan that disregards historical financials and the

 reality of the current retail environment, Sears NewCo is destined to follow the same downward

 trajectory. When Sears NewCo inevitably runs into financial distress in the near future, the

 Debtors’ creditors—whose claims purportedly are being assumed by Sears NewCo’s holding

 company—will bear the brunt, once again. And ESL’s promises of continued employment for

 tens of thousands of Sears’s employees necessarily will vaporize. Indeed, although the ESL Bid

 contemplates offers of employment to 45,000 current Sears employees, there is no restriction on

 Buyer’s ability to terminate such employees immediately thereafter.



                                                              . See Transcript of Robert Riecker,

 dated January 25, 2019 (the “Riecker Transcript”) 140:25-142:19,

                                  Given Sears’s historical performance with ESL and Lampert at

 the helm, it strains credulity that the ESL Sale will result in a viable go-forward enterprise.


                                                   6
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                 Pg 18 of 150


 Instead, the ESL Sale will authorize ESL to leverage these Chapter 11 Cases to conduct its own

 GOB process for its sole benefit, while freeing Sears NewCo from towering liabilities and

 offering only limited benefits to the Debtors’ estates and creditors. Even before the ESL

 Business Plan is proven wrong with actual results, under the terms of the APA, ESL will begin

 liquidating the assets being acquired. For example, the APA provides Buyer with the right, for

 up to 60 days following the Closing Date, to conduct an extended marketing process for the sale

 of the Debtors’ executory contracts and leases of non-residential real property to third parties,

 with the proceeds of such sales to inure solely to ESL’s benefit. 7 See APA §§ 2.7(c) and (d), 2.9,

 5.2. Moreover, ESL’s President testified, and the ESL Business Plan assumes,

                                                                          See Transcript of Kunal Kamlani,

 dated January 24, 2019 (the “Kamlani Transcript”) 116:14-121:11.

          10.      Second, the ESL Sale will,                                          , render the estates

 administratively insolvent. While ESL pays lip service to solving for the payment in full of

 administrative liabilities, the proposed consideration in the ESL Sale



                                                    . Indeed, Buyer’s obligation under the APA to pay

 approximately $667 million in assumed administrative liabilities is nothing more than a

 contingent reimbursement obligation, the sole remedy for which is a general unsecured claim in

 favor of the Debtors against Buyer, a newly created ESL shell entity whose only value is tethered

 to a sinking ship without a viable go-forward strategy. See APA § 2.3(k)(x); Proposed Sale

 Order, attached as Ex. B to the Sale Notice, ¶ 25. Without a viable business plan to support the


 7
   Remarkably (but perhaps not surprisingly), the Creditors’ Committee was unsuccessful in its strident efforts to
 compel the Debtors to conduct such a marketing process for the benefit of these estates, which the Debtors’
 repeatedly refused.


                                                           7
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                                Pg 19 of 150


 ESL Bid, there can be no expectation that Sears NewCo will have the financial wherewithal to

 remain in business or that assumed liabilities will be satisfied on a go forward basis. Based on

 the Creditors’ Committee’s analysis of ESL’s proposed financing and the ESL Business Plan,

 Sears NewCo likely will be in financial distress in a matter of months. And, by design, the third-

 party creditors whose claims are being “assumed” will have no recourse.

         11.       The ESL Sale also contemplates numerous other administrative expenses that will

 deepen the Debtors’ administrative insolvency and cause the Debtors to bear significant credit

 risk in respect of Sears NewCo. These expenses result from, among other things: (i) royalty

 payment obligations in connection with intellectual property owned by non-Debtor KCD IP,

 LLC; 8 (ii) ongoing administrative expenses incurred by the Debtors following closing of the

 APA (and as required under the APA) on account of assets sold to Buyer; (iii)

 professional fees including in connection with the prosecution of the ESL Sale and the extended

 post-Closing period during which the Debtors are required to provide services to Buyer under the

 APA; and (iv) numerous potential reductions of assumed liabilities.

         12.       Moreover, the proposed ESL Sale is fraught with execution risk because of the

 highly conditional nature of ESL’s obligation to close. Specifically, the APA contains numerous

 closing conditions that are outside of the Debtors’ control, certain of which may result in an

 inability to close the transaction (and the return of ESL’s $120 million deposit).

               x   Sale of Non-Debtor Assets. The APA provides for the sale of assets by non-
                   Debtors to Buyer or otherwise makes the assumption of certain liabilities
                   contingent on such non-Debtor asset sales, including, among other things, the




 8
  The indenture trustee for the KCD Notes (as defined below) has asserted that royalty payments obligations are due
 and owing. While the Creditors’ Committee continues to evaluate the propriety of such assertion,



                                                         8
18-23538-rdd        Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03                 Main Document
                                              Pg 20 of 150


                   KCD Notes 9 and intellectual property owned by KCD IP, LLC. See APA § 2.1(e),
                   (r).

               x   Completion of Marketing Period for ESL’s Financing. The APA provides that
                   the Closing is conditioned upon expiration of a marketing period for Buyer’s
                   financing. See id. § 4.1. If the marketing period is interrupted and the Closing is
                   delayed, the Closing may not occur before the Outside Date, and in turn, Buyer
                   would have a right to terminate the APA and receive a refund of its $120 million
                   deposit.

               x   Value of Acquired Assets/Maximum Liabilities. The APA sets forth numerous
                   conditions to Buyer’s obligation to close that give Buyer significant leeway to
                   walk away from the transaction without recourse (and with a refund of its $120
                   million deposit), including, most significantly: (i) the aggregate value of the
                   acquired inventory and accounts receivable must be at least $1.657 billion; (ii) the
                   outstanding indebtedness under the DIP ABL Facility shall be no greater than
                   $850 million; and (iii) the outstanding indebtedness under the Junior DIP Facility
                   shall be no greater than $350 million. Sellers’ projections indicate that it will be a
                   challenge for them to meet these inventory and receivables thresholds as well as
                   the DIP balance thresholds. See id. §§ 10.9, 10.10.

               x   Milestones. Buyer can terminate the APA and receive a refund of its $120 million
                   deposit in the following circumstances, among others: (i) the ESL Sale has not
                   closed by February 19, 2019 (see id. § 12.1(a)(ii)); or (ii) the Court has not
                   approved the transactions or the Approval Order is not obtained (or is vacated or
                   stayed) by February 8, 2019 (see id. § 12.1(b)(ii)).

         13.       Left with insufficient assets to satisfy the claims that will be left in its wake, the

 ESL Sale all but guarantees administrative insolvency for the Debtors.

         14.       Third, ESL accomplishes its feat of exchanging $35 million in cash for (i)

 allowance of all the ESL Claims and (ii) a broad release of valuable estate causes of action to

 enable it to submit an inappropriate and impermissible credit bid. The credit bid, however, is

 premised on disputed claims in contravention of applicable law and, moreover, cannot credibly

 be offered as consideration for the purchase of the Debtors’ unencumbered assets. By the

 Debtors’ own estimates,                              of unencumbered value exists in the estates—



 9
  “KCD Notes” means the 6.90% KCD IP, LLC Asset-Backed Notes issued pursuant to the Indenture dated as of
 May 18, 2006, by non-Debtor KCD IP, LLC as Issuer and U.S. Bank National Association as Trustee. APA § 1.1.

                                                      9
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 21 of 150


 including valuable business segments and              real estate assets. Yet, ESL has refused to

 allocate its purchase price, as expressly required under the Global Bidding Procedures.

 Therefore, it is impossible to know what value (if any) ESL is ascribing to the acquisition of the

 Debtors’ unencumbered assets. By the Creditors’ Committee’s estimates, however, the purchase

 price paid in connection with the ESL Sale undervalues the Debtors’ unencumbered assets by up

 to               . ESL surely will contend that Buyer’s agreement to assume certain of the

 Debtors’ administrative liabilities is in consideration for the unencumbered assets, but even if the

 obligation to assume liabilities were ironclad and not illusory, the magnitude of the value of the

 unencumbered assets to be acquired vastly exceeds the extent of the assumed administrative

 liabilities.

          15.   In addition, the claims that ESL purports to credit bid are vigorously contested by

 the Creditors’ Committee, as evidenced by the ESL Claims Objection filed contemporaneously

 herewith and the Standing Motion and Proposed Complaint filed previously with this Court. By

 the Standing Motion, the Creditors’ Committee seeks standing to pursue certain claims and

 causes of action against ESL, including avoidance actions, recharacterization claims and

 equitable subordination claims. For the reasons discussed herein and set forth in the Standing

 Motion, the Proposed Complaint and the ESL Claims Objection, these causes of action are

 colorable and viable and, therefore, subject ESL’s claims, and thus its right to credit bid, to

 legitimate dispute. Yet, to date, ESL has been unwilling to cash collateralize its bid despite the

 Court’s clear instruction to do so in the event legitimate disputes arise. The ESL Sale also

 contemplates allowance of all of the ESL Claims aggregating approximately $2 billion, which

 vastly exceed the claims ESL intends to credit bid. In the unlikely event that ESL is permitted to

 credit bid at all, the ESL Claims should be allowed solely for that limited purpose and without


                                                  10
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 22 of 150


 limiting remedies that otherwise would be available to the Debtors’ estates upon successful

 prosecution of the causes of action referenced in the Standing Motion, Proposed Complaint and

 ESL Claims Objection.

        16.     Fourth, all evidence,                                        , indicates that the

 value-maximizing path for these Chapter 11 Cases is an orderly sum of the parts sale process and

 a contemporaneous GOB process run by the Debtors. A properly conducted wind-down process

 will yield higher and better results than the ESL Sale, which will, in turn, enable the Debtors to

 distribute to their unsecured and true third-party creditors the value to which such creditors are

 entitled. And such process would not include the inappropriate release in favor of ESL or

 permission for ESL to credit bid disputed claims. The Debtors, who up until the very last minute

 were in agreement that a wind-down was the value maximizing path, relied on a number of

 dubious assumptions, as well as a deeply flawed marketing and auction process, in justifying

 their ultimate decision to seek approval of the ESL Sale—again, a decision made without

 consulting with the Creditors’ Committee.

        17.     In short, the Debtors seek approval of a highly questionable transaction

 representing a Hail Mary for their controlling insider that (i) places massive risk on the Debtors’

 unsecured creditors and leaves them with nothing but up to $35 million in cash and limited

 preserved causes of action, (ii) results in administrative insolvency, (iii) is premised on an

 unsupportable business plan and (iv) requires the release of colorable and valuable causes of

 action. And the Debtors endeavor to proceed with the ESL Sale notwithstanding the availability

 of a value-maximizing alternative in the form of GOB sales that would, at worst, leave the

 Debtors administratively solvent and, at best, provide hundreds of millions of dollars in

 recoveries to unsecured creditors. The Creditors’ Committee has communicated repeatedly to


                                                  11
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                Pg 23 of 150


 the Debtors, the Restructuring Subcommittee and their various professionals that despite its

 shared desire to preserve the Sears enterprise and save jobs, there are incurable deficiencies in

 the ESL Bid. Such concerns were disregarded and, consequently, the Debtors’ pursuit of the

 ESL Sale raises serious questions as to the Debtors’ exercise of their fiduciary duties in

 determining the ESL Sale was in the best interests of the Debtors’ estates.

          18.      The ESL Sale does not comport with a sound exercise of the Debtors’ business

 judgment, let alone the heightened scrutiny that must be applied in connection with this insider

 transaction. Indeed, even absent the broad release and inappropriate credit bid provided to ESL

 in connection with the transaction, the ESL Sale falls woefully short of satisfying the applicable

 legal standards. Against this backdrop, the Court should put an end to the pretense of a “going

 concern” bid by ESL and deny the ESL Sale in its entirety as not in the best interests of the

 Debtors’ estates.

                                                BACKGROUND

 I.       GENERAL BACKGROUND

 A.       Chapter 11 Cases

          19.      On October 15, 2018 (the “Petition Date”) 10 and continuing thereafter, each of the

 Debtors filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code

 (the “Bankruptcy Code”). The Debtors continue to operate their businesses as debtors in

 possession pursuant to Bankruptcy Code sections 1107 and 1108. No request has been made for

 the appointment of a trustee or an examiner.



 10
   Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the
 Asset Purchase Agreement, dated as of January 17, 2019, by and among Transform Holdco LLC, Sears Holdings
 Corporation and its subsidiaries party thereto (the “APA”), attached as Exhibit B to the Notice of Successful Bidder
 and Sale Hearing, dated January 18, 2019 [ECF No. 1730] (the “Sale Notice”).


                                                          12
18-23538-rdd       Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03                   Main Document
                                              Pg 24 of 150


         20.      On October 24, 2018, the United States Trustee for the Southern District of New

 York (the “U.S. Trustee”) appointed the Creditors’ Committee pursuant to Bankruptcy Code

 section 1102 [ECF No. 276]. 11

 B.      Prepetition Capital Structure

         21.      As of the Petition Date, the Debtors had outstanding obligations under the

 following facilities: (i) First Lien Credit Facility; (ii) Stand-Alone L/C Facility; (iii) Second Lien

 Credit Facility; (iv) Second Lien PIK Notes; (v) Second Lien Notes; (vi) IP/Ground Lease Term

 Loan; (vii) Consolidated Secured Loan Facility; (viii) Holdings Unsecured PIK Notes; (ix)

 Holdings Unsecured Notes; (x) SRAC Unsecured PIK Notes; and (xi) SRAC Unsecured Notes.

 See Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for

 Southern District of New York, dated October 15, 2018 [ECF No. 3] (the “First Day Decl.”) ¶

 34. 12 The Debtors’ prepetition capital structure, along with the percentage of each facility held

 by ESL is set forth below.




 11
    The Creditors’ Committee currently comprises: (i) Apex Tool Group, LLC; (ii) Brixmor Operating Partnership,
 L.P.; (iii) Computershare Trust Company, N.A., as indenture trustee; (iv) Oswaldo Cruz; (v) Pension Benefit
 Guaranty Corporation; (vi) Simon Property Group L.P.; (vii) The Bank of New York Mellon Trust Company, N.A.,
 as indenture trustee; and (viii) Winiadaewoo Electronics America, Inc.
 12
    Each credit facility discussed herein shall have the meaning ascribed to such term in the First Day Decl.

                                                       13
18-23538-rdd            Doc 2042          Filed 01/28/19 Entered 01/28/19 11:04:03       Main Document
                                                      Pg 25 of 150


       Debt Facilities                            Principal Outstanding   ESL Amount    ESL Amount
       (As of Petition Date)                             ($mm)            Owned (%)     Owned ($mm)
       Revolving Credit Facility                                 $836.0            0%              -
           First Lien Letters of Credit                           123.8            0%              -
       First Lien Term Loan B                                     570.8            0%              -
       FILO Term Loan                                             125.0           56%             70.6
           Total First Lien Debt                               $1,655.6            4%            $70.6

       Stand-Alone L/C Facility                                  $271.1          40%            $108.4

       Second Lien Term Loan                                      317.1          100%            318.6
       Second Lien Line of Credit                                 525.0           97%            507.1
       Alternative Tranche Line of Credit Loans                    45.0            0%              -
       Second Lien PIK Notes                                      175.4           12%             21.3
       Second Lien Notes                                           89.0            0%              -
          Total Second Lien Debt                               $1,151.5           74%           $847.0

       IP/Ground Lease Term Loan                                  231.2           81%            187.3
       Consolidated Secured Note A                                108.1            0%              -
       Consolidated Secured Note B                                723.3          100%            726.5
          Total Secured Loan Debt                              $1,062.6           86%           $913.8

       Holdings Unsecured PIK Notes                               222.6          88%             195.9
       Holdings Unsecured Notes                                   411.0           0%               -
       SRAC Unsecured PIK Notes                                   107.9           0%               -
       SRAC Unsecured Notes                                       185.6           0%               -
          Total Unsecured Debt                                   $927.1          21%            $195.9

          Total Funded Debt                                    $5,067.9          42%          $2,135.7


 II.       THE CREDITORS’ COMMITTEE’S INVESTIGATION UNCOVERS VIABLE
           AND VALUABLE CLAIMS AND CAUSES OF ACTION AGAINST ESL AND
           LAMPERT

 A.        The Creditors’ Committee Investigates the Debtors’ Prepetition Transactions

           22.        Since its appointment, the Creditors’ Committee has worked tirelessly to conduct

 an independent investigation into the Debtors’ prepetition transactions to determine whether

 claims exist that may return value to the Debtors’ estates. On November 16, 2018, the Court

 entered the Order Pursuant to Bankruptcy Code Section 105 and Federal Rules of Bankruptcy

 Procedure 2004, 9006, and 9016 Authorizing Expedited Discovery of the Debtors and Third

 Parties [ECF No. 802], which authorized the Creditors’ Committee to conduct oral examinations

 of the Debtors and other third parties and issue subpoenas for the production of documents

 relevant to certain prepetition transactions (the “Investigation”).

                                                          14
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                           Pg 26 of 150


         23.    The Creditors’ Committee undertook this Investigation on an extremely

 compressed timeframe, reviewing approximately 130,000 documents from, and interviewing

 representatives of, the Debtors, ESL and various third parties. Through its Investigation, the

 Creditors’ Committee uncovered substantial evidence that Lampert and ESL have acted with

 methodical precision for more than a decade to enrich themselves at Sears’s expense, secure

 control over Sears’s best assets and attempt to shield such assets from the reach of other

 creditors.

 B.      The Creditors’ Committee Files the Standing Motion To Assert Claims of the
         Debtors’ Estates Arising from ESL’s and Lampert’s Scheme to Destroy Sears for
         ESL’s Benefit

         24.    On January 24, 2019, the Creditors’ Committee filed the Standing Motion and

 Proposed Complaint. Through the Standing Motion and the 109-page Proposed Complaint, the

 Creditors’ Committee set forth detailed factual support for numerous viable causes of action the

 Debtors’ estates possess against ESL, Lampert and Kunal Kamlani (“Kamlani”) arising from

 ESL’s and Lampert’s decade-long scheme to strip Sears’s assets, including claims for

 recharacterization, equitable subordination, actual and constructive fraudulent transfer, breach of

 fiduciary duty and unjust enrichment. A brief overview of the facts discussed at length in the

 Standing Motion and Proposed Complaint follow.

         1.     ESL’s Investment: Lampert and ESL Acquire Kmart and Sears Roebuck,
                Which Became ESL’s Central Investments

         25.    Lampert is—or at least once was—a celebrated investor. He operates his

 namesake hedge fund—ESL—more like a private equity firm, taking a significant position in a

 few companies, acquiring a controlling stake in those companies, and then working closely with

 the companies’ management or board of directors to drive results and value back to ESL.




                                                 15
18-23538-rdd        Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                               Pg 27 of 150


 Lampert and ESL used this private equity approach in its take-over and management of Kmart

 Corporation (“Kmart”) and, eventually, Sears.

         26.      In May 2003 Kmart emerged from bankruptcy with Lampert and ESL as its

 largest shareholder. 13 Rumor on Wall Street had it that “Lampert planned to milk the company

 for cash, using Kmart’s real estate as his secret cache.” 14

         27.      In June 2004, Kmart announced the sale of 51 stores to Sears, Roebuck and Co.

 (“Sears Roebuck”) for $605 million in cash, a figure so unexpectedly high that by November

 2004, Kmart’s stock traded at eight times its price when Kmart first emerged from bankruptcy,

 for reasons largely tied to the estimated value of Kmart’s real estate. ESL pivoted and used

 Kmart’s inflated market capitalization to acquire Sears Roebuck, merging the companies in 2005

 under a new parent entity, Sears Holdings Corporation (the “Kmart-Sears Roebuck Merger”).

 Commentators noted that Lampert—who was known for investing wizardry but not for retail

 experience—was interested in Sears Roebuck primarily for its valuable real estate portfolio

 (much as he was rumored to be for Kmart).

         28.      ESL and Sears became intrinsically inseparable. After the Kmart-Sears Roebuck

 Merger, Lampert became Chairman of the Board of Holdings (the “Board”) and obtained

 authority from the Board to direct investment of surplus cash. 15 Lampert and ESL initially

 owned 41 percent of Sears’s outstanding common stock, but their stake soon grew to 54.1

 percent by January 2009 and peaked at 62.0 percent in January 2012. On information and belief,




 13
    Riva D. Atlas, Its Stock Up, Sears Searches for Recovery, N.Y. TIMES (Aug. 2, 2005), https://www nytimes.com/
 2005/08/02/business/its-stock-up-sears-searches-for-recovery.html.
 14
    See Patricia Sellers, Eddie Lampert: The best investor of his generation, FORTUNE MAGAZINE (Feb. 6, 2006),
 https://money.cnn.com/2006/02/03/news/companies/investorsguide_lampert/.
 15
    Sears Holdings Corp., Annual Report (Form 10-K), at 92 (Mar. 17, 2006).

                                                        16
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                                Pg 28 of 150


 Sears and Sears-related businesses have comprised the core investments of ESL’s portfolio since

 2005.

         2.       The Stock Buy-Backs: Under Lampert’s Direction, Sears Spent Its Cash for
                  ESL’s Short-Term Benefit and to the Detriment of Sears’s Long-Term
                  Prospects

         29.      With a controlling stake in the combined enterprise, and with the Board’s

 delegation to Lampert of investment decisions regarding the surplus cash, Lampert and ESL set

 about lowering capital expenditures, drastically cutting investment in Sears’s businesses and

 funneling cash into a stock repurchase program. By reducing the number of outstanding shares

 and thereby increasing earnings-per-share, price-to-earnings ratio and return on equity metrics,

 the aggressive buybacks had the instant effect of artificially boosting the stock price to a peak of

 approximately triple its price at the time of the Kmart-Sears Roebuck Merger. From 2005 to

 2008, Sears spent an estimated $6 billion—the majority of its cash—on stock repurchases, with

 some repurchases made at prices as high as $180 per share. 16 Lampert’s and ESL’s motive was

 simple: they increased their ownership percentage by reducing the number of outstanding shares

 in the market and raked in astronomical investment fees from the fund’s investors as a function

 of the rising stock price. One commentator recently calculated that ESL earned an estimated

 $1.9 billion during the ascent of Sears’s stock in 2006 alone, based on an estimated 20 percent

 performance fee charged to ESL’s investors. 17

         30.      By using the majority of its cash to repurchase stock, Sears grossly underinvested

 in its businesses and lagged behind its peers during a time of intense secular competition. In


 16
    Suzanne Kapner, Inside the Decline of Sears, the Amazon of the 20th Century, WALL STREET JOURNAL (Oct. 31,
 2017), https://www.wsj.com/articles/inside-the-decline-of-sears-the-amazon-of-the-20th-century-1509472095.
 17
    Michelle Celarier, Eddie Lampert Shattered Sears, Sullied His Reputation, and Lost Billions of Dollars. Or Did
 He?, INSTITUTIONAL INVESTOR (Dec. 3, 2018), https://www.institutionalinvestor.com/article/b1c33fqdnhf21s/
 Eddie-Lampert-Shattered-Sears-Sullied-His-Reputation-and-Lost-Billions-of-Dollars-Or-Did-He.


                                                         17
18-23538-rdd       Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                  Main Document
                                               Pg 29 of 150


 2004 alone, Sears Roebuck and Kmart managers spent a total of $1.1 billion on various

 reinvestments, including renovations and new-store openings. Under ESL’s direction, that

 number dropped to just $546 million in 2005 and $513 million in 2006. 18 The difference quickly

 became apparent to commentators at the time: Sears’s stores featured empty shelves and out-of-

 date merchandise and looked “shabby next to those of rivals like Target and J.C. Penney.” 19

 Against the backdrop of consumer belt-tightening during the financial crisis and ensuing

 recession, Sears’s bottom line fell deeply in the red, even while competitors such as Walmart,

 Costco and Target thrived.

         31.      Despite the worsening outlook for the retail industry and Sears, Lampert and ESL

 consistently set overly optimistic but inaccurate financial projections for Sears’s management.

 Every year, as part of an annual budgeting process, individual business units at Sears would set

 forth internal revenue and cost goals they viewed as attainable for the coming year. And each

 year, Lampert and ESL effectively would ignore this bottom-up approach by management,

 instead setting a purely aspirational top-down financial projection—which was based on little

 more than Lampert’s desire to achieve “best in class” results—that was then folded into Sears’s

 Annual Plan. These projections essentially would consist of a target EBITDAP for which returns

 would look favorable to investors. The individual business units were then pressured to try to fill

 the gap between their own targets and those set by Lampert and ESL. They invariably failed to

 do so. Rather than lower the Lampert/ESL-imposed top-down projections, Sears instead would

 assume that the gap would be filled by “unidentified initiatives” or, in Lampert’s own words, “go




 18
    Gretchen Morgenson, et al., Saving Sears Doesn’t Look Easy Anymore, N.Y. TIMES (Jan. 27, 2008),
 https://www.nytimes.com/2008/01/27/business/27eddie html.
 19
    Id.


                                                       18
18-23538-rdd            Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                 Pg 30 of 150


 gets.” Simply put, not only was there no achievable plan in place, often times there was no plan

 at all. 20

                32.   Indeed, since Lampert’s reign as CEO began in 2013, Sears lost billions of

 dollars, as shown in the below chart.

                                                  Loss before Income Taxes
                                                          ($ in millions)
           -



       (500)



      (1,000)
                      $(972)                                                                            $(981)


      (1,500)                                                    $(1,385)

                                       $(1,685)
      (2,000)



      (2,500)                                                                     $(2,395)



      (3,000)
                      2013              2014                       2015            2016                  2017



                33.   Despite these consistent losses, each of Sears’s annual projections forecasted

 positive EBITDAP of hundreds of millions of dollars. Lampert and ESL essentially projected,

 year after year, a dramatic turnaround—typically based on vague initiatives related to an

 explosion in the popularity of Sears’s loyalty platform, Shop Your Way—and year after year,

 Sears missed the Lampert/ESL target EBITDAP (and in fact has not attained positive EBITDAP

 since 2013). The following charts illustrate how divorced from reality those projections were:




 20
    The expert report of Jan Kniffen, the Creditors’ Committee’s retained expert concerning retail strategies and
 business planning, contains a detailed discussion on Sears’s inaccurate projections and unreasonable business
 strategies. See generally Expert Report of Jan R. Kniffen (the “Kniffen Report”), attached hereto as Exhibit C,
 Parts III.C.iv, IV.D-E.

                                                             19
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 31 of 150
18-23538-rdd       Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                            Pg 32 of 150


         35.      Within just a few years after the Kmart-Sears Roebuck Merger, Lampert and ESL

 had solidified control over the Company, fragmented it into rival business units that competed

 for scarcer and scarcer resources and set forth unreachable projections while Sears’s bottom line

 declined rapidly.

         3.       The Spin-Offs: With Cash Dwindling, ESL Takes Control of Sears’s
                  Desirable Business Units for ESL’s Direct Benefit

         36.      With Lampert and ESL in control and Sears’s cash position deteriorating,

 Lampert, ever the financial engineer, directed Sears to spin off its most valuable assets in what

 amounted to a slow motion, out-of-court liquidation, with ESL being the glad recipient of such

 assets for no or inadequate consideration. The stated reasons for the spin-offs were to improve

 liquidity or promote operational flexibility. In reality, however, Lampert and ESL directly

 benefited on both sides of each transaction, acquiring control of spun-off assets while often

 receiving dividends as Sears’s controlling shareholder. All this was to the detriment of Sears and

 its creditors.

         37.      Beginning in 2011, Lampert and ESL orchestrated the spin-off of some of Sears’s

 most productive and valuable assets for their direct benefit. A prime example: in 2014, Sears

 spun off the desirable Lands’ End business (which had reported $150 million of adjusted

 EBITDA for 2013) in a tax-free, pro rata distribution that generated only a $500 million cash

 dividend for Sears—far short of its $1.4 billion to $1.5 billion enterprise valuation based on

 available market indicators. Within one year of the spin-off, ESL’s stake in Lands’ End—a stake

 that ESL had acquired free of cost—had nearly doubled in value to almost $852 million.

 Meanwhile, Sears began reporting negative EBITDAP every year since 2013, having been

 insolvent at the time of (or rendered insolvent by) the Lands’ End spin-off.




                                                 21
18-23538-rdd       Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                  Main Document
                                               Pg 33 of 150


         38.      Each spin-off or rights offering generated immediate profits or benefits for

 Lampert and ESL and dealt blow after blow to an already reeling Sears. By the end of 2014,

 Sears was a shell of its former self. In 2011, Sears had 4,010 total stores—a number that had

 fallen to 1,725 by the end of 2014. 21 And as of January 29, 2011, Sears had approximately

 312,000 employees, 22 compared with only 196,000 employees by January 31, 2015. 23 As of the

 Petition Date, that number had fallen to approximately 68,000. First Day Decl. ¶ 8.

         39.      By the end of 2014, Sears’s equity book value had dropped to nearly negative $1

 billion and, net of goodwill and intangibles, to below negative $3 billion. Meanwhile—in what

 hardly can be described as a coincidence—ESL’s equity stake had also dropped in 2013 to below

 50 percent from a high of 62.0 percent in January 2012 and its equity stake in the spun-off

 entities had generally increased.

         40.      Simply put, from 2011 until 2015, Lampert and ESL spun off Sears’s most

 valuable assets, retained control over those assets while ostensibly shielding them from the reach

 of Sears’s creditors, and obtained direct benefits from the spin-offs (including from dividend

 payments). At the same time, Lampert and ESL reduced their equity ownership of a reeling

 Sears enterprise while retaining a controlling stake. They acted as expected: these spin-offs had

 crippled Sears’s long-term prospects but lined Lampert’s and ESL’s pockets.

         4.       The Real Estate Play: Lampert and ESL Secure for Their Own Benefit
                  Sears’s Remaining Valuable Assets—Prime Real Estate—From an Insolvent
                  Sears

         41.      In 2015, Lampert’s and ESL’s self-serving asset stripping and wind-down scored

 the biggest prize yet: a commanding portion of Sears’s most valuable remaining real estate.


 21
    Compare Sears Holdings Corp., Annual Report (Form 10-K), at 2 (Mar. 14, 2012) with Sears Holdings Corp.,
 Annual Report (Form 10-K), at 2 (Mar. 17, 2015).
 22
    Sears Holdings Corp., Annual Report (Form 10-K), at 5 (Mar. 11, 2011).
 23
    Sears Holdings Corp., Annual Report (Form 10-K), at 6 (Mar. 17, 2015).

                                                       22
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 34 of 150


 ESL and Lampert, who had long been interested in Sears primarily for its real estate portfolio,

 engineered a sale-leaseback involving 266 of Sears’s properties, many of which were among

 Sears’s best remaining real estate assets (the “Seritage Transaction”). ESL became the beneficial

 owner of many of Sears’s most valuable real estate properties for a price that was hundreds of

 millions of dollars short of reasonably equivalent value—the kind of price available only to a

 self-dealing insider acting on both sides of the transaction. At the time of the Seritage

 Transaction, Sears was hopelessly insolvent; if not, the Seritage Transaction certainly made it so.

 And since the Seritage Transaction closed, Lampert and ESL have intentionally kept Sears

 afloat—risking little because of the security obtained for the continuous capital injections—to

 mask the Company’s insolvency and delay its unavoidable bankruptcy in order to prop up the

 stock price of Seritage Growth Properties (“Seritage”) for ESL’s benefit.

        42.     The Seritage Transaction was an insider deal conceived and driven by Lampert

 and ESL that was neither negotiated at arm’s length nor exposed to the market—and it showed.

 The $2.7 billion in aggregate consideration provided to Sears was an absurdly low purchase

 price, which the market recognized, based on rights trading prices before the transaction and

 stock prices afterward. As detailed in the Proposed Complaint, this below-market purchase price

 was caused, in part, by Cushman & Wakefield Inc.’s (“Cushman & Wakefield”) flawed

 appraisals that greatly undervalued the properties’ fair market value.

        43.     The purchase price did not take into account the highest and best use of the

 properties—many of which were among Sears’s most valuable properties—and was instead

 predicated on Sears remaining a tenant and paying discounted rent indefinitely (discounted to

 account for disadvantageous lease terms, not because the rate was a bargain). But Seritage,

 Lampert and ESL have not hesitated to make the best use of the transferred Seritage assets.


                                                  23
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03                 Main Document
                                            Pg 35 of 150


 Indeed, Seritage has since thrived at recapturing, redeveloping and re-leasing space at many

 multiples of the rent Sears was paying and has attracted new marquee investors including Warren

 Buffett—all while Sears fell even deeper into insolvency.

        44.     The Board’s Related Party Transactions Subcommittee (“RPT Subcommittee”)—

 tasked with scrutinizing conflicted transactions—was not an adequate check on ESL’s power and

 control. The RPT Subcommittee merely rubber-stamped the Seritage Transaction and failed to

 consider the fairness of the deal to Sears or its implications for Sears’s creditors.

        5.      The Capital Contributions: ESL “Finances” Sears To Protect Its
                Investments, Lien Up Remaining Assets and Solidify Sears’s Fate

        45.     The Seritage Transaction marked a turning point in Sears’s demise. With Sears in

 a freefall and its eventual bankruptcy a question of when, rather than if, Sears was desperate for

 cash—and ESL was always there. Sears, for the most part, never even bothered to seek

 financings from third-party creditors on the open market because ESL always was prepared to

 contribute capital—and happily so, being motivated to encumber previously unencumbered

 assets, buy time needed to maximize and protect its investments in Sears, and protect its equity

 interest in Seritage that remained dependent on Sears. Under the guise of assisting Sears with its

 liquidity needs, ESL had free reign to secure remaining assets and wall off other creditors in

 inevitable bankruptcy proceedings.

        46.     ESL’s numerous further investments in Sears—papered as debt but playing the

 role of equity—in the period since the Seritage Transaction include: the 2016 Term Loan,

 Second Lien Term Loan, Stand-Alone L/C Facility, Second Lien Line of Credit, IP/Ground

 Lease Term Loan, FILO Term Loan and Consolidated Secured Loan Facility (which resulted

 from the consolidation of obligations under the 2016 Real Estate Secured Loan and 2017 Real




                                                   24
18-23538-rdd        Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 36 of 150


 Estate Secured Loan, and the termination of the former loan) (together, the “2016-2018 ESL

 Contributions”).

        47.     Although the 2016-2018 ESL Contributions ostensibly were debt financings, ESL

 did not intend to provide Sears with liquidity. Rather, they were attempts essentially to purchase

 Sears’s remaining capital assets through a series of liens in preparation for the imminent

 bankruptcy filing and to keep Sears alive long enough for the Seritage operation to take flight.

 Thus, it was no surprise that ESL submitted a bid (a completely nonactionable bid) in these

 Chapter 11 Cases to acquire Sears using, in large part, a credit bid of the “debt” held by ESL.

 That “debt” bore the hallmarks of equity contributions and not debt for the reasons discussed in

 detail in the Standing Motion and Proposed Complaint.

 C.     The Estates’ Claims Against Lampert, ESL and Kamlani

        48.     Lampert and ESL, aware for years that bankruptcy proceedings were inevitable,

 forced Sears to undergo spin-offs, rights offerings and financings all for Lampert’s and ESL’s

 benefit while Sears’s net equity book value plunged in the years leading up to these Chapter 11

 Cases. Lampert and ESL spent years as the master puppeteers preparing for these Chapter 11

 Cases, using their undue influence over management and the Board to concoct transactions that

 would insulate and maximize the value of ESL’s Sears-related investments—including through

 financings disguised as debt that have the characteristics of equity—from the adverse effects of

 Lampert’s and ESL’s unparalleled siphoning of Sears’s best assets for their own benefit. Indeed,

 Lampert’s and ESL’s long, drawn-out scheme had the effect of ring fencing Sears’s valuable

 assets for Lampert’s and ESL’s benefit with the clear objective of leaving little or nothing for the

 creditors that Lampert and ESL could orchestrate transactions around.

        49.     As set forth in the Standing Motion, Proposed Complaint and ESL Claims

 Objection, the Creditors’ Committee has determined that the Debtors have viable claims to assert
                                                 25
18-23538-rdd         Doc 2042    Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                             Pg 37 of 150


 against Lampert, ESL and Kamlani (ESL’s President and a director of Holdings) to seek the

 following relief:

              x   recharacterization as equity of the 2016-2018 ESL Contributions;

              x   equitable subordination of ESL’s Claims on account of Lampert’s and ESL’s
                  inequitable conduct;

              x   recovery from Lampert and ESL of the value of the properties transferred in the
                  Seritage Transaction and the Lands’ End spin-off pursuant to Bankruptcy Code
                  sections 544 and 550 and applicable state law;

              x   avoidance of the Lands’ End spin-off as an actual and constructive fraudulent
                  transfer pursuant to Bankruptcy Code section 544 and applicable state law;

              x   avoidance of the 2016-2018 ESL Contributions as actual fraudulent transfers
                  pursuant to Bankruptcy Code sections 544 and 548 and applicable state law and
                  recovery of payments made on account thereof;

              x   avoidance of grants and guarantees made by certain of Sears’s subsidiaries in
                  connection with the creation of the IP/Ground Lease Term Loan as constructive
                  fraudulent transfers pursuant to Bankruptcy Code sections 544 and 548 and
                  applicable state law;

              x   disallowance of all of ESL’s Claims in these Chapter 11 Cases pursuant to section
                  502(d) of the Bankruptcy Code unless and until ESL returns the benefits it
                  received because of the constructive and actual fraudulent transfers;

              x   recovery on account of unjust enrichment claims against Lampert and ESL in
                  connection with the Lands’ End spin-off, the Seritage Transaction and the 2016-
                  2018 ESL Contributions; and

              x   recovery on account of breach of fiduciary duty and aiding and abetting breach of
                  fiduciary duty claims against Lampert, ESL and Kamlani in connection with the
                  2016-2018 ESL Contributions.

 D.     The Debtors’ Refusal to Assert the Proposed Claims

        50.       Aside from opting for a path forward that will leave their estates administratively

 insolvent, by selecting the ESL Sale, the Debtors have decided not to pursue any of the very

 valuable claims, including the claims underyling the Standing Motion and Proposed Complaint,

 against ESL, Lampert and Kamlani. The ESL Sale is dependent upon a credit bid of


                                                   26
18-23538-rdd       Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 38 of 150


 approximately $1.3 billion of ESL’s Claims. By allowing ESL to credit bid in exchange for

 paltry consideration of only $35 million, and accepting that credit bid, the Debtors are allowing

 ESL to realize the full secured value of the face amount of those disputed claims, which, as

 described herein, would otherwise be subject to colorable claims for recharacterization as equity,

 equitable subordination to other allowed claims, avoidance and/or disallowance.

 III.   THE DEBTORS’ SALE PROCESS

 A.     The Global Bidding Procedures

        51.       On November 1, 2018, the Debtors filed the Debtors’ Motion for Approval of

 Global Bidding Procedures [ECF No. 429] (the “Global Sale Motion”). By the Global Sale

 Motion, the Debtors sought approval of global bidding and sale procedures (the “Global Bidding

 Procedures”) for the “efficient marketing, auction and sale of their assets . . . in an orderly and

 value maximizing manner . . . in order to consummate transactions for the highest and best value,

 all while protecting the due process rights of all interested parties.” Global Sale Motion ¶ 2-3.

        52.       The Creditors’ Committee opposed the Global Sale Motion and the proposed

 Global Bidding Procedures. On November 9, 2018 and November 14, 2018, respectively, the

 Creditors’ Committee filed its Preliminary Objection of the Official Committee of Unsecured

 Creditors of Sears Holdings Corporation, et al. to Debtors’ Motion for Approval of Global

 Bidding Procedures [ECF No. 640] (the “Preliminary Global Bid Procedures Objection”) and the

 Supplemental Objection of the Official Committee of Unsecured Creditors of Sears Holdings

 Corporation, et al. to Debtors’ Motion for Approval of Global Bidding Procedures [ECF No.

 729] (the “Supplemental Global Bid Procedures Objection” and, together with the Preliminary

 Global Bid Procedures Objection, the “Global Bid Procedures Objections”), which was

 accompanied by a declaration by Steven Simms of FTI Consulting, Inc. (the “Simms

 Declaration”).
                                                  27
18-23538-rdd        Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                               Pg 39 of 150


         53.      By the Global Bid Procedures Objections, the Creditors’ Committee expressed

 significant reservations with respect to the Debtors’ pursuit of a going concern sale, for which,

 by all likelihood, ESL would be the only bidder. 24 Specifically, the Creditors’ Committee

 argued that pursuing a going concern sale may not be a value maximizing strategy and, indeed,

 may lead to administrative insolvency, see Preliminary Global Bid Procedures Objection ¶ 6,

 leaving unsecured creditors to bear the substantial risks associated with pursuing a going concern

 sale. See Simms Decl. ¶ 24. As such, the Creditors’ Committee urged the Debtors to pivot to a

 GOB sale process, or at least be prepared to pivot immediately to such a process if and when it

 became clear that no viable going concern bid exists. See Supplemental Global Bid Procedures

 Objection ¶ 8. The Debtors, in their reply, disputed the views of the Creditors’ Committee and

 characterized the Global Bid Procedures Objections as premature and uninformed. See Debtors’

 Omnibus Reply in Support of Motion for Approval of Global Bidding Procedures [ECF No. 683]

 ¶¶ 9, 12-14.

         54.      On November 15, 2018, the Court held a hearing to consider the Debtors’ Global

 Sale Motion (the “November 15 Hearing”). At the November 15 Hearing, this Court recognized

 the concerns raised by the Creditors’ Committee in the Global Bid Procedures Objections, as

 well as the uncertain and imprecise process by which the Debtors would entertain bids other than

 a going concern proposal, such as GOB bids. See, e.g., Nov. 15 Hr’g. Tr. 42:16-19 (“I’m clearly

 guided by case law that says the whole point of a sale process is to maximize value, and I’m




 24
   The Debtors always acknowledged, “ESL may be the only bidder for the Debtors’ assets on a going-concern
 basis.” Reply in Support of Debtors’ Application for an Order Authorizing the Retention and Employment of
 Evercore Group L.L.C. as Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date, dated Nov. 13,
 2018 [ECF No. 671] (the “Evercore Reply”) ¶ 4; see also First Day Decl. ¶ 15 (“The Debtors are in discussions with
 ESL regarding a stalking-horse bid for the purchase of the Company’s viable store base.”).

                                                        28
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 40 of 150


 reluctant to cut out a potential source [i.e., GOB proposals] of the highest and best value.”)

 (emphasis added).

        55.     As such, this Court instructed the Debtors to modify the Global Bidding

 Procedures to provide that the Debtors would consider all reasonable alternatives in parallel, and

 that the Debtors would provide regular updates to the Creditors’ Committee on its wind-down

 preparations in the event a going concern sale did not materialize. Id. at 54:10-16 (noting that

 “the Debtors will prepare a Debtor-run going concern – an analysis for a Debtor-run GOB sale,

 and will frequently and periodically update the committee on that process.”).

        56.     After the entry of the order approving the Global Sale Motion [ECF No. 816] (the

 “Global Bidding Procedures Order”), the Debtors embarked on a process of soliciting bids for

 their assets, purportedly both on going concern and liquidation bases. Notice of Filing of Global

 Bidding Procedures Process Letter, dated November 21, 2018 [ECF No. 862], Ex. 1 (the

 “Global Bidding Procedures Process Letter”), at 4. Further, with respect to liquidator bids, the

 Debtors solicited cash and non-cash considerations bids (e.g., equity, hybrid, fee, debt or

 designation rights). Id.

        57.     Distinct from the sale process for the operating businesses or liquidation sales, the

 Debtors also began to market their real estate portfolio on a separate, compressed timeline. To

 facilitate the sale of real estate, the Debtors engaged Jones Lang LaSalle Americas, Inc. [ECF

 No. 1081] (“JLL”). At the outset, the Debtors’ intent was to market a small number of “non-

 core” properties for sale, none of which would include the 425 properties constituting the “go

 forward stores.” Subsequently, however, the Debtors expanded their process to include

 marketing for the entirety of their real estate portfolio. Specifically, the Debtors sought bids for

       total real estate assets, including    unencumbered assets owned and leased by Debtors,


                                                  29
18-23538-rdd       Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 41 of 150


    encumbered assets owned and leased by Debtors, and           encumbered assets owned and

 leased by non-Debtor affiliates.

        58.       While the Global Bidding Procedures contemplated definitive bids from

 interested parties for the Debtors’ assets on a going-concern basis by December 28, 2018, the

 Debtors’ real estate process only sought non-binding indicative bids by the same date. See Letter

 from Jones Lang LaSalle Americas, Inc., at 1 (Nov. 30, 2018). The solicitation process for the

 Debtors’ real estate did not commence until December 2, 2018, when JLL began its outreach

 through an “email blast,” alerting potential buyers to submit bids for the Debtors’ real estate

 assets. On December 21, 2018—a week before indicative bids were due—JLL launched official

 marketing websites and data rooms for the full set of Debtors’ real estate assets. Upon

 information and belief, however, the Debtors contacted only parties who had previously bid on

 assets and, in the case of leased assets, certain landlords.

        59.       In response to the Debtors’ marketing efforts, certain parties other than ESL

 conducted diligence on the assets, and several parties submitted bids for various parts of the

 Debtors’ businesses or assets. Specifically, the Debtors received:

              x        liquidation bids, including both equity and fee proposals, the economic terms
                  of which increased materially from the indications of interest to the definitive
                  bids;

              x         bids for the Visa/MasterCard antitrust litigation claims;

              x   indications of interest for a total of   of the Company’s         real estate
                  properties, with several assets receiving multiple bids and approximately bids
                  of $0 or $1 (i.e., placeholder bids generally meant to show interest or begin
                  negotiations);

              x       bids for franchise operations;




                                                   30
18-23538-rdd        Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03                  Main Document
                                               Pg 42 of 150


               x           for certain parts of the Sears Home Services business and      bids for the
                   PartsDirect business (other parties expressed interest in completing more due
                   diligence before submitting a formal bid); 25

               x                               for Sears Auto Centers;

               x           for Monark; 26 and

               x                               for Innovel. 27

         60.       As expected, ESL was the only party to submit a bid for substantially all of the

 Debtors’ assets on a go forward basis. And, as described in the declaration of Saul Burian, of

 Houlihan Lokey, Inc. (“Houlihan Lokey”), the Creditors’ Committee’s investment banker,

 numerous parties expressed objection to the Debtors’ sale process outside of the “going concern”

 sale process, including with respect to the Debtors’ efforts, or lack thereof, to market their real

 estate portfolio and meaningfully engage and follow up with prospective bidders. See generally

 Declaration of Saul Burian, attached hereto as Exhibit A (the “Burian Declaration”).

 B.      ESL’s Initial Bids and the Auction

         61.       On December 5, 2018, ESL submitted an indicative bid (the “ESL Indicative

 Bid”) pursuant to the Global Bidding Procedures. 28 The Debtors acknowledged to the Creditors’

 Committee that this bid was non-actionable, both legally and financially, and expressed in

 correspondence to ESL its view of the shortcomings in the ESL Indicative Bid, including that it

 failed to cash collateralize or otherwise backstop the credit bid and acquired assets owned by

 non-Debtors that the Debtors had no authority to assume. The Creditors’ Committee, in turn,


 25
    Sears Home Services has various sub-business lines, including, among others, appliance and product repair
 services, sale of repair parts through its PartsDirect segment and origination of protection agreements and home
 warranties. See Sears Holdings Corp., 2017 Annual Report (Form 10-K) (March 23, 2018).
 26
    Monark Premium Appliance Company (“Monark”) is a nationwide distributor of home appliances that serves
 architects, builders, designers, developers and homeowners. Id.
 27
    Innovel Solutions (“Innovel”) provides delivery services for third-party customers. Id.
 28
    See Sears Holdings Corp., General Statement of Acquisition of Beneficial Ownership (Form SC 13D/A) Ex. 99.81
 (Dec. 6, 2018).

                                                       31
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 43 of 150


 expressed its view to the Debtors that the ESL Indicative Bid: (i) failed to provide any

 cognizable value for unsecured creditors; (ii) purported to assign value to the assumption of

 claims against non-Debtors; (iii) contemplated the purchase of “substantially all” of the assets of

 the Debtors and certain non-Debtor affiliates which the Debtors have no ability to sell, but failed

 to allocate value to the individual assets as required by the Debtors’ Global Bidding Procedures

 Process Letter; 29 (iv) failed to offer sufficient consideration for the assets contemplated to be

 purchased, including assets held by non-Debtors and valuable tax attributes that ESL would

 acquire as part of its bid, or to pay down the DIP ABL Facility30 in full as required to credit bid;

 and (v) failed to provide a viable business plan for a profitable go-forward Sears in light of the

 staggering SG&A expense associated with continued operations.

         62.      On December 28, 2018, ESL submitted its definitive bid in accordance with the

 Global Bidding Procedures to acquire substantially all of the Debtors’ go-forward retail footprint

 and other assets and component businesses of Sears. 31 Following submission of ESL’s

 December 28 bid, the Debtors’ advisors engaged with ESL and its advisors to discuss the

 infirmities of the bid. On December 30, 2018, counsel to the Debtors informed counsel to the

 Creditors’ Committee that it expected ESL’s bid would not be a “Qualified Bid” under the

 Global Bidding Procedures and, accordingly, the Debtors expected to pivot to a wind-down.




 29
    See Global Bidding Procedures Process Letter (“Bid must include an allocation of value to various assets included
 in the Transaction. For example, in an Indicative Bid for Sears NewCo, please include the allocation of value to
 Retail NewCo and SHS.”); see also Global Bidding Procedures § VI(D)(3)(b).
 30
    “DIP ABL Facility” has the meaning ascribed to such term in the Final Order (I) Authorizing the Debtors to (A)
 Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and Superpriority Administrative Expense
 Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection to the Prepetition Secured Parties; (III)
 Modifying the Automatic Stay; and (IV) Granting Related Relief [ECF No. 955] (the “Final DIP Order”).
 31
    See Sears Holdings Corp., General Statement of Acquisition of Beneficial Ownership (Form SC 13D/A, Ex.
 99.81) (Jan. 2, 2019).

                                                         32
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 44 of 150


        63.     On January 4, 2019, the date the Debtors were required to notify bidders as to

 whether they were “Qualified Bidders” under the Global Bidding Procedures, the Debtors

 advised the Creditors’ Committee and others that the Debtors would begin pivoting to a

 liquidation process as soon as the following week. The Debtors explained that this decision

 came as a result of ESL’s failure to satisfy certain threshold conditions the Debtors had identified

 for the ESL’s December 28 bid to be considered a “Qualified Bid.” ESL’s counsel

 acknowledged that the Debtors were clear as to the necessary conditions for its bid to be

 considered qualified and that ESL had not satisfied such conditions.

        64.     On January 8, 2019, this Court held a status conference (the “January 8 Status

 Conference”) at which the Debtors announced ESL had agreed to fund the costs of the estates

 through the auction to be held on January 14, 2019 (the “Auction”) as ESL worked to improve its

 bid. See Jan. 8, 2019 Status Conf. Tr. 9:17-25 (“After you know, several days of virtually

 around the clock negotiations and you know, some conversations with the court and our

 consultation parties[,] the debtors have determined that they will not be adjourning the auction

 on January 14, and that subject to ESL putting in a revised form of bid letter, APA as well as a

 deposit for 120 million dollars by 4:00PM tomorrow, that the debtors will be reviewing that bid

 and comparing it against the company’s other alternatives at an auction on January 14.”). In

 addition, in light of the significant cash burn associated with delaying a pivot to a liquidation to

 hold the Auction, the parties agreed that $17.9 million of the $120 million deposit—representing

 the cash burn of delaying GOB sales—would be non-refundable and paid to the estate if ESL

 were to lose the Auction. Id. at 10:8-18.

        65.     This Court summarized the difficult position in which the Debtors found

 themselves. First, the Court noted that at the Auction, the Debtors should be evaluating “all their


                                                  33
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 45 of 150


 alternatives . . . including the potential liquidation under the auspices of one or other group of

 liquidators and the realization by the debtors on their assets that wouldn’t be involved in a

 liquidation. Id. at 10:8-18. Second, this Court recognized that, while it appeared to be a “good

 development” that there was a potential going-concern bid, “the debtors have an obligation to

 review all of their alternatives and will do so at the auction.” Id. at 14:1-9. The Court continued,

 explaining its expectation of the Auction as such that “the debtors will be evaluating the ESL

 proposal as against their alternatives. Those alternatives are somewhat open ended. They

 include not only bids that have been made so far . . . by sort of the larger liquidation firms, but

 also their assessment of the value of assets that are not included in those bids, and that includes

 potential litigation claims.” Id. at 16:12-19.

        66.     In accordance with the Court’s instructions, on January 9, 2019, ESL submitted a

 revised bid in an attempt to remedy the identified defects (such bid, including as modified

 thereafter and during the Auction, the “ESL Bid”). The Debtors again determined that ESL’s

 January 9 revisions failed to solve for administrative solvency and continued to contain the

 infirmities identified in the prior rejected bids. Moreover, on January 11, 2019, the Creditors’

 Committee communicated to the Debtors its concerns with the ESL Bid, including, among other

 things, that the ESL Bid: (i) assumed various administrative liabilities, yet under the terms of

 APA, such payments were wholly illusory; (ii) contained numerous closing conditions that

 rendered the agreement a one-way option; and (iii) required the payment of a $30 million

 expense reimbursement, contrary to the Global Bidding Procedures Order prohibiting such

 provisions absent further order of the Court. Global Bidding Procedures Order ¶ 10. The

 Creditors’ Committee also expressed its serious concerns that the Debtors might pursue the ESL

 Bid at tremendous cost and risk to the estates, and insisted that the Debtors instead pivot to the


                                                  34
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                           Pg 46 of 150


 responsible, value-maximizing course of proceeding with GOB sales, while preserving or

 prosecuting all of the estates’ valuable causes of action against Lampert, ESL and related parties.

 The January 11 letter also identified numerous issues with the APA.

        67.     On information and belief, on January 12, 2019, Debtors’ counsel provided ESL

 with a proposed mark-up of the APA. The Debtors’ proposed revisions of the APA, however,

 did not resolve many of the most significant issues with the ESL Bid identified by the Creditors’

 Committee. The Creditors’ Committee’s position, which its counsel communicated to the Board

 by subsequent letter on January 13, 2019—the eve of the Auction—was that even if ESL

 capitulated on every single “ask” by the Debtors in their mark-up, the ESL Bid remained entirely

 non-actionable as, among other things, it did not resolve many of the material issues, including

 rendering the Debtors’ estates administratively insolvent and failing to resolve substantial

 uncertainty as to whether a sale could close on the timeline and under the conditions required by

 ESL and whether Sears NewCo could survive as a viable enterprise.

        68.     At the Auction on January 14, however, ESL held firm on the terms of its bid.

 After waiting until the day of the Auction to respond to the Debtors’ revisions, ESL rejected

 many of the Debtors’ demands. Despite the reality that—as the Debtors also have acknowledged

 to this Court—continued delay of a GOB process in pursuit of the ESL Bid costs the estates in

 excess of $6 million per day, the Debtors once again relented to ESL and continued the Auction

 to January 15, 2019 without requiring ESL to fund the additional $6 million per day burn. On

 January 15, 2019, the Debtors continued to reject the ESL Bid. The Debtors stated on the record

 that the ESL Bid was “not otherwise higher or better when compared to the company’s

 alternatives,” based on, among other things, administrative insolvency concerns. See Transcript

 of January 15 Auction (the “January 15 Auction Transcript”) at 50:23-51:10, 52:2-10.


                                                 35
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 47 of 150


 Moreover, as ESL sought to improve its bid, the Debtors continued to view these changes as

 immaterial or otherwise required by law or order of the Court—as, for example, ESL’s

 “agreement” to remove its requested $30 million expense reimbursement when such

 reimbursement contravened the Global Bidding Procedures Order. See id. at 58:17-21.

 Specifically, the Debtors identified a number of infirmities with the ESL Bid, such as: (i) transfer

 taxes reducing the purchase price; (ii) “unresolved” issues with respect to the credit bid; (iii)

 “significant” closing risk attendant to the transaction, which “risk was primarily being borne by

 the estate for getting to the closing and without recourse to the remainder of the deposit”; and

 (iv) issues surrounding the KCD IP, LLC license agreements and the resulting $100 million

 administrative claim. See id. at 59:16-60:4, 60:18-61:4.

        69.     Moreover, the Special Committee of the Restructuring Committee of the Board

 (the “Restructuring Subcommittee”)—tasked with evaluating the potential claims against ESL—

 stated on the record its misgivings with respect to the ESL Sale:

                The subcommittee has reached the conclusion that substantial
                claims exist against ESL and its affiliates, as well as other
                defendants relating to ESL’s abuse of its control of the debtors and
                the transfer of hundreds of millions of dollars of assets to ESL and
                its affiliates for inadequate consideration. Those transfers hurt
                Sears and its employees.

 Id. at 63:12-21 (emphasis added). Counsel to the Restructuring Subcommittee also explained as

 follows:

                [A]ny benefits of the ESL transaction are ephemeral . . . for the
                reason that the company does not have sufficient cash to close the
                transaction. Administrative solvency is a commitment by the
                company to pay back those parties that provide goods and services
                to the estate post-petition, so it can conduct a reorganization and
                get to the other side. ESL’s bid leaves the company admittedly
                administratively insolvent.

 Id. at 66:3-15 (emphasis added).

                                                  36
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 48 of 150


         70.      After ESL’s counsel touted a number of so-called concessions to the latest draft

 APA, Debtors’ counsel made clear that a majority of such changes were required by applicable

 law or orders of this Court or otherwise were far less favorable than ESL had asserted.

 Specifically, with respect to the assumption of claims pursuant to Bankruptcy Code section

 503(b)(9) (the “503(b)(9) Claims”), Debtors’ counsel explained that while the Debtors

 appreciated the modification, such change was required as “that’s just the law” and further

 explained that “while I appreciate the [sic] ESL made those changes, I don’t think the court

 really had the ability to modify those terms otherwise.” Id. at 58:7, 10-14. With respect to

 elimination of ESL’s requested $30 million expense reimbursement, Debtors’ counsel explained

 that such expense reimbursement “was being requested in contravention of the global asset

 bidding procedures order,” and as such, had to be removed. Id. at 58:17-21. Finally, with

 respect to the proposed assumption of additional severance obligations, Debtors’ counsel noted

 that the extension of severance payments through fiscal year 2020, in effect, only added an

 additional month of severance payments from prior offers. Id. at 59:12-15. Debtors’ counsel

 then concluded by stating: “I can speak personally that we have done everything we can to try

 and make this work.” Id. at 62:7-9.

         71.      On January 16, 2019, despite the myriad ongoing deficiencies inherent in the ESL

 Bid, as identified by the Debtors’ advisors themselves less than 12 hours prior to the

 announcement, and after refusing to consult with the Creditors’ Committee regarding the

 purported modifications to the ESL Bid as required by the Global Bidding Procedures Order

 despite confirming its obligation to do so, 32 the Debtors designated ESL as the Successful Bidder


 32
   See Jan. 15 Auction Tr. 40:11-19 (“[W]e decided late last night to allow ESL overnight to put together a response
 to the proposal from the debtors, and at this time, we will have them put that proposal on the record, after which
 time we are going to take a break, go discuss it with the restructuring committee and the consultation parties.”)


                                                         37
18-23538-rdd         Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                 Pg 49 of 150


 (as defined in the Global Bidding Procedures Order). 33 Despite the Court’s clear instructions at

 the January 8 status conference, the Debtors made no serious effort to facilitate a competitive

 process that could have led to value-maximizing proposals.

 C.       The ESL Bid

          72.       The material terms of the ESL Bid, as accepted by the Debtors on January 16, and

 pursuant to the terms of documentation finalized on January 17, are set forth below. The specific

 terms of the APA, including myriad closing conditions, termination events and other obligations

 of the parties are discussed later herein. See infra Objection, Part II.B.2-3.

          73.       Acquired Assets. The ESL Bid contemplates Buyer’s acquisition of substantially

 all of the Company’s assets, including, but not limited to:

                x   a go-forward retail footprint of approximately 425 retail stores under the “Sears”
                    and “Kmart” brands and certain other owned and leased real estate interests;

                x   the Kenmore business, the DieHard business, various websites and the Shop Your
                    Way loyalty program;

                x   certain contracts and agreements, including rights to have the Sellers assume and
                    assign to Buyer certain leases after the closing occurs under the APA (including
                    certain manufacturer’s warranties and repaid services contracts);

                x   all Acquired Inventory, all Acquired Receivables, all Acquired Equipment and all
                    Acquired Improvements and the right to receive certain Pending Inventory;

                x   certain intellectual property owned by the Sellers;

                x   certain prepaid taxes and certain rights to any refund, rebate or credit of taxes;




 (emphasis added); id. at 75:6-17 (“[W]e will have a brief adjournment just for the restructuring committee to
 consider the proposal that has been made on the record and we will come back on with the restructuring committee’s
 decision. . . . I should have added and will consult with the consultation parties before coming back on record.”)
 (emphasis added) (internal quotations omitted).
 33
    See Transcript of January 16 Auction 76:20-77:5 (“So on behalf of the debtors and particularly the restructuring
 committee, having considered ESL’s revised proposal and the material increase and consideration that has been put
 on the table, after deliberation, the restructuring committee has decided to accept the ESL offer as a higher or better
 offer, subject to, importantly, documentation.”).

                                                           38
18-23538-rdd         Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                       Main Document
                                                 Pg 50 of 150


                x   subject to compliance with the APA including obtaining the required Bermuda
                    Monetary Authority approval, the KCD Notes;

                x   certain Credit Card Claims, representing estimates potential damages of $400
                    million, arising from Seller’s involvement as a class plaintiff in the class actions
                    consolidated in the multi-district litigation In re Payment Card Interchange Fee
                    and Merchant Discount Antitrust Litigation, No. 1:05-MD-01720 (E.D.N.Y.)
                    against Visa Inc., Mastercard Inc., JPMorgan Chase & Co, Citigroup N.A., Bank
                    of America N.A. and other defendants, and any proceeds or settlement proceeds
                    thereof; and

                x   the proceeds from the closing of the sale under the Asset SHIP Purchase
                    Agreement as defined in the Order (I) Approving the Sale of the Sears Home
                    Improvement Business and (II) Granting Related Relief [ECF No. 1417] (the
                    “SHIP Purchase Agreement”) in the amount of approximately $45,000,000, or, if
                    the transactions under the SHIP Purchase Agreement are not consummated,
                    certain assets as described in the SHIP Purchase Agreement.

 See Sale Notice, Ex. A (Material Terms of the Successful Bid) (the “ESL Bid Term Sheet”), at 1-

 3; APA § 2.1.

          74.       Release. In addition, the ESL Bid contemplates a release (the “Release”) in

 exchange for $35 million (the “Release Consideration”) and “other good and valuable

 consideration provided to the Debtors and their estates by ESL in connection with the

 Transactions.” APA § 9.13(a); see also Proposed Sale Order ¶ 7(a)-(d). The “other good and

 valuable consideration” is unidentified. By the Release, the Debtors propose to release ESL

 (including Lampert and any of ESL’s respective directors, officers or employees, in such

 capacities and their individual capacities) from Released Estate Claims. 34 These Released


 34
   The APA defines “Released Estate Claims” to include “any and all Claims and causes of action of the Debtors and
 their estates against ESL arising under (i) sections 363(k), 502(a) or 510(c) of the Bankruptcy Code, (ii) equitable
 principles of subordination or recharacterization, or (iii) any other applicable Law that could be asserted to challenge
 the allowance of the ESL Claims pursuant to section 9.13(c). For the avoidance of doubt the Released Estate Claims
 do not include any other Claims or causes of action of the Debtors or their estates against ESL or any other Person,
 including but not limited to any Claims or causes of action (i) for constructive or actual fraudulent transfer under 11
 U.S.C. 544(b) or 550(a) or any applicable state or federal law, for breach of fiduciary duty (including any Claims for
 breach of fiduciary duty in connection with the incurrence of any debt described on Exhibit G), or for illegal
 dividend under 8 Del. C. 170-174 or any other state law; (ii) that are related to Lands’ End, Inc., the “spin-off” (as
 such term is defined in the Information Statement of Lands’ End, Inc. dated March 18, 2014), Seritage Growth


                                                           39
18-23538-rdd         Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                 Pg 51 of 150


 Estates Claims include, among other things: claims arising under (i) Bankruptcy Code sections

 363(k), 502(a) or 510(c), (ii) equitable principles of subordination or recharacterization or (iii)

 any other applicable law that could be asserted to challenge the allowance of (a) the IP/Ground

 Lease Term Loan Facility, (b) the FILO Facility, (c) the Real Estate Loan 2020, (d) the Second

 Lien Term Loan, (e) the Second Lien Line of Credit Facility, (f) the Second Lien PIK Notes and

 (g) the Citi L/C Facility. See ESL Bid Term Sheet, at 7-8; APA § 9.13; Proposed Sale Order ¶

 7(a)-(d). By its terms, the Release releases any estate causes of action against ESL that would

 limit ESL’s right to credit bid or challenge or collaterally attack the allowance of the ESL Claims

 on any basis.

          75.       Purchase Price. In exchange for substantially all of the Debtors’ assets, along

 with the releases set forth herein, ESL purports to offer the following consideration for a

 headline price of $5.2 billion. See ESL Bid Term Sheet, at 3-4; APA § 3.1.

                x   $850 million in cash from a new ABL facility;

                x   $1,334 million in credit bids, comprising: (i) $544 million credit bid of the
                    Consolidated Secured Loan Facility; (ii) $231 million credit bid of the IP/Ground
                    Lease Term Loan; (iii) $125 million credit bid of FILO Term Loan; and (iv) $434
                    million in Second Lien Debt;

                x   $621 million in roll-over obligations, comprising: (i) $271 million in Stand-Alone
                    L/C Facility; and (ii) $350 million in Junior DIP Facility; 35



 Properties, Inc., Seritage Growth Properties, L.P., or the “Transaction” (as that term is defined in the registration
 statement on Form S-11 filed by Seritage Growth Properties, which registration statement became effective on June
 9, 2015), or (iii) that have been asserted by or on behalf of any party in interest in the Companies’ Creditors
 Arrangement Act, R.S.C. 1985, c. C-36 cases captioned In the Matter of a Plan of Compromise or Arrangement of
 Sears Canada Inc., 9370-2751 Quebec Inc., 191020 Canada Inc., The Cut Inc., Sears Contact Services Inc., Initium
 Logistics Services Inc., Initium Commerce Labs Inc., Initium Trading and Sourcing Corp., Sears Floor Covering
 Centers Inc., 173470 Canada Inc., 2497089 Ontario Inc., 6988741 Canada Inc., 10011711 Canada Inc., 1592580
 Ontario Limited, 955041 Alberta Ltd., 4201531 Canada Inc., 168886 Canada Inc., and 3339611 Canada Inc.,
 Ontario Superior Court of Justice Court File No.:. CV-17-11846-00CL.”
 35
    “Junior DIP Facility” has the meaning ascribed to such term in the Final Junior DIP Order (I) Authorizing the
 Debtors to (A) Obtain Post-Petition Financing and (B) Grant Secured Priming Liens and Superpriority
 Administrative Expense Claims; (II) Modifying the Automatic Stay; and (III) Granting Related Relief [ECF No.
 1436].

                                                          40
18-23538-rdd       Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                             Pg 52 of 150


              x   $1,682 million in total assumption of non-administrative liabilities, comprising:
                  (i) assumption of Sparrow liability; (ii) assumption of protection agreement
                  liabilities; and (iii) assumption of Shop Your Way and gift card liabilities;

              x   $667 million in total assumption of administrative claims, comprising: (i) $139
                  million in assumed 503(b)(9) claims; (ii) $166 million in postpetition accounts
                  payable (merchandise and non-merchandise); (iii) $20 million in severance and
                  WARN obligations; (iv) $8 million in employee claims; (v) $134 million in
                  property taxes; and (vi) $200 million in cure costs;

              x   $35 million in cash for the Release; and

              x   $17 million in cash for store register cash.

        76.       The Global Bidding Procedures required any bidder to allocate its purchase price

 in accordance with the value the bidder associates with each asset or group of assets. See Global

 Bidding Procedures § VI(D)(3)(b). Yet, the ESL Bid did not allocate the purchase price amongst

 the various assets being acquired.

        77.       Business Plan. In support of the ESL Bid, adequate assurance of future

 performance under assumed contracts and leases and the future envisioned for Sears NewCo,

 ESL has submitted the ESL Business Plan. The ESL Business Plan




 Remarkably, however, ESL’s initiatives for Sears NewCo



                                                                               .

        78.       Specifically, the ESL Business Plan bases the future success of Sears NewCo on

 certain key attributes:




                                                   41
18-23538-rdd    Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03          Main Document
                                          Pg 53 of 150


                            . See ESL Business Plan, at 6. From these attributes, the ESL

 Business Plan builds out




        79.    For Sears NewCo as a whole, the ESL Business Plan contemplates




        80.    Notwithstanding its near decade-long decline, under the ESL Business Plan, Sears

 NewCo will




                                               42
18-23538-rdd       Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03                  Main Document
                                              Pg 54 of 150




                                                        While Sears has not generated positive

 EBITDAP since 2012, the ESL Business Plan assumes that Sears NewCo




                                                OBJECTION

 I.      APPLICABLE LEGAL STANDARD

 A.      The ESL Sale Is Subject to Heightened Scrutiny that It Cannot Satisfy

         81.      This Court must apply heightened scrutiny to the ESL Sale due to ESL’s status as

 an insider of the Debtors. Bankruptcy Code section 101(31) defines an insider of a corporate

 debtor to include, inter alia, a “(i) director of the debtor; (ii) officer of the debtor; (iii) person in

 control of the debtor; . . . or . . . affiliate [of the debtor], or insider of an affiliate as if such

 affiliate were the debtor . . . .” Affiliate, in turn, is defined as an “entity that directly or indirectly

 owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting

 securities of the debtor . . .” 11 U.S.C. § 101(2). ESL qualifies as an insider because of its

 control over and sufficiently close relationship to the Debtors, including on account of its role as

 controlling shareholder (with Lampert), Chairman of the Board (through Lampert) and the

 beneficial holder of over 20 percent of the voting securities of the Debtors. See Official Comm.

 of Unsecured Creditors of the Debtors v. Austin Fin. Serv., Inc. (In re KDI Holdings, Inc.), 277

 B.R. 493, 511 (Bankr. S.D.N.Y. 1999) (“The legislative history of [Bankruptcy Code section]

 101(31) indicates that the term applies to one who has a sufficiently close relationship with the

 debtor that his conduct is made subject to closer scrutiny than those dealing at arms length with


                                                      43
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 55 of 150


 the debtor.”) (internal citations and quotations omitted). Accordingly, the ESL Sale must be

 examined through a critical lens and subjected to heightened scrutiny.

        82.     The law is well-settled that an insider transaction, including a sale pursuant to

 Bankruptcy Code section 363, cannot be approved unless it is the product of an “arm’s length

 bargain” with “inherent fairness from the viewpoint of” interested parties. Pepper v. Litton, 308

 U.S. 295, 306-07 (1939); see also Brewer v. Erwin & Erwin, P.C. (In re Marquam Inv. Corp.),

 942 F.2d 1462, 1466 (9th Cir. 1991) (applying “rigorous scrutiny” to an insider’s transactions

 with a bankrupt corporation); In re Bidermann Indus. U.S.A., Inc., 203 B.R. 547, 551 (Bankr.

 S.D.N.Y. 1997) (noting that sales to insiders in chapter 11 cases necessarily are subjected to

 heightened scrutiny because such transactions are rife with opportunities for abuse); C&J Clark

 Am., Inc. v. Carol Ruth, Inc. (In re Wingspread Corp.), 92 B.R. 87, 93 (Bankr. S.D.N.Y. 1988)

 (same). “‘In applying heightened scrutiny, courts are concerned with the integrity and entire

 fairness of the transaction at issue, typically examining whether the process and price of a

 proposed transaction not only appear fair but are fair and whether fiduciary duties were

 properly taken into consideration.’” In re Residential Capital, LLC, No. 12-12020, 2013 WL

 3286198, at *19 (Bankr. S.D.N.Y. June 27, 2013) (emphasis added) (quoting In re Innkeepers

 USA Trust, 442 B.R. 227, 231 (Bankr. S.D.N.Y. 2010)).

        83.     Therefore, in determining whether to approve the ESL Sale, this Court must not

 only scrutinize the Debtors’ business decision to pursue the ESL Sale, but also conclude that

 such decision was made in good faith and with due care, was not an abuse of discretion or a

 waste of corporate assets and was not driven by other factors. Id.; see also In re Tidal Const.

 Co., 446 B.R. 620, 624 (Bankr. S.D. Ga. 2009) (stating that, in a sale context, heightened

 scrutiny requires a debtor to demonstrate “that the assets are being sold for the highest price


                                                  44
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 56 of 150


 attainable” and “that [the] insider transaction is the result of bona fide arm’s length transaction[ ]

 and not driven by other factors.”).

        84.     Further to the fairness and good faith considerations attendant to ESL’s insider

 status, the contemplated sale of substantially all of the Debtors’ assets without the protections

 afforded to creditors by the plan confirmation process serves as independent and sufficient

 grounds for applying heightened scrutiny. Mission Iowa Wind Co. v. Enron Corp., 291 B.R. 39,

 43 (S.D.N.Y. 2003) (vacating bankruptcy court’s order approving sale under Bankruptcy Code

 section 363(b) and stating that “[w]here a debtor attempts to sell substantially all of its assets

 pursuant to [Bankruptcy Code section] 363(b), instead of waiting for confirmation of a

 reorganization plan and the safeguards that that process provides, more than cursory scrutiny is

 required by the Bankruptcy Court”) (emphasis added); In re President Casinos, Inc., 314 B.R.

 784, 785 (Bankr. E.D. Mo. 2004) (stating that a sale of all, or substantially all, of the assets of a

 chapter 11 estate “in the absence of a confirmed plan,” while not forbidden, “is subject to close

 scrutiny by creditors and the court”); see also In re Gulph Woods Corp., No. 87-03093S, 1988

 WL 134688, at *4 (Bankr. E.D. Pa. Dec. 13, 1988) (noting that “there must be a strong showing

 of adequate notice and good faith, as well as feasibility, of the transaction, to prompt us to

 approve a pre-confirmation [Bankruptcy Code section] 363(b)(2) sale”) (emphasis added)

 (internal citations and quotations omitted).

        85.     Against the backdrop of (i) the unsubstantiated and fanciful ESL Business Plan,

 (ii) the high likelihood of the Debtors’ administrative insolvency following consummation of the

 ESL Sale as compared to the greater likelihood of administrative solvency in connection with an

 asset-by-asset monetization, (iii) the inappropriate credit bid of the disputed Credit Bid Claims;

 (iv) the viable and valuable causes of action underlying the Standing Motion and Proposed


                                                   45
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 57 of 150


 Complaint (certain of which are to be released for de minimis consideration in connection with

 the ESL Sale) and (v) the flaws in the Debtors’ sale process and wind-down analysis, as well as

 the myriad deficiencies in the APA, the ESL Sale does not—and cannot—withstand heightened

 scrutiny.

 B.     The ESL Sale Would Not Even Satisfy the Lesser Business Judgment Test

        86.     The evidence makes clear that pursuit of the ESL Sale is not a sound exercise of

 business judgment. See Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures

 Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993); Comm. of Equity Sec. Holders v. Lionel Corp. (In re

 Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983) (“The rule we adopt requires that a judge

 determining a [Bankruptcy Code section] 363(b) application expressly find from the evidence

 presented before him at the hearing a good business reason to grant such an application.”)

 (emphasis added).

        87.     In Lionel, the Second Circuit promulgated a non-exhaustive list of factors to guide

 courts in determining whether a good business reason exists for a proposed section 363

 transaction, including: (i) proportionate value of the asset to the estate as a whole; (ii) the amount

 of time that has elapsed time since the filing; (iii) the likelihood that a plan of reorganization will

 be proposed and confirmed in the near future; (iv) the effect of the proposed disposition on future

 plans of reorganization; (v) the proceeds to be obtained from the disposition vis-à-vis any

 appraisals of the property; (vi) which of the alternatives of use, sale or lease the proposal

 envisions; and (vii) whether the asset is increasing or decreasing in value. 722 F.2d at 1071.

        88.     This Court has cited the standard set forth in Orion numerous times during the

 pendency of these Chapter 11 Cases and has articulated its clear application to approval of a sale

 pursuant to Bankruptcy Code section 363. For example, during the hearing held on December

 14, 2018 regarding the Debtors’ key employee retention plan, this Court explained that
                                                   46
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                 Pg 58 of 150


 “[u]ltimately, the bankruptcy judge has to apply his or her own sense of whether the decision is

 in good exercise of business judgment, informed by all the facts and circumstances as laid out on

 the record.”). Dec. 14 Hr’g Tr. 39:20-40:18.

          89.      The Orion business judgment standard militates against approval of the ESL Sale

 for the reasons discussed herein. Unlike with respect to the Debtors’ earlier motions, however,

 this Court cannot take “comfort” in sophisticated financial stakeholders’ “lack of objection or . . .

 support of the [ESL Sale].” Dec. 14 Hr’g. Tr. 40:14-16. Indeed, the Creditors’ Committee has

 questioned the propriety of any ESL-sponsored transaction since the Debtors first sought

 approval of their sale processes 36 and has continued to voice its concerns to the Court, the

 Debtors, the Board, the Restructuring Subcommittee and their respective advisors throughout the

 pendency of these cases.

          90.      Moreover, this Court cannot defer to the independence of the parties involved. As

 set forth in the Standing Motion and Proposed Complaint, the trajectory of these Chapter 11

 Cases has been primarily for the benefit of ESL, a hopelessly conflicted insider of the Debtors,

 that, at Lampert’s direction, (i) manipulated the Debtors’ projections for ESL’s benefit, (ii)

 engaged in nearly a decade of serial asset stripping, (iii) cost over 250,000 employees their jobs

 and (iv) syphoned Sears’s best assets out of the enterprise to shield them from the claims of other

 creditors and maximize ESL’s own investments in anticipation of these inevitable bankruptcy

 cases. The Debtors’ dependence on ESL’s directives was further evidenced during the Auction,



 36
   See Preliminary Global Bid Procedures Objection ¶ 12 (explaining that the Debtors made clear on the first day of
 the Chapter 11 Cases that causes of action arising from affiliate transactions involving ESL prior to the Petition Date
 may exist and requesting that the Global Bidding Procedures expressly provide that “ESL cannot credit bid on any
 assets that the Debtors propose to sell, whether for the Go Forward Stores or otherwise, until the Creditors
 Committee completes its investigation and determines whether to pursue claims and causes of action against ESL.”);
 Supplemental Global Bid Procedures Objection ¶ 10 (expressing concerns with respect to any credit bid by ESL
 because ESL is “the target of significant investigations by the [Restructuring Subcommittee] and the Creditors’
 Committee, which investigations may result in claims . . . [against] ESL.”)

                                                           47
18-23538-rdd          Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                   Main Document
                                                  Pg 59 of 150


 when the Debtors failed to consult with the Creditors’ Committee—despite their requirement to

 do so under the Global Bidding Procedures—in approving the ESL Sale, thus raising significant

 questions regarding the independence of the Debtors and the Restructuring Committee from

 ESL. For the reasons set forth herein and that will be demonstrated at trial, the ESL Sale,

 including the contemplated credit bid and Release (for which minimal value is to be provided),

 does not meet the applicable legal standards for approval and, as such, the ESL Sale must be

 rejected by this Court.

 II.        THE DEBTORS HAVE FAILED TO MEET THEIR BURDEN OF SHOWING
            THAT THE ESL SALE IS IN THE BEST INTERESTS OF THE DEBTORS’
            ESTATES

            91.      The Debtors have determined that the ESL Sale is the highest and best offer for

 their assets because it is a “going concern” transaction that “would preserve 45,000 jobs” in

 exchange for $5.2 billion in consideration. 37 The Debtors, however, never undertook any critical

 analysis of the business plan underpinning the “going concern” nature of the ESL Sale or the

 likelihood that the preservation of 45,000 jobs at this time is anything more than a short reprieve

 from the inevitable wind-down of Sears. Indeed, the Debtors’ designation of the ESL Sale as the

 highest and best alternative for these estates as compared to the value that would be obtained and

 preserved in an orderly wind-down of the Debtors’ businesses does not withstand scrutiny and

 does not comport with their fiduciary duty to maximize the value of their estates. See Lawsky v.

 Condor Capital Corp., No. 14 CIV. 2863 (CM), 2015 U.S. Dist. LEXIS 96347, at *24 (S.D.N.Y.

 July 21, 2015).

            92.      The Debtors’ fiduciary duty to maximize the value of their estates does not

 mandate that a debtor “mechanically accept” the bid with the highest dollar amount. Id. (citing



 37
      See ESL Press Release; ESL Partners, L.P., Beneficial Ownership Report (Schedule 13-D) (Jan. 18, 2019), Item 4.

                                                           48
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                 Pg 60 of 150


 In re Family Christian LLC, 533 B.R. 600, 622 (Bankr. W.D. Mich. 2015)). Instead, a debtor

 must demonstrate that the contemplated purchase price is the highest and best offer, which

 includes considerations of good faith and feasibility. Family Christian, 533 B.R. at 626; Gulph

 Woods Corp., 1988 WL 134688, at *4 (emphasis added) (noting that “there must be a strong

 showing of adequate notice and good faith, as well as feasibility, of the transaction, to prompt us

 to approve a pre-confirmation” sale pursuant to Bankruptcy Code section 363) (emphasis added)

 (internal quotations omitted). Accordingly, a court should consider the future use of the assets

 contemplated to be sold in connection with determining whether to approve a sale under

 Bankruptcy Code section 363, as that future use will have a material impact on the treatment of

 the debtor’s creditors. 38 While preserving a debtor as a going concern and saving jobs is a

 laudable goal of chapter 11, it must be balanced with—and cannot override—the equally

 fundamental tenet of maximizing value for a debtor’s creditors. See Bank of Am. Nat’l Trust &

 Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 453 (1999) (describing “the two


 38
   As the Court likely is aware, debtors operating in the brick-and-mortar retail space often emerge from chapter 11
 only to land in “chapter 22,” as proposed go-forward business plans and forecasts prove overly optimistic—and
 ultimately unrealistic—in a period of intense competition and shifting market dynamics. See, e.g., In re Gymboree
 Grp., Inc., No. 19-30258 (KLP) (Bankr. E.D. Va.), Decl. of Stephen Coulombre, Chief Restructuring Officer of
 Gymboree Group, Inc., in Support of Chapter 11 Petitions and First Day Motions [ECF No. 11] ¶ 8 (“[T]he
 unanticipated degree of decline of the brick-and-mortar retail industry, among other factors, has made it increasingly
 difficult for the Debtors to support their cost and capital structure. The combination of declining profitability and
 general market uncertainty has hampered the Debtors’ ability to sustain their funded debt burden and to commit the
 capital necessary for investing in their operations. Poorer-than-expected product sales led to deep in-store
 merchandise discounting, which in turn led to thinner profit margins.”); In re The Great Atl. & Pac. Tea Co., No.
 15-23007 (RDD) (Bankr. S.D.N.Y.), Decl. of Christopher W. McGarry Pursuant to Rule 1007-2 of the Local
 Bankruptcy Rules for the Southern District of New York [ECF No. 4] ¶ 34 (stating that “[t]his is the Debtors’ second
 bankruptcy in just five years. A&P previously filed the 2010 Cases seeking to achieve an operational and financial
 restructuring . . . . Unfortunately, despite best efforts and the infusion of more than $500 million in new capital in
 the 2010 Cases, A&P did not achieve nearly as much as was needed to turn around its business and sustain
 profitability.”); In re The Wet Seal, LLC, No. 17-10229 (CSS) (Bankr. D. Del. 2017), Decl. of Judd P. Tirnauer in
 Support of Chapter 11 Petitions and Requests for First Day Relief [ECF No. 19] ¶ 11 (noting the financial
 challenges that have plagued the debtors in the wake of their prior chapter 11 cases and stating that “[t]hese
 collective challenges were amplified by unexpected operational hurdles that arose from relocation of the corporate
 headquarters and the transition to a third party distribution center . . .”). Commentary on retail “chapter 22s” points
 out that the common trait underlying such filings is a focus on de-leveraging while failing to fix the underlying
 company’s operations—characteristics that are present in the ESL Sale and ESL Business Plan. See, e.g., Petition,
 Interview with T. Gavin (Jan. 23, 2019), available at https://petition.substack.com/.

                                                           49
18-23538-rdd       Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                  Main Document
                                               Pg 61 of 150


 recognized policies underlying [c]hapter 11” as “preserving going concerns and maximizing

 property available to satisfy creditors”) (citations omitted). Ultimately, the determination of

 what constitutes the “highest and best” offer in an auction conducted pursuant to Bankruptcy

 Code section 363 must be determined on the basis of value maximization, not job preservation.

 See In re After Six, Inc., 154 B.R. 876, 883-84 (Bankr. E.D. Pa. 2010) (holding that, despite

 policy goal of chapter 11 to preserve jobs, potential purchaser’s non-guaranteed offer to employ

 debtor’s former employees could not outweigh greater purchase price of competing bid).

         93.      Here, while the Creditors’ Committee certainly is cognizant of the public interest

 in preserving jobs, such interest alone cannot justify the Debtors’ decision to choose a path that

 is not value maximizing. This particularly is true in these Chapter 11 Cases given that the ESL

 Sale likely will result in a financially unviable Sears NewCo (rendering any offer of continued

 employment entirely illusory). 39 By contrast, under any analysis, value would be maximized

 through an orderly asset monetization and GOB process. See United States v. Deer Park, Inc. (In

 re Deer Park, Inc.), 136 B.R. 815, 818 (B.A.P. 9th Cir. 1992), aff’d, 10 F.3d 1478 (9th Cir.

 1993) (upholding orderly liquidation as valid option in chapter 11 where “a debtor’s continuing

 participation in a planned, orderly liquidation may in fact be necessary to bring about the

 maximum recovery for the creditors.”).

         94.      As discussed herein, the unfortunate confluence of (i) the deeply flawed and

 unreasonably optimistic ESL Business Plan; (ii) the Debtors’ virtually guaranteed administrative

 insolvency under the ESL Sale, (iii) the numerous flaws in the APA, (iv) the inappropriate credit

 bid of disputed claims; (v) the de minimis consideration to be provided by ESL for the release



 39
    Moreover, the APA does not require Buyer to continue employment (or refrain from terminating any employee)
 for any period of time, and Buyer’s obligation to pay severance to terminated employees is capped. See APA §
 9.7(a).

                                                       50
18-23538-rdd         Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                              Pg 62 of 150


 that will allow its credit bid and (vi) the superior recoveries that would be available to the

 Debtors’ creditors through orderly asset monetization, compounded by the fatal defects in the

 Debtors’ marketing and auction process, all militate in favor of the value-maximizing alternative

 of a GOB process. Accordingly, for the reasons set forth herein, the ESL Plan fails to represent

 the highest or the best alternative available to the Debtors and, as such, does not comport with a

 sound exercise of the Debtors’ business judgment.

 A.       The ESL Sale Is Non-Actionable as Sears NewCo Is Not a Viable Go Forward
          Business

          95.       The ESL Business Plan is premised upon false and flawed assumptions and fails

 to offer a viable go-forward strategy. Indeed, even a cursory review of the ESL Business Plan

 shows it to be, at best, wishful thinking and, at worst, another layer of ESL’s smokescreen to

 enable it to continue its own out-of-court liquidation of Sears for its own benefit and to the

 detriment of third-party creditors.

          1.        The ESL Business Plan Is Unrealistic and Unreasonable

          96.       The ESL Business Plan suggests that Sears NewCo will

                                                                   Specifically, the ESL Business

 Plan contemplates



                                                           . At the same time, the ESL Business Plan

 claims

                                                 All this with no explanation for how it is to be

 accomplished.

          97.       In addition, the ESL Business Plan:

                x   raises serious doubts as to whether Sears NewCo can satisfy its obligations or
                    become a truly viable business;
                                                    51
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 63 of 150
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 64 of 150


 ESL Business Plan touts employment numbers that are not feasible and that will only become

 less realistic as the anticipated downturn of Sears NewCo takes effect.

        99.     The key to Sears NewCo’s promised economic achievements under the ESL

 Business Plan is that Sears will undergo a miraculous transformation from a struggling retailer

 with declining sales year-over-year to a

                            . Jan Kniffen, the Creditors’ Committee’s expert concerning retail

 strategies and business planning with decades of experience as a senior executive in the retail

 industry, opines that like prior financial plans generated by Sears during the ESL period, actual

 financial results will be worse than those forecasted. A more likely outcome should Sears

 NewCo pursue the stated plan is that the company would continue its longstanding, downward

 trajectory of divesting assets, cutting jobs and losing money. See generally Kniffen Report.

        100.    Sears has been deteriorating for years, and the ESL Business Plan offers no new

 initiatives that would be sufficient to reverse the trend. The turnaround upon which the ESL

 Business Plan is premised is made all the more unlikely in a challenging retail environment in

 which Sears must compete with thriving big box chains like Walmart, Target, Home Depot, and

 Lowe’s, in addition to the rapid expansion of online retailers like Amazon and the equally rapid

 decline of regional malls where Sears has made its home. See id. ¶¶ 30-40.

        101.    The ESL Business Plan ignores that Sears had been failing for nearly a decade

 before filing for bankruptcy protection in October 2018. Its topline revenue declined from over



                . Id. ¶ 24 & Ex. 1. At the same time, the total number of Sears stores has

 declined almost 90 percent, from 4,038 in 2010, 505 in 2018 and 425 as of today. Id. ¶¶ 24, 26

 & Ex. 1. Yet its radically smaller footprint has not translated to profitability—if anything, the


                                                  53
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 65 of 150
18-23538-rdd     Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03          Main Document
                                             Pg 66 of 150


        103.    The ESL Business Plan, however, reads as though none of this history ever

 occurred. Notwithstanding its near decade-long decline, under the ESL Business Plan, Sears

 NewCo purportedly will now emerge from bankruptcy and




                           While Sears has not generated positive EBITDAP since 2012, the ESL

 Business Plan assumes that Sears NewCo

         This kind of turnaround, set forth in the charts below, simply is unheard of and is not

 remotely achievable. Id. ¶ 67



                                                                         see generally id. ¶¶ 62-

 71. There is every reason to believe Sears NewCo will                                just as it

 missed its targets every year since 2010.




                                                 55
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 67 of 150
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                           Pg 68 of 150


 since 2013,

                     Id. But as evidenced by Sears’s dismal performance, none of those

 initiatives succeeded in reversing Sears’s persistent declines in revenue and EBITDAP. Now,

 Sears NewCo anticipates a 180-degree transformation of Sears’s businesses without proposing

 any actual transformative changes to the company. Id. ¶¶ 92-107. Instead, the ESL Business

 Plan




        105.    For example, the ESL Business Plan places heavy emphasis




        106.    The ESL Business Plan also proposes to

                                                                                     But Sears has

 been cutting costs for years, with no corresponding improvements in its revenue or earnings. Id.

 Such drastic cuts, moreover, may be difficult to achieve and may not live up to expectations. Id.

 ¶ 70. Even if these cuts are attainable, they are virtually impossible to achieve without causing

 significant reductions in sales and gross margin. Id. ¶¶ 70-71.




                                                 57
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 69 of 150
18-23538-rdd         Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                              Pg 70 of 150


         109.




                .                           would lead to thousands of Sears employees losing their

 jobs, in addition to those that have lost their jobs since Sears filed for bankruptcy




         110.       Finally, compounding the uncertainties inherent in ESL’s Business Plan is the fact

 that Sears NewCo is a newly formed entity, 41 likely with very little (if any) assets prior to

 consummation of the ESL Sale. None of the obligations of Buyer under the APA, including

 post-Closing obligations to pay Cure Costs and assume liabilities, are guaranteed or backstopped

 by ESL Investments Inc. (or any other entity). Simply put, no basis exists upon which to

 conclude that Buyer will be able to satisfy the obligations it purportedly is assuming or provide

 adequate assurance of future performance under assumed leases and contracts. The ESL

 Business Plan offers no viable go-forward strategy and renders the ESL Sale non-actionable.

         2.         The Debtors Cannot Demonstrate Adequate Assurance of Future
                    Performance Under Bankruptcy Code Section 365(b)

         111.       As a result of the deficiencies in the ESL Business Plan, the Debtors and ESL

 have not satisfied their burden of providing adequate assurance of future performance under the



 41
   According to Delaware’s Division of Corporations, the Buyer—Transform Holdco LLC—was formed on
 September 28, 2018. See https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx.

                                                    59
18-23538-rdd         Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                        Main Document
                                                  Pg 71 of 150


 leases to be assumed and assigned in connection with the ESL Sale. Bankruptcy Code section

 365(b)(1)(C) requires that in order to assume and assign any unexpired lease or executory

 contract, a debtor must provide, among other things, “adequate assurance of future performance”

 under the lease or contract. 11 U.S.C. § 365(b)(1)(C); In re Embers 86th St., Inc., 184 B.R. 892,

 902 (Bankr. S.D.N.Y. 1995) (holding that the debtor bears the burden of showing that the

 requirements for assumption under Bankruptcy Code section 365 have been met). 42 Congress’s

 intent in imposing adequate assurance as a condition on the ability of the debtor to assume a

 contract was “to insure that the contracting parties receive the full benefit of their bargain if they

 are forced to continue performance.” In re Ionosphere Clubs, Inc., 85 F.3d 992, 999 (2d Cir.

 1996); In re Natco Indus., Inc., 54 B.R. 436, 440-41 (Bankr. S.D.N.Y. 1985) (“[T]he obvious

 purpose of this section, particularly in light of the statutory voiding of bankruptcy default clauses

 contained in [Bankruptcy Code section] 365(e)(1), is to afford landlords with a measure of

 protection from having to be saddled with a debtor that may continue to default and return to

 bankruptcy.”).


 42
   The term “adequate assurance” is not defined in the Bankruptcy Code, but courts have determined that “[w]hether
 ‘adequate assurance of future performance’ has been provided is determined by the facts and circumstances of each
 case.” In re M. Fine Lumber Co., 383 B.R. 565, 572 (Bankr. E.D.N.Y. 2008) (citations omitted). In determining
 whether a contract counterparty is adequately assured, courts apply a facts and circumstances test and look to a non-
 exclusive list of factors, including, among other things: (i) the debtor’s payment history; (ii) the extent and history of
 defaults; (iii) the presence of a guarantee and/or a security deposit; (iv) evidence of profitability; (v) a plan with
 earmarked funds exclusively for the landlord; (vi) the general outlook in the debtor’s industry; and (vii) whether the
 lease is at or below the prevailing market rate. Androse Assocs. of Allaire, LLC v. Great Atl. & Pac. Tea Co. (In re
 Great Atl. & Pac. Tea Co.), 472 B.R. 666, 675 (S.D.N.Y. 2012); see In re M. Fine Lumber, 383 B.R. at 573-74
 (collecting cases). Moreover, Bankruptcy Code section 365(b)(3), “imposes heightened restrictions on the
 assumption and assignment of leases for shopping centers . . . to protect the rights of the lessors and the center’s
 other tenants,” In re Joshua Slocum Ltd., 922 F.2d 1081, 1086 (3d Cir. 1990), by requiring additional adequate
 assurance: “(A) of the source of rent and other consideration due under such lease, and in the case of an assignment,
 that the financial condition and operating performance of the proposed assignee and its guarantors, if any, shall be
 similar to the financial condition and operating performance of the debtor and its guarantors, if any, as of the time
 the debtor became the lessee under the lease; (B) that any percentage rent due under such lease will not decline
 substantially; (C) that assumption or assignment of such lease is subject to all the provisions thereof, including (but
 not limited to) provisions such as a radius, location, use, or exclusivity provision, and will not breach any such
 provision contained in any other lease, financing agreement, or master agreement relating to such shopping center;
 and (D) that assumption or assignment of such lease will not disrupt any tenant mix or balance in such shopping
 center.” Id. (citing 11 U.S.C. § 365(b)(3)).

                                                            60
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 72 of 150


        112.    Courts have found adequate assurance of future performance in a number of

 different circumstances, generally when the facts of the case indicated that the contract

 counterparty was insulated from some measure of risk by improved performance of the lessee or

 some other security. See In re Westview 74th St. Drug Corp., 59 B.R. 747, 755 (Bankr. S.D.N.Y.

 1986) (finding that adequate assurance was sufficient where the debtor increased sales, reduced

 operating expenses, and provided two months’ security); In re Lafayette Radio Elecs. Corp., 9

 B.R. 993, 1000 (Bankr. E.D.N.Y. 1981) (court previously held that debtor’s sublease program,

 together with a proposed merger, provided adequate assurance; court further found that proposed

 sublessee had a likelihood of success and that the $10,000 security deposit, $10,000 promissory

 note and value of the sublease to the debtor was sufficient). By contrast, courts have held that a

 debtor’s history of financial losses, if not contradicted with evidence of future profitability, may

 preclude a finding of adequate assurance. See, e.g., In re DWE Screw Prods., Inc., 157 B.R. 326,

 332 (Bankr. N.D. Ohio 1993) (denying assumption of lease where debtor’s “collective

 disbursements exceed[ed] receipts” and “monthly expenses extrapolated over an annual basis

 exceed[ed] Debtor’s gross [annual] sales”); see also In re RS Legacy Corp., 2015 Bankr. LEXIS

 2206, at *3 (Bankr. D. Del. June 25, 2015) (“[T]he concept of adequate assurance is a flexible

 one, mainly requiring evidence satisfactory to the Court that the proposed assignee possesses the

 financial wherewithal to perform all of the obligations under the agreement at issue.”).

        113.    Here, adequate assurance of future performance is clearly lacking as neither ESL

 nor the Debtors have established that Buyer or Sears NewCo intends to perform, or is capable of

 performing, under the assumed contracts and leases after Closing. The ESL Business Plan is

 built on faulty and unrealistic assumptions that leave contract counterparties with no assurance

 that there will be sufficient free cash flow to avoid financial distress in the near future. In re


                                                   61
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 73 of 150


 Natco, 54 B.R. at 440-41. Specifically, as discussed herein, the ESL Business Plan is based on

 the assumption that Sears NewCo will

                     ignoring that Sears has not generated positive EBITDAP since 2012 (and, to

 be precise, has lost $500 million for each of the last four years). Id. ¶ 75 & Ex. 15. As set forth

 in the Kniffen Report,

                          . Neither the Debtors nor ESL can demonstrate that the go forward

 business will have the financial wherewithal necessary to satisfy the obligations under the

 assumed leases and contracts. Indeed, the more likely outcome will be that Sears NewCo will

 continue the longstanding, downward trajectory of divesting assets, cutting jobs and losing

 money.

          114.   Moreover, aside from the doubtful ability of Sears NewCo to fulfill the

 obligations under the assumed contracts and leases, the terms of the APA create additional

 uncertainty. The APA sets forth a construct of “designatable leases” and “additional contracts”

 that allows Buyer to assign such contracts and leases as it wishes to third parties after the

 Closing Date. This construct leaves contract counterparties without visibility into when, if at all,

 their obligations may be assumed and rendering it practically impossible to satisfy the

 requirements of adequate assurance.

          115.   Specifically, the APA provides Buyer with a 60-day, post-closing Designation

 Rights Period during which it is not required to pay Cure Costs in respect of “designatable

 leases” and “additional contracts.” See APA §§ 2.7(c)-(d); see also Proposed Sale Order ¶¶ 29-

 36. During the Designation Rights Period, Buyer has the right to delay the assumption of any

 contract or lease and has the option to either not assume any contract or lease (and therefore not

 pay any liabilities associated therewith, including Cure Costs) or alternatively (as it relates to


                                                   62
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 74 of 150


 leases), designate a completely unrelated third party to assume any lease on its behalf. APA §

 1.1 (definitions of “Assignee” and “Designation Rights”), 2.1, 2.6. As the APA contemplates

 that Buyer will make its determination on whether to designate a third party assignee for such

 contracts after the approval of the ESL Sale and the Closing Date, the contract counterparties

 will have no opportunity to object once they learn of the identity of any third party designee.

 The APA provides no mechanism for these contract counterparties to object after Buyer has

 made its designation determination.

        116.    In effect, the APA allows ESL to claim the Debtors’ statutory rights (i.e., the right

 to assume and assign) while sidestepping the concomitant burdens (i.e., the requirement of notice

 and hearing and adequate assurance of future performance) under Bankruptcy Code sections 363

 and 365. Suffice to say, no adequate assurance can be provided as it relates to the performance

 of unknown, un-identified third parties who may become, in ESL’s sole right and determination,

 assignees under the Debtors’ leases and contracts. Under the construct of the APA,

 counterparties are stripped of their statutory protections while ESL gains another opportunity to

 monetize valuable assets on its own timeline and for its sole benefit. Accordingly, the lack of

 adequate assurance violates the express provisions of Bankruptcy Code section 365(b)(1)(C) and

 precludes the Debtors from assuming and assigning contracts and leases to Buyer.

 B.     The ESL Sale Will Leave the Estates Administratively Insolvent

        117.    The ESL Sale fails the Debtors’ own litmus test in selecting a successful bid:

 administrative solvency. Despite consistently expressing the importance of selecting a path that

 would ensure the Debtors’ estates remained administratively solvent, the Debtors constructed

 their administrative claims analysis by using overly conservative estimates of their liabilities and

 overly optimistic estimates of their assets left behind by the ESL Sale. Even by the Debtors’

 own cherry-picked analysis as of the date of the Auction, however, the ESL Sale will render the
                                                  63
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                 Pg 75 of 150


 Debtors’ estates’ administratively insolvent by                         —and that is a conservative

 estimate. 43 The Debtors nonetheless have decided to accept the ESL Sale through unjustified

 reliance on potential upsides that they claim could cover that shortfall, while ignoring material

 risks and downsides.

          118.     The Debtors’ assessment of administrative claims that will remain obligations of

 the estates is flawed for two principal reasons. First, the Debtors’ estimates ignore the Debtors’

 own cash flow projections, assume certain assets remain with the estates when, in fact, they are

 sold and omit the                     in accrued post-petition royalties that may be payable to KCD IP,

 LLC. Accounting for those factors, the estimated administrative shortfall reaches $226 million.

 Second, the Debtors justified their decision to accept the ESL Bid by citing potential upsides

 related to the transaction that might (but might not) cover the shortfall, but fail to adjust for the

 risk associated with myriad potential downsides—significant downsides that could increase the

 shortfall materially. Indeed, the Creditors’ Committee’s financial advisor estimates that, if

 properly calculated and based on information available, the shortfall in covering the Debtors’

 administrative expenses after consummation of the ESL Sale could exceed $250 million. See

 Declaration of Matthew Diaz, Managing Director, FTI Consulting, Inc., attached hereto as

 Exhibit B (the “Diaz Declaration”).

          119.     As one of the more egregious examples, ESL cannot demonstrate, or even

 credibly claim, that the assumed liabilities (purporting to represent hundreds of millions of

 dollars in value to the estates) will ever be paid because of the doubtful financial wherewithal of

 Sears NewCo and the illusory nature of assumed liabilities under the APA. Moreover, in light of



 43
    Since that time, the Debtors and their advisors have provided information to reduce the amount of this number.
 Regardless, there is no dispute that there will be a shortfall. For the avoidance of any doubt, the Objection relies on
 the numbers that were used by the Debtors and their advisors at the time of the Auction.

                                                          64
18-23538-rdd        Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                              Pg 76 of 150


 the highly conditional nature of ESL’s obligations even to close the ESL Sale, the Debtors

 remain at significant risk that ESL could unilaterally terminate the APA and demand the return

 of its entire $120 million deposit—creating an even bigger strain on the administrative solvency

 of the estates.

         120.      In contrast to the risks and dubious assumptions related to the ESL Sale, the asset

 monetization and wind-down process modeling prepared by the Debtors and the Creditors’

 Committee shows not only administrative solvency, but also a potential distribution to unsecured

 creditors. See infra Objection, Part IV. Accordingly, the Court should reject the ESL Sale as not

 in the best interests of the Debtors’ estates and their creditors. See, e.g., In re Flour City Bagels,

 LLC, 557 B.R. 53, 80 (Bankr. W.D.N.Y. 2016) (denying the debtor’s motion to approve a 363

 sale where such sale would leave the debtor’s estate with scant value and holding that “[i]n light

 of the substantial risk that the $1.3 million in cash that Canal offers to pay will render Flour City

 administratively insolvent, the Court finds that the structure of the sale is not reasonable or

 supported by a good business justification.”).

         1.        The Debtors’ Estimates Discount Their Administrative Shortfall by


         121.      While the ESL Sale purports to provide for the assumption of a substantial portion

 (but not all) of the Debtors’ estimate of administrative expenses, the Debtors’ estimates at the

 time of the Auction fail to account for (i) the Debtors’ projected outstanding obligations under

 the DIP ABL Facility; (ii) assets that are being sold to Buyer and not retained by the Debtors;

 and (iii) accrued post-petition royalties that may be owed to KCD IP, LLC at the Closing of the

 ESL Sale. Indeed, as depicted in the chart below (even when using the Debtors’ favorable

 administrative expense estimates), once each of the aspects of the ESL Sale is properly




                                                    65
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 77 of 150
18-23538-rdd         Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                       Main Document
                                                 Pg 78 of 150


 the Debtors acknowledged as imprudent just one day before accepting the ESL Sale. See Jan. 15

 Auction Tr. 54:8-11 (counsel for the Debtors stating that “managing down” the amount

 outstanding under the DIP ABL Facility “was not something that we felt was fair or in the

 company’s best interest to take that risk”). By taking into account actual cash flow results that

 do not depend on simply “managing down” obligations under the DIP ABL Facility, the

 Debtors’ estimate of the administrative shortfall should be higher. Diaz Decl. ¶ 21.

          123.     In addition, at the time of the auction, the Debtors assumed they would be able to

 retain                in proceeds from utility deposits. However, section 2.1 of the APA, which

 concerns the assets to be acquired in connection with the ESL Sale, provides that Buyer, not the

 Debtors, would retain any such security deposits. APA § 2.1(o). Accordingly, the Debtors’

 administrative claims shortfall estimate should be increased by                             . Diaz Decl. ¶ 22.

          124.     Lastly, the Debtors’ administrative solvency analysis does not account for the

 accrued post-petition royalties that may be due to KCD IP, LLC as of the Closing Date. Under

 the applicable license agreements, the Debtors are obligated to pay royalty payments related to

 selling products with intellectual property owned by KCD IP, LLC, including for the use of

 Kenmore and DieHard trade names and other intellectual property. If payable, those royalty

 payments are projected to be approximately                             by the Closing Date. The Debtors have

 not paid these royalties since the Petition Date, meaning the entire                              may be due upon

 Closing. The Debtors, however, do not take into account these potential obligations in their

 solvency analysis. 44 Diaz Decl. ¶ 23.




 44
   As noted in the Diaz Declaration and explained in further detail below, the “Cash at Banks” amount of
              assumes the cash is free of all liabilities and readily available, which may not be the case. Diaz Decl. ¶
 33.

                                                           67
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 79 of 150


        2.       The Debtors’ Analysis Relies on Potential Upsides, but Fails To Account for
                 Significant Downsides that Would Increase Administrative Expenses

        125.     Exacerbating the administrative insolvency evident in the Debtors’ own analysis

 are numerous downside risks the Debtors essentially ignore while taking into account potential

 upsides that might cover the administrative shortfall. The potential upsides the Debtors consider

 include inventory not being sold to Buyer (estimated to be approximately                 ), the value

 of inventory and receivables in excess of $1.657 billion (if any), reducing accounts payable and

 favorable budget to actual results to the Debtors’ cash flow budget.

        126.     The Debtors, however, fail to factor in significant potential downsides to the ESL

 Sale. As explained below, these downsides threaten the Debtors’ liquidity position even further.

             x   The Debtors Are Contractually Obligated To Incur Additional
                 Administrative Expenses After the Closing, which they Have No Ability To
                 Pay. Under the APA, Buyer has no obligation to disclose which contracts and
                 leases it intends to assume at Closing until two business days prior to the Closing
                 Date. See APA § 2.7(b)(ii). Moreover, Buyer has the right, for up to 60 days
                 following the Closing Date (but no later than May 3, 2019) (the “Designation
                 Rights Period”), to designate those leases and contracts it wishes to assume. See
                 id. §§ 2.7(c) and (d), 2.9, 5.2. As such, there is no obligation for Buyer to assume
                 any contract or lease (or any liability associated therewith) for the entirety of the
                 Designation Rights Period, if at all, and no visibility as to which contracts and
                 leases may be subject to this delayed assumption period until two business days
                 prior to the Closing Date. Moreover, the costs and expenses incurred during the
                 Designation Rights Period (which, at its extreme, could include costs and
                 expenses associated with all of the Debtors’ existing leases and contracts) are
                 liabilities of the Debtors—and not Buyer. This shifting of liability (from Buyer to
                 the Debtors) post-Closing may result in the Debtors incurring additional
                 administrative expenses after the Debtors have sold substantially all their assets to
                 Buyer. Further, Buyer has no obligation to pay any compensation to the Debtors
                 under the occupancy agreement or the APA for use of the leases and is solely
                 obligated to pay (or reimburse) the Debtors for expenses incurred in connection
                 with the leased premises, See id., Ex. D (Form of Occupancy Agreement) §§ 4-5.
                 It remains to be seen how the Debtors can pay any expenses on account of any
                 contract or lease following the Closing Date.

             x   The Debtors Will Be Liable for Accrued Payroll Obligations through Closing.
                 Under the APA, Buyer does not assume the liability of payroll obligations until
                 the anticipated closing date of February 9, 2019. APA §§ 2.4(f), 9.7(b). Diaz
                 Decl.¶ 31. Therefore, the Debtors are liable to pay all accrued but unpaid payroll
                                                  68
18-23538-rdd    Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                          Pg 80 of 150


               obligations until the sale closing date. The Debtors’ own Cash Flow Budget
               demonstrates that approximately               in payroll, taxes, and benefits are
               due to be paid out during the week of February 16, 2019, meaning that they would
               have accrued as of the previous week (i.e., the week ending February 9, 2019).
               The Debtors have not accounted for these payroll liabilities in their administrative
               claims estimates.

          x    The Debtors Will Be Liable for Warranties and Protection Agreement
               Liabilities for an Unknown Period. Under sections 2.3(e) and 2.8(e) of the
               APA, the Debtors will remain obligated on warranty and protection agreement
               liabilities unless and until the KCD Notes, which are debt obligations of non-
               Debtor KCD IP, LLC owed to non-Debtor Sears Reinsurance Company Ltd.
               (“Sears Re”), are transferred to Buyer. Diaz Decl. ¶ 32. In order to transfer the
               KCD Notes, Sears Re must first obtain consent form the Bermuda Regulatory
               Authority, and the timing of that consent and subsequent transfer is uncertain.
               Until the transfer is complete, Buyer will service the warranty claims and
               protection agreements, and the Debtors will reimburse Buyer for the costs. APA
               §§ 2.3(e), 2.8(e). Historically, Sears Re has reimbursed the Debtors for the costs
               of servicing the warranties and protection agreements but has ceased remitting
               reimbursement since the Petition Date. The costs of servicing these agreements is
               approximately                 per month, and the Debtors’ estimates do not account
               for reimbursement to Buyer for these costs.

          x    The Debtors’ Cash May be Restricted. The Debtors estimate they have
               approximately                in cash at banks remaining after the ESL Sale Closing.
               Diaz Decl. ¶ 33. However, even the Debtors’ most recent analysis acknowledges
               the risk of recovering the full amount and places a    percent risk on these
               proceeds. To the extent any of the Debtors’ cash is not readily available for use,
               the Debtors’ administrative shortfall will grow.

          x    The Debtors May Not Be Able to Retain the SHIP Deposit. The Debtors’
               estimates currently assume that they will be able to retain the $6 million received
               from Service.com in connection with the termination of the SHIP Purchase
               Agreement. See APA §§ 2.1(z), 2.2(p). The Creditors’ Committee understands,
               however, that Service.com may contest the Debtors’ termination of the SHIP
               Purchase Agreement and the Debtors’ entitlement to retain the $6 million deposit.
               If the Debtors are not permitted to retain the $6 million deposit, there would be a
               dollar for dollar increase in the Debtors’ administrative insolvency. Diaz Decl. ¶
               34.

          x    The Debtors Remain Liable for Mechanics’ Lien Obligations. There is
               approximately $4 million in mechanics’ liens alleged or asserted against the
               Debtors’ estates. While ESL’s counsel stated during the Auction that ESL would
               assume these obligations, see Jan. 15 Auction Tr. 72:22-23, the executed APA
               considers those lien obligations to be excluded liabilities. APA § 2.4(r). Buyer
               has not agreed to assume these mechanics’ liens, and therefore, the Debtors’
               administrative shortfall will increase. Diaz Decl. ¶ 35.
                                                69
18-23538-rdd    Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                         Pg 81 of 150


          x    Any Delay in Closing the ESL Sale Will Cause the Debtors To Incur
               Substantial Costs. The Debtors’ estimates and analysis are entirely dependent
               upon ESL being able to close the proposed sale on February 9, 2019. However, as
               described in further detail supra, there is significant uncertainty surrounding
               ESL’s ability to close on time. This uncertainty includes, but is not limited to,
               ESL’s ability to demonstrate adequate assurance of future performance to contract
               and lease counterparties and matters pertaining to the completion of the marketing
               period for the ESL’s financing as well as any appeals that may be filed in the
               event the ESL Sale is approved. In the event that ESL is unable to close by
               February 9, 2019, then the Debtors’ estates will be saddled with even larger
               administrative costs of               per day based on the Debtors’ estimates. Diaz
               Decl. ¶ 36.

          x    The Debtors May Experience Unfavorable Budget to Actual Variances. In
               addition, due to the uncertainty inherent in the ESL Sale and the Debtors’ go-
               forward path, it is quite possible that the Debtors will experience unfavorable
               budget to actual variances. Diaz Decl. ¶ 37.

          x    The Debtors Remain Liable for “Assumed” Liabilities. ESL purports to
               provide for the assumption of numerous liabilities, including all of the Debtors’
               503(b)(9) Claims and Other Payables, as listed on Schedule 1.1(g) of the APA.
               APA § 2.3(k). Disturbingly, however, the APA and Proposed Sale Order contain
               provisions that put the Debtors at risk of never actually being relieved of these
               administrative and priority claims, which eventuality is all the more likely given
               Sears NewCo’s razor thin financial margins. APA §§ 2.3(k)(x). In this event, the
               Debtors will be left with significant additional administrative claims (which were
               contemplated to be assumed in connection with the ESL Sale), but without any
               ability to satisfy those claims. Diaz Decl. ¶ 40.

          x    Assumed Liabilities Are Capped and Subject to Significant Reduction. The
               APA caps the assumption of liabilities and, therefore, leaves the Debtors with
               significant unpaid administrative expenses (even if the purportedly assumed
               obligations are actually paid by Buyer or Sears NewCo) through the imposition of
               caps. Specifically, severance is capped at $43 million; 503(b)(9) Claims are
               capped at $139 million, despite estimates that these claims will total $173 million
               at the very least; and Other Payables are capped at $166 million. Id. With respect
               to 503(b)(9) Claims and accounts payable, the APA does not identify which of
               such obligations will be assumed and which will remain the Debtors’
               responsibility. Under Sections 2.3(k)(vii)-(ix) of the APA, if the value of certain
               current assets (specified receivables, warranty receivable and prepaid inventory)
               is lower than the dollar value that ESL set forth in the APA, thus resulting in a
               working capital “shortfall,” then the amount of liabilities Buyer has agreed to
               assume related to severance, 503(b)(9) Claims and accounts payables will be
               reduced dollar-for-dollar by the shortfall amount. Id. In such an event, the
               administrative claims shortfall would increase. In fact, as of January 23, 2019,
               the Debtors’ estimate for warranty receivables and prepaid inventory are barely in
               excess of the targets set forth in the APA. Because payments on some of these
                                               70
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 82 of 150


                   claims are not due until 120 days following the Closing or the date of
                   confirmation, if Buyer fails to meet assumed obligations, recourse regarding
                   503(b)(9) Claims and other administrative and priority claims will remain at the
                   Debtors’ estates. Diaz Decl. ¶¶ 38-40.

              x    Assumed Liabilities, Including 503(b)(9) Claims and Severance Obligations,
                   Are Subject to Further Reduction if There Is a “DIP Shortfall.” The APA
                   provides that Buyer’s obligations to assume liabilities shall be reduced (dollar for
                   dollar) to the extent that the “Aggregate DIP Shortfall Amount” is a positive
                   number. APA § 2.3(k)(vi). The Aggregate DIP Shortfall Amount is defined as “an
                   amount equal to $1,200,000,000 less the aggregate amounts required to be paid
                   (net of any available cash) to fully satisfy the existing indebtedness of Sellers
                   under both (i) the DIP Credit Agreement and (ii) the Junior DIP Term Loan
                   Agreement. Id. § 1.1 (definition of “Aggregate DIP Shortfall Amount”). Under
                   the plain language of the APA, the Debtors are penalized for incurring less
                   indebtedness under its DIP facilities as every dollar under $1.2 billion that the
                   Debtors do not need to repay under its DIP facilities reduces the amount of
                   assumed liabilities that Buyer is obligated to pay. Diaz Decl. ¶¶ 38-40.

              x    The Debtors Are Responsible for Liabilities Regarding Employee Benefits.
                   Pursuant to section 9.7(j) of the APA, the Debtors remain responsible for the
                   medical, dental, and health claims of eligible employees for services rendered
                   prior to the Closing. Because the majority of the Debtors’ medical plans are self-
                   insured, it is not unusual for such benefit-related claims to lag as a result of delays
                   in processing. According to the Debtors’ first day wage motion, they had
                   approximately $19.1 million in employee benefit liabilities, which is an
                   appropriate proxy for estimating this liability as of the Closing. Diaz Decl. ¶¶ 40.

              x    Payments of Cure Costs Are Delayed. Buyer is not required to pay Cure Costs
                   in respect of “designatable leases” or “additional contracts” unless and until it
                   decides to assume these leases and contracts, which could be throughout the
                   entirety of the 60-day Designation Rights Period. See id. §§ 2.7(c)-(d). As such,
                   there is no guarantee that Buyer will pay any of the purported $200 million of
                   Cure Costs at estimated by the Debtors at Closing.

              x    The Debtors May Be Required To Pay for Transition Services, Including
                   Professional Fees. Under the APA, the Debtors are required to use reasonable
                   best efforts to agree to and execute a transition services agreement pursuant to
                   which Sellers provide to Buyer (and vice versa) “certain services for a transitional
                   period following the Closing.” APA § 8.8(a). 45 The duration and extent of these

 45
   Section 8.8(b) of the APA requires the applicable Seller, for a period of up to six months after the Closing, to
 remain the manager, controller or operator of each Acquired Property, Occupancy Leased Premise and Sparrow
 Property solely to the limited extent required for any Permit applicable to such Acquired Property, Occupancy
 Leased Premises or Sparrow Properties to remain effective. Sellers appoint Buyer as their agent to manage, control
 and operate each of such properties. Buyer has the right to receive all revenues produced by such properties. Seller
 has no right to such revenues and only has the right to reimbursement of reasonable and documented out-of-pocket


                                                          71
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                    Main Document
                                                Pg 83 of 150


                  transition services, and the attendant costs to the Debtors associated therewith
                  (and whether such costs will be ultimately borne by Debtors’ estates or Buyer) is
                  unknown. Unless Buyer agrees to pay 100 percent of the costs (including
                  professional fees) associated with the Debtors’ ongoing servicing requirements,
                  such costs, along with the additional amounts associated with prosecuting a
                  contested ESL Sale, will further increase the Debtors’ administrative insolvency.
                  Similarly, the Debtors are required to remain as the manager or operator under
                  certain leased properties for a period of up to six months after the Closing to
                  allow Buyer time to obtain requisite permits. See id. § 8.8(b). As such, the
                  Debtors assume the significant risk that Buyer will fail to pay operating expenses,
                  operate the premises and reimburse the Debtors for acting as manager, made all
                  the less likely by the razor thin liquidity of the ESL Business Plan. Moreover, as
                  set forth further in the Diaz Declaration, the Creditors’ Committee estimates even
                  further administrative burn, resulting from the staggering daily operational losses
                  of at least              . See Diaz Decl. ¶ 36.

         127.     In isolation or taken together, these significant downside risks to the ESL Sale

 expose the Debtors to unjustified and unreasonable expenses that, after consummation of the

 ESL Sale, it will not have the ability or assets to satisfy.

         128.     In short, an analysis that properly estimates the administrative shortfall and

 factors in potential upsides as well as downsides to the ESL Sale demonstrates an administrative

 insolvency increase, as shown in the following chart based on the more accurate administrative

 claims shortfall reached by the analysis described herein.




 costs, fees and expenses incurred in providing the management services, including any income and other taxes
 incurred by Seller in respect of the payment and receipt of such reimbursement. Buyer will also indemnify Sellers
 from any Liability arising from the provisions of the Management Services.

                                                         72
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 84 of 150
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 85 of 150


 significant administrative insolvency risk attendant to the ESL Sale alone precludes a finding

 that the Debtors exercised sound business judgment by accepting the ESL Bid.

        3.       The APA Contains Numerous Conditions that May Prevent the ESL Sale
                 from Closing—Putting an Even Greater Strain on the Estates

        130.     Moreover, the Debtors may be footing the bill for the above downsides without

 receiving any value from ESL because the ESL Sale may never close. The APA is fraught with

 execution risk due to the highly conditional nature of Buyer’s obligation to close. Specifically,

 the APA contains a number of conditions, many of which are both unlikely to occur by the

 required deadline (often the Outside Date) and/or entirely out of the Debtors’ control. In the

 event the ESL Sale does not close by the Outside Date of February 19, 2019 (the likelihood of

 which is significant in view of the numerous conditions precedent and other execution risk

 factors), ESL is entitled—in virtually all circumstances—to terminate the APA and receive a

 refund of its entire $120 million deposit.

        131.     Set forth below is a list of certain of the closing conditions contained in the APA

 that are outside of the Debtors’ control, and which very well may result in an inability to close

 the transaction by the Outside Date.

             x   Sale of Non-Debtor Assets. The APA provides for the sale of assets by non-
                 Debtors to Buyer or otherwise makes the assumption of certain liabilities
                 contingent on such non-Debtor asset sales.

                    o Section 2.1(e): provides for the sale of all Intellectual Property including
                      Intellectual Property that is owned by non-Debtors such as the Kenmore
                      Marks and the DieHard trade names, which are owned by KCD IP, LLC
                      (collectively with all Intellectual Property owned by KCD IP, LLC, the
                      “KCD IP”). Alternatively, section 9.14 of the APA enumerates a number
                      of options for the Debtors to enable Buyer to gain access to the use of the
                      KCP IP based on the consents of non-Debtors (including, potentially,
                      PBGC). Among the options are the Debtors’ assumption of all KCD
                      Agreements and the grant of a perpetual sublicense to Buyer. Yet, the
                      Debtors cannot assume the KCD Agreements, as they eventually will be
                      wound down following the consummation of the ESL Sale. Failure to

                                                  74
18-23538-rdd         Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                       Main Document
                                                 Pg 86 of 150


                            transfer the KCD IP to Buyer or satisfy the conditions of section 9.14,
                            would enable ESL to terminate the APA and obtain its deposit.

                        o Section 2.1(r): requires non-Debtor Sears Re to sell the KCD Notes to
                          Buyer, absent which, Buyer will not assume the PA Liabilities. 46 The
                          KCD Notes cannot be transferred until the Bermuda Monetary Authority,
                          which has jurisdiction over Sears Re, consents to the transfer of these
                          items. As a result, the transfer of the KCD Notes and protection
                          agreement liabilities may be delayed, potentially indefinitely. Until the
                          consent is obtained, Seller is required to continue to hold the protection
                          agreement liabilities, and Buyer will service those liabilities under a
                          servicing agreement. The cost for the servicing is the amount of royalties
                          that Buyer would be paying under the KCD IP license. There is no
                          indication that the value of the servicing is equivalent to the royalty
                          payments. Additionally, Sellers have additional incremental expense and
                          liability exposure while they are holding these assets. See id. § 2.8(e).
                          This requirement is also an ESL closing condition and presents significant
                          execution risk for Seller. Specifically, ESL could determine that Seller did
                          not use its reasonable best efforts to obtain one of these items and
                          terminate the APA. As noted supra, it remains unclear how Seller can
                          cause KCD to take such actions, or encumber the Kenmore and DieHard
                          intellectual property, without KCD IP LLC’s (and, potentially, PBGC’s)
                          consent or grant a perpetual sublicense when Sellers soon will cease to
                          exist. Moreover, there is concern that the exclusive license ESL is
                          requiring in respect of the KCD IP has so many indicia of full ownership
                          that the grant may constitute a disposition of the KCD IP. See id. §§ 9.14,
                          10.8.

                        o Section 2.1(s): requires non-Debtor SRC Sparrow 2 LLC to sell its equity
                          interests in non-Debtor SCR O.P. LLC to Buyer.

              x    Completion of Marketing Period for ESL’s Financing. Section 4.1 of the APA
                   provides that the Closing is conditioned upon expiration of a marketing period for
                   ESL’s financing. If the marketing period has not ended at the time that the
                   conditions set forth in Article X and Article XI have been satisfied or waived, then
                   the Closing cannot occur until the earlier of (x) any Business Day as may be
                   specified by the Buyer on no less than two (2) Business Days’ notice or (y) two
                   (2) Business Days following the final day of the marketing period. As such, if the
                   marketing period is interrupted and the Closing is delayed, the Closing may not
                   occur before the Outside Date, and in turn, ESL would have a right to terminate
                   the APA and receive a refund of its $120 million deposit. See id. § 4.1.


 46
   “PA Liabilities” are all Liabilities for warranties and protection agreements or other services contracts (other than
 warranties relating to Intellectual Property) for the good and services of Sellers sold or performed prior to the
 Closing, including any Liabilities owed by Sears Re to any Sellers in respect of reinsurance of such warranties and
 protection agreements. APA § 2.3(e).

                                                           75
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 87 of 150


            x   Inability to Deliver Documents. Section 4.3 of the APA requires the delivery to
                Buyer of a variety of agreements and documents in order to consummate the
                transactions contemplated by the APA. Those agreements include documents
                required by ESL’s lenders (which, upon information and belief, had not been
                disclosed to Sellers as of the execution date of the APA) and significant records
                for all intellectual property being acquired pursuant to the APA. It may not be
                possible for Sellers to obtain all of these documents by the Outside Date, which
                would give ESL the right to terminate the APA and receive a return of its deposit.
                See id. § 4.3.

            x   Value of Acquired Assets/Maximum Liabilities. Article X of the APA sets forth
                numerous conditions to ESL’s obligation to close (certain of which are also noted
                supra) that give ESL significant leeway to walk away from the transaction
                without recourse (and ESL would receive a refund of its $120 million deposit),
                including, most significantly: (i) the aggregate value of the acquired inventory
                and accounts receivable must be at least $1.657 billion; (ii) the outstanding
                indebtedness under the DIP ABL Facility shall be no greater than $850 million;
                and (iii) the outstanding indebtedness under the Junior DIP Facility shall be no
                greater than $350 million. Sellers’ projections indicate that it will be a challenge
                to meet these inventory and receivables thresholds as well as the DIP balance
                thresholds. See id. §§ 10.9, 10.10.

            x   Milestones. ESL can terminate the APA and receive a refund of its $120,000,000
                deposit in the following circumstances, among others: (i) the ESL Sale has not
                closed by February 19, 2019 (See id. § 12.1(a)(ii)); or (ii) if the Court has not
                approved the transactions or the sale order is not obtained (or is vacated or stayed)
                by February 8, 2019. See id. § 12.1(b)(ii).

        132.    Indeed, the Debtors are only permitted to retain the $120 million deposit if the

 APA is terminated by the Debtors due to ESL’s breach of a representation and warranty or if the

 Debtors are ready, willing and able to close but ESL chooses not to close the transactions.

 Indeed, under the terms of the ESL Sale, ESL’s maximum liability as a result of the termination

 of the APA by the Debtors because of ESL’s conduct, even in cases of willful and material

 breach, is the loss of the Deposit. See id. § 12.2.

        133.    In other words, given its significant conditionality, ESL could unilaterally decide

 to terminate the APA, collect its $120 million deposit and leave the Debtors holding the bag for

 the substantial administrative liabilities they continue to accrue in a sale process being conducted

 at ESL’s request and for its benefit.
                                                  76
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03               Main Document
                                            Pg 88 of 150


         134.    Given the infirmities described above, the ESL Sale fails to achieve the highest

 and best option for the Debtors’ estates.

 III.    THE ESL SALE IMPERMISSIBLY PERMITS ESL TO CREDIT BID AND
         GRANTS ESL A RELEASE FOR INADEQUATE CONSIDERATION

         135.    As explained in detail in the Standing Motion and Proposed Complaint and

 summarized herein, Sears’s downfall was precipitated, in large part, by years of self-dealing,

 breaches of fiduciary duties, abuses of control and undue influence by the hopelessly conflicted

 Lampert and ESL. ESL and Lampert managed Sears as if it were a private portfolio company

 that existed solely to provide the greatest returns on their investments, recklessly disregarding the

 damage to Sears, its employees, and its creditors. They have diverted Sears’s assets for their

 own benefit (and with no benefit to Sears) at a time when Sears was insolvent and saddled Sears

 with purported “debt” obligations that would never—and could never—be paid back. ESL is

 now attempting to use this “debt” as currency to buy Sears’s valuable assets.

         136.    In connection with the ESL Sale, the Debtors agreed to permit ESL to credit bid

 $1.3 billion in allegedly secured claims (the “Credit Bid Claims”) and otherwise allow all of the

 ESL Claims even though such claims are disputed. To facilitate this credit bid, the APA

 provides ESL and related entities with a powerful and extremely valuable release, which is

 premised upon the waiver of viable and valuable causes of action and remedies that is far broader

 than is necessary to effectuate the credit bid contemplated by the ESL Sale. As set forth in detail

 in the Standing Motion and Proposed Complaint, the Creditors’ Committee has gathered

 substantial factual support for causes of action that, if litigated, have the potential to return

 hundreds of millions in value to the Debtors’ estates through the recharacterization, equitable

 subordination and/or disallowance of the ESL Claims as a remedy for years of wrongdoing

 perpetrated by Lampert and ESL against the Debtors and their stakeholders—and yet the

                                                   77
18-23538-rdd         Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                        Main Document
                                                  Pg 89 of 150


 Debtors’ propose to release and neutralize any such actions and allow all of the ESL Claims 47 for

 only the $35 million in Release Consideration and “other good and valuable consideration

 provided to the Debtors and their estates by ESL in connection with the Transactions.” APA

 § 9.13(a); see also Proposed Sale Order ¶¶ 7(a)-(d). The “other good and valuable

 consideration” is worthless as it is unidentified, unvalued or otherwise would have been paid in

 connection with Sears’s wind-down. 48

          137.     By accepting the ESL Bid to acquire Sears, made in large part through a credit bid

 of hotly disputed claims, the Debtors—led by Board members who were handpicked by and

 beholden to Lampert and ESL—have capitulated to Lampert’s and ESL’s efforts to control the



 47
    Section 9.13 of the APA provides, in relevant part:
      (b) Effective upon the Closing, ESL’s Claims against the Debtors arising under (i) the IP/Ground Lease
      Term Loan Facility; (ii) the FILO Facility; (iii) the Real Estate Loan 2020; (iv) the Second Lien Term
      Loan; (v) the Second Lien Line of Credit Facility; (vi) the Second Lien PIK Notes and (vii) the Citi L/C
      Facility (together with the any security interests securing any of the Claims described in the preceding sub-
      clauses (c)(i)-(vi), collectively, the “ESL Claims”) shall each be deemed allowed for all purposes in the
      Bankruptcy Cases and under the Bankruptcy Code in the amounts set forth on Exhibit G, as reduced by the
      credit bid set forth in Section 3.1(b).
      (c) After giving effect to the credit bid set forth in Section 3.1(b), ESL shall be entitled to assert any deficiency
      Claims, Claims arising under Section 507(b) of the Bankruptcy Code, or other Claims and causes of action that
      it may have against the Debtors and their estates in the Chapter 11 Cases, provided that (i) no Claims or causes
      of action of ESL shall have recourse to, or any other right of recovery from, any Claims or causes of action of
      the Debtors or their estates related to Lands’ End, Inc., the “spin-off” (as such term is defined in the Information
      Statement of Lands’ End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc., Seritage Growth
      Properties, L.P., the “Transaction” (as that term is defined in the registration statement on Form S- 11 filed by
      Seritage Growth Properties, which registration statement became effective on June 9, 2015), any Claim or cause
      of action involving any intentional misconduct by ESL, or the proceeds of any of the foregoing, (ii) any ESL
      Claims arising under Section 507(b) of the Bankruptcy Code shall be entitled to distributions of not more than
      $50 million from the proceeds of any Claims or causes of action of the Debtors or their estates other than the
      Claims and causes of action described in the preceding clause (c)(i); provided that, in the event that, in the
      absence of this clause (c)(ii), any such proceeds to the Debtors or their estates would have resulted in
      distributions in respect of such ESL Claims in excess of $50 million, the right to receive such distributions in
      excess of $50 million shall be treated as an unsecured claim and receive pro rata recoveries with general
      unsecured claims other than the Claims and causes of action described in the preceding clause (c)(i), and (iii)
      notwithstanding any order of the Bankruptcy Court to the contrary or section 1129 of the Bankruptcy Code, it
      shall not be a condition to confirmation of any chapter 11 plan filed in the Bankruptcy Cases that any ESL
      Claims arising under Section 507(b) of the Bankruptcy Code be paid in full or in part.
 APA § 9.13(b), (c).
 48
    Moreover, to the extent it purports to include the “assumption” of liabilities, such value is illusory given that the
 only remedy provided by the APA and Sale Order is a general unsecured claim by the applicable Debtor against a
 shell entity (Buyer). See supra Objection, Part II.B.

                                                            78
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 90 of 150


 remaining assets of Sears and deprive these estates and their unsecured creditors of any chance

 of a recovery on account of colorable and very valuable causes of action against Lampert and

 ESL. As explained below, the Debtors’ acceptance of only $35 million for the release of these

 valuable causes of action cannot possibly be the product of good business judgment, much less

 survive the heightened scrutiny that necessarily applies to a release of causes of action against

 the Debtors’ insiders. The credit bid is further fundamentally flawed because it is being used to

 acquire assets that are not collateral for the Credit Bid Claims.

 A.     The ESL Claims Are Disputed Claims and Cannot Be Allowed for Credit Bidding
        Purposes or Otherwise

        138.    As set forth in the Standing Motion, Proposed Complaint and the ESL Claims

 Objection, the Creditors’ Committee has identified facts to support causes of action against

 Lampert and ESL and bases to object to the ESL Claims that are not only colorable, but also

 extremely valuable, even after accounting for litigation cost, risk and delay. These causes of

 action are founded in recharacterization, equitable subordination and fraudulent conveyance.

 Allowing the ESL Claims, including the Credit Bid Claims, in connection with the credit bid for

 the Acquired Assets is inconsistent with applicable law.

        139.    Bankruptcy Code section 363 permits the holder of an allowed secured claim to

 credit bid the amount of such claim when the underlying collateral is sold outside the ordinary

 course of business. Specifically, section 363(k) provides:

                At a sale under subsection (b) of this section of property that is
                subject to a lien that secures an allowed claim, unless the court for
                cause orders otherwise the holder of such claim may bid at such
                sale, and, if the holder of such claim purchases such property, such
                holder may offset such claim against the purchase price of such
                property.

 11 U.S.C. § 363(k) (emphasis added). The decision of whether to allow or deny (for cause) a

 credit bid is within the discretion of the bankruptcy court, and the court has the flexibility to
                                                   79
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 91 of 150


 fashion an appropriate remedy on a case-by-case basis. In re Aeropostale, Inc., 555 B.R. 369,

 415 (Bankr. S.D.N.Y. 2016) (“The term ‘cause’ is not defined by the Bankruptcy Code, and it is

 left to the court to determine whether cause exists on a case-by-case basis.”); In re RML

 Development, Inc., 528 B.R. 150, 155 (Bankr. W.D. Tenn. 2014) (“Because the Code provides

 no definition of what constitutes ‘cause’ . . . , courts must determine whether discretionary relief

 is appropriate on a case-by-case basis.”) (internal citations omitted).

        140.    Numerous courts have found that a genuine dispute as to the validity of a

 creditor’s underlying claim constitutes sufficient “cause” under Bankruptcy Code section 363(k)

 to abrogate or limit a creditor’s right to credit bid. See, e.g., In re CS Mining, LLC, 574 B.R.

 259, 285 (Bankr. D. Utah 2017) (denying creditor’s right to credit bid where its claim was

 subject to pending objection and adversary proceeding); In re Fisker Automotive Holdings, Inc.,

 510 B.R. 55, 60 (Bankr. D. Del. 2014) (finding cause existed to cap credit bid at fraction of

 amount proposed by creditor due to dispute as to amount of creditor’s secured claim); RML, 528

 B.R. at 156 (prohibiting creditor from credit bidding portion of its claim that was subject to

 pending objection); In re Daufuskie Island Props., LLC, 441 B.R. 60, 64 (Bankr. D.S.C. 2010)

 (finding cause to deny credit bid due to dispute over validity of creditor’s claim and lien as a

 result of pending adversary proceeding to avoid lien as preference and for equitable

 subordination of claim); see also Aeropostale, 555 B.R. at 415 (denying debtors’ motion to bar

 creditor from bidding its claim but acknowledging that dispute over validity of a creditor’s lien

 may constitute cause to limit credit bid).

        141.    Here, the ESL Claims (including the Credit Bid Claims) are subject to the pending

 ESL Claims Objection, Standing Motion and Proposed Complaint, pursuant to which the

 Creditors’ Committee seeks to disallow, recharacterize and/or equitably subordinate such claims.


                                                  80
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 92 of 150


 The Credit Bid Claims are squarely in dispute and, as such, cannot support a credit bid pursuant

 to section 363(k), regardless of the Debtors’ efforts to contract around the requirements of the

 Bankruptcy Code. See, e.g, In re CS Mining, 574 B.R. at 285 (denying a settlement agreement

 that permitted credit bidding in part because the credit bid was impermissible under section

 363(k) due to a pending dispute over the claims).

        142.    Until the ESL Claims Objection, Standing Motion and Proposed Complaint are

 heard and resolved, the Credit Bid Claims are not allowed claims and should not be credit bid.

 See 11 U.S.C. § 502(b) (requiring, if a claim objection is made, that “the court, after notice and

 a hearing, shall determine the amount of such claim . . . and shall allow such claim . . .”)

 (emphasis added). The estates’ valuable causes of action include the following.

        1.      The 2016-2018 ESL Contributions Should Be Recharacterized as Equity

        143.    A debt recharacterization claim against ESL finds strong support in the facts. As

 set forth in detail in the Proposed Complaint, the Creditors’ Committee’s Investigation has

 identified numerous facts demonstrating that Lampert, ESL and the Debtors had a clear intent,

 expectation and understanding that the 2016-2018 ESL Contributions were capital contributions

 and not debt transactions. For the following reasons, that clear intent compels recharacterization

 of the 2016-2018 ESL Contributions as equity. See In re Lyondell Chem. Co., 544 B.R. 75, 101

 (Bankr. S.D.N.Y. 2016) (noting that when determining whether to recharacterize a purported

 debt investment as equity, the “overarching inquiry” is “to discern the intent of the parties”).

        144.    First, the 2016-2018 ESL Contributions were part of Lampert’s and ESL’s insider

 scheme to purchase Sears’s remaining capital assets at a discount for Lampert’s and ESL’s own

 benefit, to the substantial detriment of Sears and its creditors. Lampert and ESL stood on both

 sides of each of the 2016-2018 ESL Contributions, exercising control both as lender and

 borrower (as Sears’s CEO, Chairman of the Board and controlling shareholder). During the
                                                  81
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 93 of 150


 period from 2016 to 2018, Sears’s financial performance declined continually, and Sears became

 completely reliant upon ESL to fund its operations. In fact, receiving contributions from ESL

 was the Company’s preferred method of funding because it was able to get the necessary money

 without dealing with third party financing sources. ESL’s capital contributions to an entity it

 controlled were the classic, “paradigmatic” example of a recharacterization case. See In re BH

 S&B Holdings LLC, 420 B.R. 112, 157 (Bankr. S.D.N.Y. 2009) (observing that the

 “paradigmatic recharacterization case involves a situation where the same individuals or entities

 (or affiliates of such) control both the transferor and the transferee, and inferences can be drawn

 that funds were put into an enterprise with little or no expectation that they would be paid back

 along with other creditor claims”) (internal quotations omitted).

        145.    Moreover, because the 2016-2018 ESL Contributions were not arm’s-length

 transactions with third parties, they did not reflect financing terms that could have been obtained

 from outside lending institutions. Indeed, Sears sought capital from ESL because the terms it

 could offer were “not acceptable” to outside lenders. That no reasonable outside lender would

 offer to lend money to the Debtors on similar terms supports recharacterization. See In re

 AutoStyle Plastics, 238 B.R. 346, 350 (Bankr. W.D. Mich. 1999) (citing In re Cold Harbor

 Assocs. L.P., 204 B.R. 904, 918 (Bankr. E.D. Va. 1997) (evidence that “a reasonable outside

 creditor would [not] have made a loan to the debtor on similar terms” weighs in favor of

 recharacterization)); see also BH S&B Holdings, 420 B.R. at 158 (explaining that this factor

 looks at whether “a reasonable creditor would have acted in the same manner”) (citation

 omitted).

        146.    Meanwhile, Lampert and ESL—insiders with control over Sears—were fully

 aware of Sears’s declining performance and these inevitable Chapter 11 Cases. ESL used


                                                  82
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 94 of 150


 Sears’s dependence on ESL to encumber Sears’s most valuable remaining unencumbered assets.

 The 2016-2018 ESL Contributions amounted to an attempt by ESL to unfairly leverage its

 insider status to effectively purchase Sears’s capital assets in anticipation of these Chapter 11

 Cases and ultimately by use of a credit bid to purchase substantially all of the Debtors’ assets.

 These facts demonstrate that the 2016-2018 ESL Contributions are “paradigmatic example[s]” of

 equity contributions by self-dealing insiders who did not intend to be repaid along with other

 creditors. See BH S&B Holdings, 420 B.R. at 157.

        147.    Second, neither Sears nor ESL intended or expected that Sears would repay the

 2016-2018 ESL Contributions on any schedule, a critical characteristic of a true debt transaction.

 When they entered into the 2016-2018 ESL Contributions, the Debtors were not adequately

 capitalized, being just a shadow of what they once were after Lampert and ESL robbed them of

 value through the years-long asset-stripping scheme. Sears never had any hope of repaying the

 purported debt. As explained in the Proposed Complaint, directors of Holdings and Lampert

 himself were aware of analyses that showed continuous year-over-year declines in Sears’s

 operating metrics (on a consolidated basis). Likewise, the Board was aware of the continual

 need—beginning in at least 2016—for Sears to obtain funds from ESL to avoid an imminent

 chapter 11 filing, notwithstanding ever-declining cash flows. Such “[t]hin or inadequate

 capitalization is strong evidence that the advances are capital contributions rather than loans.” In

 re AutoStyle Plastics, Inc., 269 F.3d 726, 751 (6th Cir. 2001); see also Lyondell, 544 B.R. at 97

 (inadequate capitalization factor satisfied where the plaintiff alleged that, at the time of the

 purported loans, the debtors “were overleveraged, had grossly insufficient liquidity, and were

 severely undercapitalized”).




                                                   83
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 95 of 150


        148.    Lampert and ESL correspondingly knew that Sears could repay the 2016-2018

 ESL Contributions only if Sears’s performance improved dramatically. Lampert and ESL also

 knew, given their long-term relationship with and control over Sears, that there was no realistic

 expectation for such a turnaround. Lampert’s and ESL’s expectations and intent were that Sears

 could not repay the 2016-2018 ESL Contributions and that ESL would instead receive options on

 the collateral securing the 2016-2018 ESL Contributions that could be called upon through a

 credit bid. These facts further support recharacterization of the 2016-2018 ESL Contributions.

 See AutoStyle, 269 F.3d at 751 (“If the expectation of repayment depends solely on the success

 of the borrower’s business, the transaction has the appearance of a capital contribution.”). To

 prevail on a recharacterization claim, a plaintiff need not establish that repayment is “solely

 dependent on the success of borrower’s business.” Lyondell, 544 B.R. at 96. Indeed, so long as

 the parties expected that the source of repayment would be the debtor’s future earnings, this

 factor is satisfied notwithstanding any security interest associated with the purported debt,

 including a lien on all of the debtor’s assets. See, e.g., AutoStyle, 269 F.3d at 751 (holding that

 because source of repayment of the purported loan was borrower’s earnings, this factor weighed

 in favor of recharacterization, notwithstanding that the purported loan was secured by a lien on

 all of borrower’s assets); BH S&B Holdings, 420 B.R. at 159 (finding source of repayment factor

 satisfied where complaint pled that repayment would be from the debtor’s earnings despite

 lender’s argument that, because loan was secured by all of debtor’s assets, repayment was not

 contingent on success of the business); Lyondell, 544 B.R. at 96-97 (finding factor satisfied

 where plaintiff alleged that debtor was overleveraged and insolvent at time of loan, lenders were

 aware of liquidity issues and that assets were already pledged to secured creditors, and that

 lenders could not expect their unsecured claims to repaid except by means of future profit).


                                                  84
18-23538-rdd      Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03                Main Document
                                           Pg 96 of 150


          149.   Moreover, the fraudulent financial projections that Lampert and ESL required

 Sears’s management to adopt for Sears’s Annual Plan underscore Lampert’s and ESL’s

 knowledge of Sears’s inability to repay the 2016-2018 ESL Contributions absent a massive and

 implausible turnaround in the Company’s performance.

          150.   Third, ESL provided the 2016-2018 ESL Contributions to buy time to acquire

 Sears’s other assets for Lampert’s and ESL’s own benefit. ESL never intended to be repaid on a

 schedule characteristic of debt but rather to improve its equity positions and control over Sears’s

 capital assets. For example, prior to these Chapter 11 Cases, ESL indicated interest in

 purchasing for itself certain business lines of Sears Home Services, as well as the Kenmore

 brand.

          151.   Fourth, ESL provided the 2016-2018 ESL Contributions to play out its options

 on Sears without any apparent downside. By infusing capital into Sears, ESL potentially stood

 to gain from a rising stock price at Sears. And if Sears continued to fail, ESL’s investments were

 protected by collateral that would not be available to satisfy the claims of other creditors. Like

 the capital contributions of an investor who expects returns based only on the investment’s

 fortunes (unlike on interest according to a regular schedule), these options bear the hallmarks of

 equity. See In re SubMicron Sys. Corp., 432 F.3d 448, 455-56 (3d Cir. 2006) (noting that when

 “funds infused are repaid based on the borrower’s fortunes . . . they are equity”).

          152.   Fifth, ESL provided the 2016-2018 ESL Contributions with the intent and

 purpose to protect its investments in non-Debtor entities that depended on Sears remaining, at

 least for a time, outside of bankruptcy—including Seritage. After the Seritage Transaction,

 Seritage and its former Sears properties had become a key part of ESL’s portfolio. For years

 after Seritage’s formation, however, it relied heavily on Sears for rental income to fund its


                                                  85
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 97 of 150


 recapture and redevelopment of Sears stores for more profitable uses. Because the financial

 health of Sears was of such concern to Seritage, Lampert and ESL had Seritage spend significant

 time, money and effort monitoring Sears (including by hiring financial advisors) and keeping

 Sears out of bankruptcy proceedings.

        153.    On information and belief, ESL similarly intended for the 2016-2018 ESL

 Contributions to protect its equity positions in other non-Debtor investments that depended on

 Sears remaining outside of bankruptcy, including in Lands’ End (which maintains numerous

 Lands’ End Shops at Sears) and other business units that had been spun off for ESL’s benefit.

        154.    Granted, the documentation of the 2016-2018 ESL Contributions looks like that

 of debt transactions, but that is only because Lampert and ESL put in significant effort to try to

 disguise their equity contributions. As the facts alleged above indicate, the specific

 circumstances underlying these Chapter 11 Cases—namely, Lampert’s and ESL’s years-long

 abuse of their insider positions at Sears to rob it and its legitimate creditors of value and

 maximize their own equity investments in Sears and Sears-related businesses—show that both

 ESL and Sears intended for and understood that the 2016-2018 ESL Contributions were, in truth,

 capital infusions into a company controlled by the lender. The 2016-2018 ESL Contributions

 never were debt and should be recharacterized as equity.

        2.      ESL’s Claims are Subject to Equitable Subordination

        155.    The facts developed through the Creditors’ Committee’s Investigation are equally

 supportive of an equitable subordination claim. The purpose of equitable subordination is “to

 undo wrongdoing by an individual creditor in the interest of the other creditors.” In re

 AppliedTheory Corp., 345 B.R. 56, 59 (S.D.N.Y. 2006), aff’d, 493 F.3d 82 (2d Cir. 2007); 11

 U.S.C. § 510(c)(1). Recognizing that insider transactions merit rigorous scrutiny, courts have

 held that the threshold for inequitable conduct of an insider is satisfied by “virtually any conduct
                                                   86
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 98 of 150


 by which an insider gains an advantage over creditors.” In re Hoffman Assocs., 194 B.R. 943,

 965 (Bankr. D.S.C. 1995).

        156.    The facts both above and in the Proposed Complaint paint a clear and factually

 supported picture of how Lampert and ESL abused insider status and positions of trust with

 Sears to strip away assets for their own benefit, to the substantial detriment of Sears and its

 stakeholders. Indeed, Lampert, as CEO and Chairman of the Board, and ESL, as controlling

 shareholder (with Lampert), breached fiduciary duties to Sears and engaged in a pattern of unfair

 conduct since the mid-2000s that unjustly enriched Lampert and ESL. This pattern of unfair

 conduct and breaches of fiduciary duties is characterized by, among other things:

            x   Lampert and ESL abusing their control over Sears to extract cash through
                unreasonable stock repurchases. From 2005 to 2008, Lampert and ESL caused
                Sears to spend over $6 billion—the majority of its cash—on stock repurchases in
                order to enrich themselves on fees earned from ESL’s investors while Sears fell
                into disrepair as Lampert and ESL slashed corporate reinvestment by half.

            x   Lampert and ESL crafting unsupportable, downright fraudulent financial
                projections that bore no relation to reality and grossly misrepresented Sears’s
                performance, underscoring their knowledge of, and efforts to hide, Sears’s
                insolvency and inevitable bankruptcy. For 2010-2017, Sears missed the
                Lampert/ESL-set revenue target every year by an average of more than $4 billion
                per year (a 13 percent miss from projections), and missed the EBITDAP target
                every year by an average of nearly $1.4 billion per year (a 172 percent miss from
                projections).

            x   Requiring Sears’s management to adopt Lampert’s and ESL’s manufactured
                projections to further their asset-stripping scheme, including by, among other
                things, requiring that management use those projections to produce false solvency
                reports and conceal Sears’s actual performance. Specifically, the Seritage
                Transaction, the Lands’ End spin-off and the 2016-2018 ESL Contributions were
                made possible by Lampert’s and ESL’s misleading projections (which were fed to
                advisors who based solvency and fairness opinions on them).

            x   Recognizing the declining prospects of the Sears enterprise, Lampert and ESL
                abusing their control over Sears to extract the most valuable assets of Sears
                through a series of asset spin-offs and rights offerings as Sears continued to
                decline toward bankruptcy in an attempt to shield the value of such assets from
                Sears’s creditors.

                                                  87
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                           Pg 99 of 150


            x   Through the Seritage Transaction, Lampert and ESL orchestrating transfers of
                some of Sears’s most valuable real estate assets to new and separate entities over
                which ESL (and Lampert) retained significant ownership and control, all in order
                to shield such assets from the claims of Sears’s other creditors.

            x   Lampert and ESL engaging in inequitable conduct by taking advantage of insider
                control on both sides of the Seritage Transaction in order to achieve a result that
                could not be negotiated at arm’s-length. In particular, after completion of the
                Seritage Transaction, Lampert and ESL directly benefited by (i) receiving at least
                $76 million in dividends as a Seritage shareholder, (ii) enjoying an equity stake in
                Seritage that had grown within one year to be worth approximately $1.25 billion
                (compared to the $750 million ESL originally paid for such stake), and (iii)
                exiting nearly at par from $165 million of second lien notes, even when doing so
                clearly was contrary to Sears’s best interests and ongoing need for liquidity.

            x   ESL intentionally keeping Sears out of bankruptcy through a series of improper
                financing transactions, including the 2016-2018 ESL Contributions, and its
                extensive use of commercial paper, in order to mask Sears’s insolvency and delay
                its inevitable demise; buy time to siphon off Sears’s cash flows; and cordon off
                valuable assets, including real estate, as collateral for Lampert’s and ESL’s
                benefit; hinder, delay, or defraud other creditors’ recoveries; and preserve the
                value of Seritage until it could wean itself off of Sears for the benefit of ESL—
                Seritage’s controlling shareholder.

        157.    Further, Lampert and ESL used and controlled the Debtors as an alter ego for

 their own benefit. For example, the Proposed Complaint details that:

            x   Lampert and ESL caused Sears to form Seritage and enter into the Seritage
                Transaction to maximize ESL’s investment in Seritage, despite the blatant
                unfairness of the Seritage Transaction to Sears and its creditors. Lampert used
                Sears as an alter ego to enter into this insider, below-market transaction for ESL’s
                benefit.

            x   Lampert and ESL caused Sears to enter into secured “loan” transactions with
                ESL, including the 2016-2018 ESL Contributions, at a time when Sears was
                insolvent in order to prop up Sears, lien up its remaining prized assets, and
                provide the greatest returns on ESL’s investments.

        158.    While equitable subordination sometimes is described as an “extraordinary

 remedy,” this is an extraordinary case where equitable subordination is necessary to achieve

 justice. Lampert and ESL’s conduct leading to Sears’s downfall is grossly inequitable and

 certainly justifies equitable subordination. Courts have found inequitable conduct sufficient to


                                                 88
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 100 of 150


 justify equitably subordinating claims under similar (even less egregious) facts. See, e.g., N.J.

 Steel Corp. v. Bank of N.Y., No. 95 CIV 3071 (KMW), 1997 WL 716911, at *5 (S.D.N.Y. Nov.

 17, 1997) (holding that allegations that, inter alia, a creditor and insider of the debtor conducted

 a dubious lease-back deal with the debtor constituted inequitable conduct sufficient to state a

 claim for equitable subordination); In re Winstar Commc’ns, Inc., 554 F.3d 382, 412-13 (3d Cir.

 2009) (equitably subordinating claims of an insider creditor who propped-up debtor to inflate its

 own revenue stream and caused the debtor to purchase hundreds of millions of dollars of

 unneeded equipment from creditor); Fabricators, Inc. v. Technical Fabricators, Inc. (In re

 Fabricators, Inc.), 926 F.2d 1458, 1468 (5th Cir. 1991) (affirming bankruptcy court’s decision to

 equitably subordinate insider creditor’s claims where obtaining liens on debtor’s assets was not

 an isolated act, but rather “one step interconnected with a series of actions . . . to gain an

 advantage over the position of other creditors”); Goode v. Hagerty (In re Sys. Impact, Inc.), 229

 B.R. 363 (Bankr. E.D. Va. 1998) (equitably subordinating claims of individual directors to those

 of debtor’s other creditors where directors had elevated the status of their own claims above

 those of non-insider creditors,); Official Comm. of Unsecured Creditors v. Credit Suisse First

 Boston (In re Exide Techs., Inc.), 299 B.R. 732, 744-46 (Bankr. D. Del. 2003) (denying motion

 to dismiss claim for equitable subordination based on allegations that insider used its position

 and leverage to obtain collateral and security from debtor when debtor’s economic position was

 deteriorating rapidly); Hoffman Assocs., 194 B.R. at 963-65 (equitably subordinating creditor’s

 claims whose owner, in his role as the sole director of the debtor, caused the debtor to grant the

 creditor liens on substantially all of the debtor’s assets and paid the debtor’s expenses with loans

 from the creditor). Since taking control of Sears in 2005, Lampert and ESL have leveraged their

 insider status to give their claims an unfair advantage over those of other creditors. They


                                                   89
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                Pg 101 of 150


 successfully stripped Sears of some of its most valuable assets, and then fully aware that

 bankruptcy proceedings were inevitable, acted to wall off other creditors from the remaining

 valuable assets of Sears. In short, the facts demonstrate a clear pattern of inequitable conduct by

 ESL that requires equitable subordination of its purported debt to the claims of the unsecured

 creditors.

          3.       ESL’s Claims Are Subject to Disallowance Under Bankruptcy Code Section
                   502(d)

          159.     Because ESL is the transferee or beneficiary of avoidable fraudulent transfers—

 namely, the Seritage Transaction, the Lands’ End spin-off, and the 2016-2018 ESL

 Contributions—all of its claims against the Debtors’ estates must be disallowed unless and until

 ESL returns the property or the value of the property it received from such transfers.

          160.     Bankruptcy Code section 502(d) provides that a court shall disallow “any claim

 of any entity . . . that is a transferee” of an avoidable transfer “under section[s] 522(f), 522(h),

 544, 545, 547, 548, 549 or 724(a) . . . unless such entity or transferee has paid the amount, or

 turned over any such property, for which such entity or transferee is liable under section . . . 550 .

 . . of this title.” 11 U.S.C. § 502(d). 49 “The legislative history and policy behind Section 502(d)

 illustrates that the section is intended to have the coercive effect of insuring compliance with

 judicial orders.” Campbell v. United States (In re Davis), 889 F.2d 658, 661 (5th Cir. 1989).

 Indeed, as this Court has held, section 502(d) requires the court to disallow any and all claims of

 a liable entity, including transfer beneficiaries, irrespective of whether those claims arise from

 the avoidable transaction. Geltzer v. Mooney, et al. (In re MacMenamin’s Grill Ltd.), 450 B.R.

 414, 429 (Bankr. S.D.N.Y. 2011) (Drain, J.) (observing that section 502(d) “provides for the


 49
    Through its reference to entities found liable under Bankruptcy Code section 550, section 502(d) applies not only
 to initial transferees of avoidable property, but also to subsequent transferees of such property and “entities for
 whose benefit a transfer was made.” 11 U.S.C. § 550(a).

                                                          90
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 102 of 150


 disallowance of ‘any claim’ of an entity from which property is recoverable under section 550 or

 that is a transferee of an avoidable transfer, regardless whether the claim is related to the

 transfer”). Moreover, this Court has also recognized that section 502(d) “does not even

 necessarily require the entry of a judgment, let alone the failure to enforce one, for a claim to be

 disallowed.” In re Red Dot Scenic, Inc., 313 B.R. 181, 186 (Bankr. S.D.N.Y. 2004) (Drain, J.).

        161.    Here, the facts overwhelmingly support causes of action against ESL that justify

 disallowance of the ESL Claims pursuant to Bankruptcy Code section 502(d).

        162.    First, the Seritage Transaction is voidable both as an actual and a constructive

 fraudulent transfer under Bankruptcy Code section 544 and applicable state law, and the value of

 the properties transferred in the Seritage Transaction is recoverable from Lampert and ESL as

 entities for whose benefit the transfer was made under Bankruptcy Code section 550.

        163.    The facts show that Sears, under the control of Lampert and ESL—who exercised

 undue influence over and controlled Sears in their roles as insiders—did not act in good faith in

 connection with the Seritage Transaction and, instead, acted with actual intent to hinder, delay or

 defraud creditors. Specifically, the following facts constitute “badges of fraud” sufficient to find

 actual intent to support an actual fraudulent transfer claim with respect to Seritage:

            x   Sears did not receive reasonably equivalent value for the properties transferred.
                The valuation methodology utilized by Cushman & Wakefield was transparently
                flawed in several ways, including that it assumed Sears would remain a
                permanent tenant paying a discounted rate indefinitely even though the premise of
                the transaction was that Seritage would recapture space and release it at higher
                rents, and thus was specifically designed to lead to artificially low property
                appraisals. These below-market property appraisals dictated the $2.7 billion
                consideration paid to Sears in connection with the Seritage Transaction, thereby
                resulting in Sears receiving less than reasonably equivalent value for the
                transferred assets. The market’s reaction to the Seritage Transaction—both before
                it was closed via high trading prices of rights to purchase class A common stock
                as well as after it closed—also demonstrate the lack of reasonably equivalent
                value received by Sears.


                                                  91
18-23538-rdd    Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                          Pg 103 of 150


          x    Lampert and ESL knew or reasonably should have known that Sears did not
               receive reasonably equivalent value, especially given their knowledge of the
               trading prices of the rights to purchase class A common shares of Seritage
               implying significantly higher valuation by the market than reflected in the $2.7
               billion purchase price. In fact, Sears’s CFO specifically observed in an email to
               top management just weeks before the Seritage Transaction closed that “the
               market thinks [Sears] is selling something for about $600M less than it is worth.”

          x    There was no marketing process or efforts to determine what a third-party would
               pay for the assets in an arm’s-length transaction.

          x    Sears was insolvent at the time of the Seritage Transaction—a fact that Lampert
               and ESL knew or reasonably should have known.

          x    The Seritage Transaction was a questionable transfer not made in the usual course
               of business. Sears’s own advisors described the terms of the Seritage Transaction
               and resulting Master Leases as “unique” and “unusual” in how such terms favored
               Seritage’s right to recapture and redevelop properties.

          x    Lampert and ESL stood on both sides of the Seritage Transaction as insiders of
               both Sears and Seritage with close relationships with, and unchecked control of,
               both Sears (through Lampert as its controlling shareholder, Chairman of the
               Board, and CEO) and Seritage (through Lampert as its Chairman of the Board of
               trustees and controlling shareholder). The Board and the RPT Subcommittee did
               not serve as adequate checks on Lampert’s and ESL’s self-dealing, and simply
               rubber-stamped the Seritage Transaction.

          x    Sears’s financial condition both before and after the Seritage Transaction—that of
               hopeless insolvency, as demonstrated by proper discounted cash flow analysis,
               comparable companies analysis and liquidation analysis—underscores Lampert’s
               and ESL’s intent to take real estate assets from Sears and attempt to shield their
               value from Sears’s real creditors in inevitable bankruptcy proceedings.

          x    The Seritage Transaction is part of a cumulative effect of a pattern or series of
               transactions after the incurrence of debt and onset of financial difficulties at Sears
               that includes other Lampert/ESL-driven asset spin-offs (including the Lands’ End
               and other spin-offs) and financing transactions (including the 2016-2018 ESL
               Contributions), all of which inured to Lampert’s and ESL’s direct benefit.

          x    The general chronology of the Seritage Transaction in the context of Sears’s
               insolvency and inevitable bankruptcy proceedings indicates Lampert and ESL
               exercising undue influence over and control of Sears in their roles as insiders with
               an actual intent to hinder, delay or defraud creditors.

          x    The haste and unusualness of the Seritage Transaction, including the flawed
               methods by which the properties were appraised, the RPT Subcommittee’s failure
               to hire independent appraisers, the unreasonable reliance by the advisors on

                                                 92
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 104 of 150


                Lampert’s and ESL’s fraudulent projections and the lack of third-party marketing,
                also evidence Lampert’s and ESL’s actual intent to hinder, delay or defraud
                creditors.

        164.    These same facts show that the Seritage Transaction also is voidable as a

 constructive fraudulent transfer because the Debtors did not receive reasonably equivalent value

 in the Seritage Transaction and that the Debtors were insolvent at the time of the Seritage

 Transaction.

        165.    Second, the Lands’ End spin-off is voidable as an actual and constructive

 fraudulent transfer under Bankruptcy Code section 544 and applicable state law, and the value of

 the property transferred in the Lands’ End spin-off is recoverable from Lampert and ESL as

 entities for whose benefit the transfer was made under Bankruptcy Code section 550 under

 section 550 of the Bankruptcy Code

        166.    The facts show that the Lands’ End spin-off was engineered by Lampert and ESL,

 who exercised undue influence over and controlled Sears in their roles as insiders, did not act in

 good faith, and had an actual intent to hinder, delay or defraud the Debtors’ creditors.

 Specifically, the following facts constitute “badges of fraud” sufficient to find actual intent:

            x   Sears did not receive reasonably equivalent value for the assets transferred
                through the Lands’ End spin-off. Available indicia show that the $500 million
                cash dividend paid to Sears in connection with the Lands’ End spin-off was
                between $900 million and $1 billion below reasonably equivalent value.
                Moreover, Sears had received an indication of interest from a third party to
                acquire Lands’ End that used an enterprise valuation of $1.6 billion to $1.8 billion
                only months before the Lands’ End spin-off was completed—also indicating that
                the dividend was between $1.1 billion and $1.3 billion shy of reasonably
                equivalent value to Sears.

            x   Sears was insolvent at the time of the Lands’ End spin-off—a fact that Lampert
                and ESL knew or should have known. Among other indicia, proper analysis
                based on reasonable projections informed by Sears’s actual historical performance
                over the five years prior to the Lands’ End spin-off show that the spin-off
                rendered Sears insolvent due to inadequate capital and failure to pay debts when
                they came due (if it was not already insolvent before).

                                                  93
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                           Pg 105 of 150


            x   The Lands’ End spin-off was a questionable transfer not made in the usual course
                of business. Sears’s own Board considered the many negative implications of the
                Lands’ End spin-off on Sears and were aware that Lands’ End was one of the few
                profitable segments of Sears and its removal from the Sears enterprise would have
                a negative effect on Sears and its creditors.

            x   Lampert and ESL stood on both sides of the Lands’ End spin-off and again, the
                Board did not serve as an adequate check on Lampert’s and ESL’s self-dealing,
                and simply rubber-stamped the Lands’ End spin-off.

            x   Sears’s financial condition both before and after the Lands’ End spin-off—that of
                insolvency, years of consistently operating at a loss, and consistently negative
                EBITDAP following the Lands’ End spin-off—underscores Lampert’s and ESL’s
                intent to strip the valuable Lands’ End business from Sears and attempt to shield
                its value from Sears’s real creditors in inevitable bankruptcy proceedings.

            x   Like Seritage, the Lands’ End spin-off is part of a cumulative effect of a pattern or
                series of transactions after the incurrence of debt and onset of financial difficulties
                at Sears that includes other Lampert/ESL-driven asset spin-offs, the Seritage
                Transaction, and financing transactions (including the 2016-2018 ESL
                Contributions), all of which inured to Lampert’s and ESL’s direct benefit.

            x   The general chronology of the Lands’ End spin-off in the context of Sears’s
                insolvency and inevitable bankruptcy proceedings indicates Lampert and ESL
                exercising undue influence over and control of Sears in their roles as insiders with
                an actual intent to hinder, delay or defraud creditors.

            x   The haste and unusualness of the Lands’ End spin-off, including the flawed
                methods by which the properties were appraised, the unreasonable reliance by
                advisors on Lampert’s and ESL’s fraudulent projections, and the lack of third-
                party marketing, also evidence Lampert’s and ESL’s intent to hinder, delay or
                defraud creditors.

        167.    Likewise, these same facts show that the Lands’ End spin-off is voidable as a

 constructive fraudulent transfer because the Debtors did not receive reasonably equivalent value

 and they were rendered insolvent by the spin-off (if not already insolvent at the time).

        168.    Third, each of the 2016-2018 ESL Contributions is voidable as an actual

 fraudulent transfer and the IP/Ground Lease Term Loan Facility also is voidable as a

 constructive fraudulent transfer under Bankruptcy Code sections 544 and 548 and applicable

 state law, and the value of the property transferred in the 2016-2018 ESL Contributions is


                                                  94
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                           Pg 106 of 150


 recoverable from Lampert and ESL as entities for whose benefit such transfers were made under

 Bankruptcy Code section 550.

        169.    As demonstrated above and in the Proposed Complaint, the facts show that each

 of the 2016-2018 ESL Contributions was made or directed by Lampert and/or ESL, who

 exercised undue influence over and control of Sears in their roles as insiders, causing the Debtors

 to enter into each of the 2016-2018 ESL Contributions with an actual intent to hinder, delay, or

 defraud creditors.

        170.    Lampert and/or ESL’s actual intent to hinder, delay, or defraud creditors is

 demonstrated by, among other things, the following facts and “badges of fraud”:

            x   Each of the 2016-2018 ESL Contributions was an insider transaction. Lampert
                and ESL stood on both sides of each financing transaction—on the one side as a
                lender and on the other as a controlling shareholder. Through Lampert’s role as
                Chairman of the Board and as Sears’s CEO, he was able to exercise a high degree
                of control over the Company. As usual, the Board and the RPT Subcommittee
                failed to serve as effective controls on Lampert and ESL’s self-dealing, and again
                rubber-stamped each subject transaction.

            x   Each of the 2016-2018 ESL Contributions was made at a time when Sears was
                insolvent—a fact that Lampert and ESL knew or should have known.

            x   Reasonably equivalent value was not given to each of Sears Brands Business Unit
                Corporation, Sears Brands, L.L.C., Sears Development Co. and STI
                Merchandising, Inc. (the “Additional Subsidiaries”) for the grants, pledges or
                guarantees they made in connection with certain of the 2016-2018 ESL
                Contributions, including the IP/Ground Lease Term Loan Facility.

            x   Sears’s financial condition both before and after each of the 2016-2018 ESL
                Contributions—that of hopeless insolvency—underscores Lampert’s and ESL’s
                intent to encumber valuable remaining unencumbered assets and attempt to
                deprive other creditors of recoveries in these inevitable bankruptcy cases.

            x   Lampert and ESL crafted unsupportable and downright fraudulent financial
                projections that bore no relation to reality and grossly misrepresented Sears’s
                performance, which underscored Lampert’s and ESL’s knowledge of—and efforts
                to disguise—Sears’s insolvency and inevitable bankruptcy.

            x   Lampert and ESL required management to adopt their manufactured projections
                to further their scheme, including by, among other things, requiring that Sears’s
                                                 95
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 107 of 150


                  management use those projections to produce false solvency reports and conceal
                  Sears’s actual performance to support the 2016-2018 ESL Contributions.

              x   Each of the 2016-2018 ESL Contributions is part of a cumulative effect of a
                  pattern or series of transactions after the incurrence of debt and onset of financial
                  difficulties at Sears that hastened its demise. This pattern or series includes other
                  Lampert/ESL-driven asset spin-offs (including the Lands’ End and others) and the
                  Seritage Transaction, all of which inured to Lampert’s and ESL’s direct benefit.

              x   The general chronology of the 2016-2018 ESL Contributions in the context of
                  Sears’s years-long insolvency and inevitable bankruptcy proceedings is evidence
                  of Lampert and ESL exercising undue influence over and control of Sears in their
                  roles as insiders with an actual intent to hinder, delay or defraud creditors.

              x   The haste and unusualness of each of the 2016-2018 ESL Contributions also point
                  to Lampert’s and ESL’s actual intent to hinder, delay or defraud creditors. For
                  instance, each of the ESL deals was closed hastily and without the same standards
                  of due diligence when compared to third party financings. 50 Additionally, the
                  RPT Subcommittee did not adequately vet the financings provided by ESL. Nor
                  were the financings market-tested in any real way. 51

         171.     Additionally, guarantees and asset grants in connection with IP/Ground Lease

 Term Loan Facility are voidable as constructive fraudulent transfers because none of the

 Additional Subsidiaries received any benefit or value in exchange for committing collateral and

 incurring obligations under the IP/Ground Lease Term Loan Facility. Moreover, each of these

 Debtor entities was insolvent at the time the IP/Ground Lease Term Loan was created or was

 rendered insolvent thereby.

         172.     Because Lampert and ESL were entities for whose benefit each of the foregoing

 transfers were made and neither has returned to the Debtors’ estates the property transferred (or



 50
    Schriesheim noted in his interview that ESL closed deals on “a more expeditious basis” compared to third parties,
 and that there were “certain documents that [ESL] wouldn’t require or [Lampert] was fine with if they were
 followed up subsequent to closing, like environmental” even though such documents were typically “a big deal” in
 real estate transactions.
 51
    A representative from the RPT Subcommittee’s financial advisor, Centerview, stated in his interview that “we did
 this on a fairly accelerated timeframe. Typically, it was under some pressure, covenant pressure or liquidity
 pressure” and that “we knew with ESL . . . we always needed to work very quickly.” As an example, he stated that
 the RPT Subcommittee would “just call up Centerview on a Monday and by the following Friday, had to advise the
 company as to their views on a transaction.”

                                                         96
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 108 of 150


 the value of the property transferred) in the Seritage Transaction, the Lands’ End spin-off, or the

 2016-2018 ESL Contributions (including the IP/Ground Lease Term Loan Facility), any and all

 claims of ESL, and/or its assignees, against the Debtors’ estates must be disallowed under

 section 502(d) of the Bankruptcy Code until such time as Lampert or ESL returns to the Debtors’

 estates the value of the property transferred in those transactions.

        173.    Given the genuine and significant disputes concerning the allowance of the ESL

 Claims, ESL should not be permitted to credit bid under Bankruptcy Code section 363(k).

 B.     If ESL Is Permitted to Credit Bid, Protections Must Be Put in Place

        174.    For the reasons articulated herein, to the extent the Court allows ESL to credit bid

 any of its claims, protections must be put in place to ensure that such credit bid comports with

 applicable law and the orders of this Court. Specifically: (i) ESL should be required to backstop

 any credit bid in respect of disputed claims, as previously directed by this Court; (ii) any ESL

 credit bid should serve to limit the amount of the ESL Claims that are deemed “allowed”

 pursuant to the terms of the APA; and (iii) ESL should be required to confirm the value of the

 collateral securing the Credit Bid Claims and provide an allocation of such claims to the specific

 assets that secure such claims (and therefore can be acquired pursuant to the credit bid), as

 required by the Global Bidding Procedures. Absent such protections, the Creditors’ Committee

 respectfully submits that ESL’s proposed credit bid must be denied in its entirety.

        1.      ESL Should Be Required to Backstop any Credit Bid

        175.    As discussed supra and set forth in the Standing Motion, Proposed Complaint and

 ESL Claims Objection, there is substantial doubt regarding the validity of the ESL Claims and

 ESL’s potential liability to the estates. Accordingly, if ESL is permitted to credit bid the Credit

 Bid Claims, the only measure that would provide sufficient protection to the estates that a proper

 remedy will be available following successful prosecution of the causes of action discussed
                                                  97
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03               Main Document
                                            Pg 109 of 150


 herein is an order requiring ESL to backstop its credit bid with cash or an irrevocable letter of

 credit from a third party bank in the full amount of the credit bid. Such security could be held in

 escrow pending complete resolution of the ESL Claims Objection and the Standing Motion (and

 any potential adversary proceeding arising therefrom). If ESL is correct that its hands are clean,

 it will receive its security back. If the Creditors’ Committee is correct, the estates will have a

 remedy for Lampert’s and ESL’s wrongful conduct.

         176.    The imposition of this provisional remedy is not new to ESL. Indeed, this Court

 advised ESL previously that if it wanted to credit bid despite the existence of colorable claims

 against it, ESL may be required to provide security to the estates. See Dec. 18 Hr’g. Tr. 21:2-11

 (“I mean, I don’t want to be cryptic, I mean you want to finesse it is to say [sic] that if it turns out

 later that the claim can’t be bid then you back it up with cash, but absent a modification of the

 bid, this is what needs to be undertaken.”); Nov. 15 Hr’g. Tr. 59:21-60:4 (“And you well know

 that I have more than—many times held that, if there’s some legitimate issue, either about what

 the collateral is that’s in the package that’s being bid on, or about the claim or the lien, I require

 people who want to credit bid to show that they have the cash to back it up, if it turns out that’s

 a real issue.”) (emphasis added).

         177.    Other courts have exercised their equitable powers to place similar conditions on

 the exercise of a credit bid under similar circumstances. See, e.g., RML, 528 B.R. at 157

 (requiring creditor to submit letter of credit, surety bond or other similar instrument in order to

 proceed with credit bid in light of dispute over validity of creditor’s claims); In re Octagon

 Roofing, 123 B.R. 583, 592 (Bankr. N.D. Ill. 1991) (noting that court had previously ordered

 creditor to post an irrevocable letter of credit from a third party bank in order to proceed with




                                                   98
18-23538-rdd       Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 110 of 150


 credit bid in light of chapter 7 trustee’s adversary proceeding to avoid lien and claim of creditor

 as fraudulent conveyance or preference). The circumstances here warrant such vital protection.

           2.     If ESL Is Permitted To Credit Bid, ESL’s Claims Should Not Be Allowed in
                  Excess of the Amount Permitted To Be Credit Bid

           178.   The Creditors’ Committee respectfully submits that there is ample evidence in the

 record that the causes of action that underlie the Proposed Complaint and the objections to the

 ESL Claims set forth in the ESL Claims Objection are colorable and highly valuable to the

 Debtors’ estates and the proposed Release Consideration is woefully inadequate. In the event

 this Court nevertheless is inclined to permit ESL to credit bid any portion of the Credit Bid

 Claims, in addition to the other remedies requested herein (such as the provision of cash or a

 letter of credit to backstop such credit bid), the Creditors’ Committee submits that the Court

 should preserve the Creditors’ Committee’s ability to dispute the allowance of any of the ESL

 Claims not used for purposes of the credit bid.

           179.   Bankruptcy courts “have broad equitable powers and the ability to invoke

 equitable principles to achieve fairness and justice in the reorganization process.” LightSquared

 LP v. SP Special Opportunities LLC (In re LightSquared Inc.), 511 B.R. 253, 346 (Bankr.

 S.D.N.Y. 2014). To that end, pursuant to Bankruptcy Code section 510(c)(1), a bankruptcy court

 may, “under principles of equitable subordination, subordinate for purposes of distribution all or

 part of an allowed claim to all or part of another allowed claim.” 11 U.S.C. § 510(c); see also In

 re Aeropostale, Inc., 555 B.R. at 397 (noting same and quoting 11 U.S.C. § 510(c)(1)); Picard v.

 Merkin (In re Bernard L. Madoff Inv. Secs. LLC), 515 B.R. 117, 157-58 (Bankr. S.D.N.Y. 2014)

 (same).

           180.   In order for the ESL Sale to be consummated, there is no need for the ESL Claims

 in excess of the Credit Bid Claims to be deemed allowed, as provided in the APA. See APA

                                                   99
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 111 of 150


 § 9.13 and Ex. G; Proposed Sale Order ¶ 7(b). Indeed, as the Credit Bid Claims are over 50

 percent of the ESL Claims, preserving the Creditors’ Committee’s ability to challenge the

 allowance of the remainder of the ESL Claims would permit the Debtors’ estates to have

 recourse, albeit a fraction of the full amount of recourse, for Lampert’s and ESL’s destructive

 and self-serving conduct that has imperiled these estates. As the focus of ESL wanting its claims

 allowed always has been for purposes of credit bidding, it should not be permitted to bootstrap

 allowance of all of its claims for all purposes in connection with the ESL Sale, particularly not

 without the Creditors’ Committee having had the opportunity to prosecute its Standing Motion

 and the ESL Claims Objection.

        3.      If Permitted To Credit Bid, ESL Must Allocate Its Credit Bid to the
                Collateral Securing the Underlying Debt

        181.    It is indisputable that a secured creditor only is entitled to credit bid its secured

 claims in respect of the collateral that secures such claims and, then, only to the extent of the

 creditors’ interests in the estate’s interests in such collateral. RadLAX Gateway Hotel v.

 Amalgamated Bank, 132 S.Ct. 2065, 2070 fn. 2 (2012) (“[Credit bidding] enables the creditor to

 purchase the collateral for what it considers the fair market price (up to the amount of its security

 interest)”); In re Aeropostale, Inc., 555 B.R. at 414 (stating that a credit bid allows a secured

 creditor to bid for its collateral) (emphasis added); In re Free Lance-Star Publishing Co., 512

 B.R. 798, 805-06 (Bankr. E.D. Va. 2014) (ordering that a credit bid must be limited solely to

 those properties in which the secured creditor had a valid and properly perfected lien when

 creditor sought to credit bid unencumbered assets).

        182.    As such, if any credit bid is permitted here (which it should not be), then it must

 be attendant with certain protections, including (i) confirming the value of the collateral securing

 the claims to be credit bid and (ii) providing an allocation of the credit bid to the specific assets

                                                  100
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03               Main Document
                                            Pg 112 of 150


 that secures the Credit Bid Claims. Specifically, prior to being granted the right to credit bid the

 Credit Bid Claims, ESL should be required to demonstrate that the collateral securing such

 claims actually is worth the value thereof (i.e., $1.33 billion) or, in the alternative, pay the

 estates, for the benefit of their unsecured creditors, the difference between the value that would

 be obtained on such claims in connection with a GOB process and the “value” being ascribed to

 such claims under the APA.

         183.    In addition, the credit bid portion of the purchase price and the assets acquired in

 connection therewith must be limited to the collateral securing such claims in accordance with

 applicable law. Because the collateral securing the Credit Bid Claims comprises specific assets

 and not a blanket lien on all assets, there must be an asset-by-asset breakdown of what ESL is

 acquiring under the credit bid portion of the purchase price. Notwithstanding the express

 provisions in the Global Bidding Procedures requiring a bidder to allocate its purchase price on

 an asset-by-asset basis, see Global Bidding Procedures § VI.D(3)(b), the ESL Bid does not

 provide for such allocation and




         184.    Set forth below is the Creditors’ Committee’s analysis of the ESL Bid and an

 attempt to allocate the purchase price (including the credit bid portion thereof) based on, among

 other things, the terms of the APA, the Credit Bid Claims, the collateral purportedly securing the

 Credit Bid Claims, the terms of the Final DIP Order and applicable law. As set forth below, ESL

 effectively is not paying any consideration for a significant portion of the unencumbered assets it

 intends to acquire, including unencumbered real estate and Sears’s valuable unencumbered


                                                   101
18-23538-rdd   Doc 2042   Filed 01/28/19 Entered 01/28/19 11:04:03   Main Document
                                      Pg 113 of 150
18-23538-rdd          Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                                  Pg 114 of 150


                                          and, in the aggregate, the encumbered real estate has value of

            . Credit card tort litigation ranges from                                 . Other encumbered

 assets, including numerous of the Debtors valuable business lines, range from                          to

                   . By contrast, the consideration ESL offers in connection with its bid ranges from

                   , on the low end, to                 , on the high end. The high end of this range

 assumes the payment of cure costs, as contemplated by the APA, but which payments would not

 be made in a wind-down scenario. Accordingly, there is a shortfall in ESL’s purchase price in

 respect of                                                        , without even accounting for the paltry

 consideration of $35 million offered in respect of the Release. Clearly, ESL cannot acquire

 assets without paying for them. And since the ESL Sale does not provide any purchase price for

 such assets, the ESL Sale cannot be approved.

 C.         The Consideration for the Proposed Release Is Woefully Inadequate

            186.     Since the start of these Chapter 11 Cases, ESL has embarked on a public relations

 campaign to repaint itself as a savior of Sears, while simultaneously pursuing a broad release

 from liability for its years of wrongdoing against the Debtors and their stakeholders. With the

 first ESL Indicative Bid on December 5, 2018, ESL demanded a “full release . . . from any

 liability related to any prepetition transactions involving ESL.” Each of its bids thereafter sought

 a similarly broad release, always offering minimal consideration in return.

            187.     During the Auction, the release transformed from being a “full” release to one that

 allowed all of the ESL Claims for practically all purposes in connection with the Chapter 11

 Cases 52 and permitted ESL to credit bid the Credit Bid Claims freely as part of the ESL Sale.

 Specifically, the APA contemplates a release of ESL (which includes ESL Investments, Lampert,


 52
      See supra Background, Part III.B.


                                                          103
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                 Pg 115 of 150


 certain affiliates, and any of their respective directors, officers, or employees in any capacity)

 from the “Released Estate Claims” 53 against ESL, which releases any estate causes of action

 against ESL that would limit ESL’s right to credit bid or challenge or collaterally attack the

 allowance of the ESL Claims on any basis. At the same time, the Release purports to exclude

 from its reach any claims or causes of action for fraudulent transfer and breach of fiduciary duty

 or any claims or causes of action that are related to the Lands’ End spin-off or the Seritage

 Transaction, but it does not achieve that result as the Release precludes remedies under

 Bankruptcy Code section 502(d) in connection with such transactions.

          188.     Specifically, by precluding challenges such as recharacterization, equitable

 subordination or any other challenge to the allowance of the ESL Claims, the Release waives the

 Debtors’ rights under section 502(d) to seek to disallow the ESL Claims in connection with

 actual and constructive fraudulent transfers, including as related to Lands’ End and Seritage. See

 11 U.S.C. § 502(d). If these causes of action and related remedies were preserved, substantial



 53
  The APA defines “Released Estate Claims” to include:
    any and all Claims and causes of action of the Debtors and their estates against ESL arising under (i)
    sections 363(k), 502(a) or 510(c) of the Bankruptcy Code, (ii) equitable principles of subordination or
    recharacterization, or (iii) any other applicable Law that could be asserted to challenge the allowance of the
    ESL Claims pursuant to section 9.13(c). For the avoidance of doubt the Released Estate Claims do not
    include any other Claims or causes of action of the Debtors or their estates against ESL or any other
    Person, including but not limited to any Claims or causes of action (i) for constructive or actual fraudulent
    transfer under 11 U.S.C. 544(b) or 550(a) or any applicable state or federal law, for breach of fiduciary
    duty (including any Claims for breach of fiduciary duty in connection with the incurrence of any debt
    described on Exhibit G), or for illegal dividend under 8 Del. C. 170-174 or any other state law; (ii) that are
    related to Lands’ End, Inc., the “spin-off” (as such term is defined in the Information Statement of Lands’
    End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc., Seritage Growth Properties, L.P., or the
    “Transaction” (as that term is defined in the registration statement on Form S-11 filed by Seritage Growth
    Properties, which registration statement became effective on June 9, 2015), or (iii) that have been asserted
    by or on behalf of any party in interest in the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36
    cases captioned In the Matter of a Plan of Compromise or Arrangement of Sears Canada Inc., 9370-2751
    Quebec Inc., 191020 Canada Inc., The Cut Inc., Sears Contact Services Inc., Initium Logistics Services
    Inc., Initium Commerce Labs Inc., Initium Trading and Sourcing Corp., Sears Floor Covering Centers Inc.,
    173470 Canada Inc., 2497089 Ontario Inc., 6988741 Canada Inc., 10011711 Canada Inc., 1592580 Ontario
    Limited, 955041 Alberta Ltd., 4201531 Canada Inc., 168886 Canada Inc., and 3339611 Canada Inc.,
    Ontario Superior Court of Justice Court File No.:. CV-17-11846-00CL.
 APA § 9.13(e).

                                                         104
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 116 of 150


 value in the Debtors’ estates could become unencumbered for the Debtors’ unsecured and true

 third-party creditors. Under the current construct, however, the Debtors’ only remedy in respect

 of these “preserved” causes of action is to seek damages against ESL, whose primary investment

 is anchored to a sinking ship. But the ESL Sale and Release would operate to eliminate the

 estates’ ability to recover on any judgment from the Acquired Assets—assets or the value thereof

 that would be available in connection with a wind-down. In other words, the Debtors are

 permitting ESL to make immediate use of purported claims, through a credit bid, that would

 otherwise be the source of a remedy in an action against ESL (even if for a cause of action that is

 not directly included in the Released Estate Claims).

        189.    The facts surrounding ESL’s and Lampert’s prepetition conduct and scheming are

 astounding and provide ample support for causes of action for recharacterization, equitable

 subordination and disallowance against ESL. Such claims, if fully litigated, would eliminate the

 ESL Claims against these estates (in whole or in part), and ESL’s ability to credit bid its

 purported secured claims, while returning immense value to the estates such that the $35 million

 Release Consideration cannot possibly be considered the exercise of sound business judgment,

 much less survive the stricter scrutiny applicable to insider transactions.

        190.    As discussed supra, in seeking approval for an insider transaction that is subject

 to heightened scrutiny under Bankruptcy Code section 363, the Debtors must demonstrate that

 they have received a “fair price.” See, e.g., In re Flour City Bagels, LLC, 557 B.R. at 79 (finding

 that debtor had not met burden of proof with respect to value of releases of claims against insider

 being given as part of insider’s purchase of substantially all assets of the debtor); In re Family

 Christian, LLC, 533 B.R. at 628 (finding that debtors had not satisfied burden of establishing

 fairness of price for claims against insiders being released as part of insider’s purchase of


                                                 105
18-23538-rdd       Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 117 of 150


 substantially all of the assets of the debtors and stating that court would have difficulty

 approving transaction “without more significant disclosure and justification for the releases

 being granted by the Debtors”); see also In re Lionel, 722 F.2d at 1071 (noting that a court must

 evaluate “the proceeds to be obtained from the disposition vis-a-vis any appraisals of the

 property”).

        191.      The $35 million Release Consideration (plus the illusory and zero-value “other

 good and valuable consideration”) represents nothing more than a nuisance payment for ESL to

 have the right to credit bid its secured claims in the nominal amount of $1.3 billion and allow the

 remainder of its claims (which likewise are subject to recharacterization, equitable subordination

 and disallowance under section 502(d)) for all purposes in connection with these Chapter 11

 Cases. The Creditors’ Committee seeks standing to recharacterize, equitably subordinate or

 disallow over $2 billion in ESL’s claims against the Debtors. The chart below sets forth

 potential recoveries to general unsecured creditors on the estates’ recharacterization,

 subordination.




 See Burian Decl., Ex. B, at 18.

                                                  106
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 118 of 150


         192.     It is clear, therefore, that the contemplated Release is fundamentally at odds with

 a core tenet of the Bankruptcy Code: to maximize the value of the estates, including by

 prosecuting estate causes of action. See CFTC v. Weintraub, 471 U.S. 343, 352 (1985) (noting

 that the trustee of a bankruptcy estate has the duty to maximize the value of the estate, including

 by prosecuting claims against “officers, directors, and other insiders”); Smart World Techs., LLC

 v. Juno Online Servs., Inc. (In re Smart World Techs., LLC), 423 F.3d 166,175 (2d Cir. 2005)

 (“[T]he [Bankruptcy] Code not only authorizes the chapter 11 debtor to manage the estate’s legal

 claims, but in fact requires the debtor to do so in a way that maximizes the estate’s value”).

 While the settlement of estate causes of action can play a role in maximizing estate value and

 minimize the time, expense and uncertainties associated with litigation, the Credit Bid Release

 provides an outsized benefit to an insider (ESL) at the expense of the Debtors’ unsecured

 creditors.

         193.     Given the massive delta between the $35 million Release Consideration and the

 hundreds of millions of dollars that likely would be returned to the estates without the Release,

 the ESL Sale cannot be the product of good business judgment and cannot survive the

 heightened scrutiny applicable to releases of the Debtors’ insiders. 54

 IV.     AN ORDERLY ASSET MONETIZATION AND GOB PROCESS MAXIMIZES
         VALUE TO THE ESTATES AND CREDITORS

         194.     All evidence indicates that an orderly asset sale and contemporaneous GOB

 process run by the Debtors is the best alternative available to the Debtors to maximize value for


 54
   The Release also cannot satisfy the standard under Bankruptcy Rule 9019, which requires that a settlement be
 “fair and equitable,” In re Iridium Op. LLC, 478 F.3d 452, 464 (2d Cir. 2007), and in the “best interests of the
 estate.” In re Chemtura Corp., 439 B.R. 561, 593 (Bankr. S.D.N.Y. 2010) (citing Protective Comm. for Indep.
 Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)). As with a sale to an insider under
 section 363, courts have subjected settlements with an insider to “closer scrutiny.” See, e.g. In re Drexel Burnham
 Lambert Grp., 134 B.R. 493, 498 (Bankr. S.D.N.Y. 1991). For the same reasons the Release cannot be approved
 under section 363, it also cannot meet the standard under Bankruptcy Rule 9019 because, among other reasons, the
 paltry $35 million Release Consideration falls well below the “lowest point in the range of reasonableness.” Id.

                                                         107
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 119 of 150


 their estates and creditors and, therefore, the ESL Sale should not be approved. See Consumer

 News & Bus. Channel P’ship v. Fin. News Network Inc. (In re Fin. News Network Inc.), 980 F.2d

 165, 169 (2d Cir. 1992) (noting that the “principal responsibility [of the bankruptcy court] is to

 secure for the benefit of creditors the best possible bid.”); G-K Dev. Co. v. Broadmoore Place

 Invs., L.P. (In re Broadmoor Place Invs., L.P.), 994 F.2d 744, 746 (10th Cir. 1993) (finding that

 a bankruptcy court has “power to disapprove a proposed sale . . . if it has an awareness there is

 another proposal in hand which, from the estate’s point of view, is better or more acceptable”).

        195.    The Creditors’ Committee advocated shortly after its appointment, based on the

 information available to it at the time, that an orderly wind down of the Debtors’ businesses (i.e.,

 GOB sales, a robust real estate marketing process, monetization of various individual assets and

 component businesses and the pursuit of valuable estate causes of action) represented the best

 path forward in these Chapter 11 Cases. See Supplemental Global Bid Procedures Objection ¶¶

 5-6 (noting that the go forward store business plan is based on unrealistic cost reductions,

 undetermined working capital or financing needs, while leaving what would be left of the estates

 administratively insolvent); Simms Decl. ¶¶ 11-19 (attesting that based on the Creditors’

 Committee’s analysis, the incremental cost of pursuing a going concern sale could be over $300

 million through February 15). Indeed, it quickly became apparent that any proposed sale to ESL

 would be nothing more than a dressed-up foreclosure auction at discounted values. The

 Creditors’ Committee’s continued diligence and receipt of financial information from the

 Debtors has only confirmed this view.

        196.    Nonetheless, at the Auction, the Debtors selected the ESL Bid over the superior

 alternative of a GOB and wind-down process. In accepting the ESL Bid, the Debtors relied on

 various assumptions and projections that undervalued the Debtors’ assets and inappropriately


                                                 108
18-23538-rdd      Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 120 of 150


 increased the extent of the claims that would be allowed against the Debtors’ estates in

 connection with a wind-down scenario to compare with the ESL Sale. As set forth further in the

 Burian Declaration, a wind-down scenario premised upon a properly run sale process would

 generate substantial value for the estates over and above the ESL Sale. See Burian Decl. ¶ 35 &

 Ex. B.

 A.       The Flawed Sale Process Conducted by the Debtors Did Not Result in a Competitive
          Auction for the Debtors’ Assets

          197.   The Debtors cannot demonstrate that the ESL Sale is in the best interests of the

 Debtors’ estates relative to an orderly GOB process because the Debtors’ marketing and auction

 process was confusing and inadequate from the start. Accordingly, such process provides an

 insufficient basis to evaluate the bids received, and the Debtors cannot meet their burden to show

 that they have attained the highest and best price. Burian Decl. ¶¶ 4-7.

          1.     The Debtors’ Process Was Rushed, Disorganized and Confusing, Which
                 Prevented True Market Testing of the Value of the Debtors’ Assets

          198.   Upon filing for bankruptcy, the Debtors were wholly unprepared to conduct a

 meaningful sale process for individual assets and business lines and have made no serious efforts

 to do so at any point during these Chapter 11 Cases. That lack of planning and effort damaged

 the sales process significantly: interested third parties were unable to diligence operating

 businesses and real estate assets. Id. ¶ 16. What should have been a competitive process to

 maximize value to the estates became a one-horse race to transfer Sears and its valuable assets

 and operating businesses to ESL, which, with its insider status, was the only party able to

 understand and diligence the Debtors’ various unencumbered assets well enough to submit a bid

 on the Debtors’ extremely accelerated timeline. Id. ¶ 17. The Debtors never conducted an

 auction for individual assets and businesses that could, in sum, have exceeded the ESL Bid.

 Instead, the Debtors only compared successive ESL bids to hypothetical and conservative wind-
                                                 109
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03               Main Document
                                           Pg 121 of 150


 down estimates. The result of this flawed sale process was acceptance of the ESL Bid, which

 fails to provide appropriate value for unencumbered assets and will plunge the Debtors’ estates

 into administrative insolvency. Id. ¶ 7.

        199.    The Debtors, however, were fully aware of the need for a robust sale process to

 maximize value to the estates. In 2017, Centerview Partners advised the Debtors that bidders

                                                         during a 2016 sale process conducted by

 Citibank. The problem then had been that the Debtors had not made any progress towards

 marketing                                                 . Id. ¶ 15.

        200.    Rather than heed that warning, the Debtors did virtually no planning with respect

 to the marketing and sale of their unencumbered assets. Instead, the Debtors retained Lazard on

 the eve of filing, and neither the Debtors nor Lazard were prepared to run a sale process that

 would enable third parties to perform the due diligence necessary to evaluate the Debtors as a

 going concern, the underlying businesses as standalone entities, or the Debtors’ real estate assets.

 Id. ¶ 16. The Debtors failed to engage meaningfully with prospective bidders other than ESL,

 which discouraged potential third-party bidders from participating in the sale process altogether.

 Id. ¶ 18. Only ESL, given its history with and control over Sears, had sufficient information to

 submit a bid on the timeline necessitated by these proceedings. Id. ¶ 17.

        201.    Further, as described in the Burian Declaration, the real estate marketing process

 run by the Debtors was flawed in four primary respects. First, the condensed timeline for the

 process did not allow sufficient time for prospective bidders to evaluate the Debtors’ assets and

 submit bids. Despite the massive undertaking that marketing             disparate real estate assets

 would entail, the Debtors, through their advisors at JLL, did not begin their outreach to potential

 purchasers for their real estates until December 2, 2018, just 26 holiday-filled days before


                                                 110
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 122 of 150


 indicative bids were due on December 28, 2018—and this initial outreach was only for a small

 number of “non-core” properties. Then, on December 21, 2018—just one holiday-shortened

 week before indicative bids were due—JLL launched official marketing websites and datarooms

 for the full set of the Debtors’ real estate assets. The Debtors apparently expected potential

 bidders—most of whom are local and regional investors—to evaluate the opportunities available

 and to submit a bid within seven days, including over the Christmas holidays, of receiving access

 to an inadequate dataroom. It is difficult to conceive how the shortened timetable could permit

 bidders to engage in the necessary diligence and analysis to make an informed bid or was

 otherwise conducive to a successful auction for the Debtors’ real estate. Id. ¶ 23.

        202.    As described in the report of Ronald Greenspan, a senior managing director of

 FTI Consulting, Inc. to maximize the realizable value from the Debtors’ real estate, the Debtors

 needed to market to potential buyers by reaching out broadly, providing sufficient time to bid,

 and making sufficient information available for diligence. Report of Ronald Greenspan, attached

 hereto as Exhibit D (the “Greenspan Report”) § F. A true value-maximizing process (or one that

 would provide information from which one could reach a reasonable conclusion of likely

 achievable value) typically would occur over a 60 to 120-day period (which is similar to the

 period that ESL intends to use during the post-Closing “Designation Rights Period” when it will

 be marketing the Debtors’ leases and contracts to third parties for its own benefit). See APA §

 2.6, Art. V. During that period, brokers would be selected, a data room would be fully

 populated, email blasts and cold calls would be made and asset tours and other extensive

 diligence would be conducted, all of which would culminate in competitive negotiations amongst

 interested parties and execution of purchase agreements. The Debtors’ abbreviated real estate

 process bore none of these characteristics of a well-run sale.


                                                 111
18-23538-rdd      Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 123 of 150


        203.    Second, the process was disorganized and confusing to potential bidders. Given

 the abrupt changes to the number of properties the Debtors were marketing, the tight timeframe,

 and the lack of communication with the market generally, there was considerable confusion over

 precisely which assets actually were for sale and which assets were subject to the December 28,

 2018 deadline. Indeed, members of the Creditors’ Committee informed Houlihan Lokey that

 they did not understand how to submit bids and which properties were for sale. Burian Decl. ¶

 24. Overhanging the entire real estate process was the presence of ESL and the outcome of the

 going-concern sale process, which had its own competing deadlines and likely depressed bids

 due to the uncertainty of success. The fact that definitive bids for all of the Debtors’ assets were

 due on the same day as indicative real estate bids created additional confusion. Potential real

 estate buyers have been highly critical of the lack of information and organization regarding the

 Debtors’ auction, which is reflected in the quality and quantity of the bids and indications of

 interest received. Id.

        204.    Third, the limited scope of the Debtors’ outreach prevented obtaining a true

 market value from any and all interested parties. Instead, the Debtors contacted only parties who

 had previously bid on the assets, and in the case of leased assets, certain landlords. This is

 reflected in a report provided to the Creditors’ Committee by the Debtors’ advisors on December

 18, 2018, only ten days before the indicative bid deadline, indicating that the Debtors had only

 made      points of contact in connection with the marketing and sale of          separate

 properties. The Debtors’ approach necessarily constrained the potential universe of bidders and

 resulted in fewer and lower bids. Indeed, despite frequent requests, advisors to the Creditors’




                                                 112
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                 Pg 124 of 150


 Committee were never apprised of any meaningful marketing process undertaken by the Debtors

 and have serious concerns that no such process ever took place. 55 Burian Decl. ¶ 25.

          205.     Finally, the Debtors failed to provide sufficient information to allow bidders the

 opportunity to develop a fully formed view of the properties. At the time of its launch on

 December 21, 2018, the data room lacked basic information such as individual asset financials

 and marketing materials. Even as of January 8, 2019, eleven days after the deadline for

 indicative bids had passed, the data room was still under construction and did not contain the

 customary real estate due diligence materials for each property, such as updated title policies

 with underlying assets, existing surveys, zoning reports and environmental reports. Id. ¶ 26.

 The result of these various deficiencies was that only a small number of potential bidders were

 aware of what the Debtors were selling, they had limited information on which to base a decision

 to bid, and they lacked adequate time to evaluate that information and decide whether to bid and

 how much. The sale process therefore attracted primarily opportunistic buyers who could submit

 laughably low offers with no cost or penalty, and incentivized stakeholders, particularly

 landlords, to submit placeholder bids as a means of expressing interest and opening a channel for

 negotiations. For example, the Debtors received                bids of either $0 or $1 for entire assets, and

 only       bids for a total of        assets. For the various reasons set forth in the Greenspan Report,

 these bids provide a grossly insufficient basis for establishing the value of the properties—values

 that the Debtors further discounted and then incorporated into their recovery analysis to justify

 the economics of the ESL Sale. Id. ¶ 27.



 55
    For example, on a December 12, 2018 call with the Creditors’ Committee’s advisors (just sixteen days before
 indicative bids were due), it became clear that the Debtors’ advisors at JLL still had not developed a marketing
 strategy or detailed insight into the sale process. And despite the Creditors’ Committee’s repeated requests and
 assurances from the Debtors’ advisors that marketing and progress reports (including tracking reports and lists of
 parties contacted) would be forthcoming, they only ever produced one such report.

                                                         113
18-23538-rdd       Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                            Pg 125 of 150


           2.     The Debtors Possess Other Highly Valuable and Complex Unencumbered
                  Assets that they Failed To Market Properly

           206.   Beyond just the valuable real estate portfolio, the Debtors possess numerous

 unique and fully functioning operating businesses that are complex and cannot be marketed and

 sold without devoting considerable time and attention, meaningful advance planning, and

 specialized treatment to the sale process. These include (i) Sears Home Services, (ii) Innovel,

 (iii) Monark and (iv) other assets. Burian Decl. ¶¶ 10-13. The Debtors likewise failed to engage

 seriously with third parties to market test these assets.

           207.   Sears Home Services (“SHS”). SHS is a multi-faceted, stand-alone business.

 SHS is comprised of various sub-business lines including a home warranty business, an appliance

 repair business, a home improvement and remodeling service, a home improvement/maintenance

 business and a business known as “Parts Direct” that sells parts for different household appliance

 brands.                                                                                         Id. ¶

 10.

           208.   Innovel Solutions (“Innovel”). The Debtors also own Innovel, an end-to-end

 logistics solutions provider. Innovel provides warehousing, transportation, installation and home

 delivery services to retail, manufacturing and commercial clients, making more than four million

 deliveries annually with 1,100 truck on the road daily. Innovel is one of the largest warehousing

 and transportation networks in the country, capable of providing both last-mile and end-to-end

 services.                                                                                         Id.

 ¶ 11.

           209.   Monark Premium Appliance Company (“Monark”). The Debtors also own

 Monark. Monark and its affiliates form a nationwide distributor of premium home appliances

 that serve architects, builders, designers, developers and homeowners. Monark’s 20 showrooms

                                                  114
18-23538-rdd       Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                              Pg 126 of 150


 across Arizona, California, Florida and Nevada offer customers a high-end selection of cooking,

 cooling and cleaning appliances from a variety of brands.

                      Id. ¶ 12.

          210.    Other Assets. The Debtors possess a variety of other unencumbered assets that

 should also have been subject to a robust sales process, including the customer data owned by the

 Debtors and Sears Auto Centers. Id. ¶ 13.

          211.    Two prime examples underscore the consequences of the Debtors’ failure to

 create a clear process to enable potential third-party bids as to these unique and valuable assets of

 the Debtors. First, on October 17, 2018,                                 submitted a fully financed

                 offer to be the stalking horse bidder for the Parts Direct business within SHS, along

 with a marked-up asset purchase agreement and proposed bidding procedures, representing that

 they had very limited due diligence remaining before their bid could be committed. Id. ¶ 19.

       is a strategic buyer uniquely positioned to purchase the PartsDirect business

 notwithstanding the deficit in information provided by the Debtors. Id. Despite this significant

 offer, the Debtors failed to engage and instead allowed the offer to languish, with        waiting

 on the sideline. On December 5, 2018,           submitted a revised, fully financed stalking horse

 bid of               . The Debtors again failed to keep        engaged or advance the state of

 negotiations. Ultimately,         submitted a further revised bid, dropping its proposed purchase

 price to only               on December 28, 2018.          was never afforded an opportunity to

 actually bid at the Auction despite repeatedly stating its desire and willingness to increase its

 price if there was more certainty and/or structure around the actual process being run. Id. The

 Debtors’ inability to run a proper sale process caused progressively less attractive bids that cost

 the estates approximately                        —in this example alone. Id.


                                                   115
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 127 of 150


        212.    As a second example of the failed sale process,

                  , which was exploring transaction structures related to SHS (including the

 treatment of protection agreement liabilities), told Houlihan Lokey on January 8, 2019 that they

 could not obtain the due diligence they required from the Debtors regarding standalone general

 and administrative expenses. Id. ¶ 20. According to                 , Lazard had uploaded only

 three files regarding those assets to a data room on December 27, 2018, and had provided

 nothing further since that date. Id.              was unable to move forward with a bid because

 of its inability to conduct proper due diligence that any prospective buyer would require.

        213.    These are but two examples of the Debtors’ failure to conduct a proper section

 363 sale process. Had the Debtors conducted a proper sale process, the benefit to the estates

 would have been maximized.

        3.      The Poorly Conducted Auction Prevented Third-Party Participation

        214.    It is no exaggeration to state that no legitimate auction ever took place. Instead,

 over the course of several days and nights, beginning on January 14, 2019, bilateral negotiations

 between the Debtors and ESL played out. Burian Decl. ¶ 32. As originally conceived, the

 Auction was supposed to be a forum where various parties would compete to bid on many if not

 all of the Debtors’ valuable unencumbered assets. That never happened.

        215.    For example, as this Court is aware, real estate bidders who sought to participate

 in the Auction on January 14 were told by counsel for the Debtors that they could not even be in

 the room “as there is no reasonable prospect that such bids will be competitive with an ESL bid.”

 In response, this Court instructed the Debtors that the landlords should be permitted to attend the

 Auction, make binding bids, which could be aggregated with the value of any additional

 liquidator bids and the reasonable value of the Debtors’ other assets, to compete with ESL. Yet,

 at the Auction, the Debtors never asked for bids or even engaged with the landlords—the focus,
                                                 116
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                   Main Document
                                                Pg 128 of 150


 as usual, was solely on ESL. While the Debtors continued to negotiate exclusively with ESL,

 third parties who wished to bid for discrete assets literally roamed the offices of Debtors’ legal

 counsel, confused as to whether they would get a chance to bid in a competitive auction. Id. ¶

 31.

         216.     Moreover, the Debtors have refused to engage with prospective bidders following

 the conclusion of the Auction, including highly qualified bidders that have demonstrated

 significant interest and the clear financial wherewithal to consummate a transaction that could

 result in significantly more value for the Debtors’ estates and creditors than the value

 contemplated by the ESL Sale for the same assets. Such refusal is inconsistent with the express

 terms of the APA and wholly antithetical to the Debtors’ fiduciary duties. Specifically, the APA

 provides, in relevant part, that the ESL Sale is “subject to approval by the Bankruptcy Court and

 the consideration by Sellers of higher or better Competing Transaction.” APA § 8.2(b)(iii)

 (emphasis added). 56 In addition, the Debtors are free to terminate the APA to the extent they

 “accept or agree to any Competing Transaction or upon approval by the Bankruptcy Court of, or

 the filing by or on behalf of any Seller of a motion or other request to approve, a Competing

 Transaction.” Id. § 12.1(a)(iii). Finally, the APA includes neither a no-shop provision nor any

 other form of restriction on the Debtors’ ability to consider alternative proposals. Accordingly,

 and in view of the insider nature of the ESL Sale and the significant execution and credit risk

 attendant thereto, failing to engage with such potential bidders is inconsistent with the Debtors’

 fiduciary duty to maximize the value of their estates.

         217.     And, for reasons unknown, the Debtors failed to comply with the Global Bidding

 Procedures and consult at critical times during the Auction with the Creditors’ Committee. See


 56
  The APA defines “Competing Transaction” to include any alternative transaction related to the sale of the
 Debtors’ assets or business. Id. § 1.1.

                                                        117
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                 Pg 129 of 150


 Global Bidding Procedures Art. VII.B.3 (“[T]he Debtors, after consulting with the Consultation

 Parties, shall announce the bid that they believe to be the highest and best offer.”). 57 The

 Debtors therefore did not have the benefit of the Creditors’ Committee’s position to encourage

 ESL to improve the terms of the ESL Bid. By declining to abide by the Global Bidding

 Procedures and conduct a meaningful, competitive auction, the Debtors have failed to maximize

 value to the estates.

          4.       Unsurprisingly, ESL Emerged as the Winning Bidder in a One-Horse Race

          218.     Given the Debtors’ extensive focus on negotiations with ESL to the exclusion of

 potential third-party bidders, it is no surprise that the flawed sale process and Auction concluded

 with the Debtors accepting the ESL Bid. The Debtors’ efforts to court ESL date back at least to

 December 5, 2018, when ESL submitted an indicative bid (the “ESL Indicative Bid”). The

 Debtors conducted diligence in respect of the ESL Indicative Bid and discussed such bid with

 ESL and its advisors, but ultimately determined that it was non-actionable, both legally and

 financially. Subsequently, on December 28, 2018, ESL submitted a revised bid to acquire

 substantially all of the Debtors’ go-forward retail footprint and other assets and component

 businesses of Sears. Following submission of ESL’s December 28 bid, the Debtors’ advisors


 57
    The Debtors clearly were aware of their duty to consult with the Consultation Parties (as defined in the Global
 Bidding Procedures), as evidenced by numerous statements made during the Auction by the Debtors’ counsel. See,
 e.g., Transcript of January 14, 2019 Auction (“Jan. 14 Auction Tr.”) 8:17-20 (“Importantly, one of the most
 important auction rules, the Debtors can modify the rules at any time in consultation with the consultation parties in
 their reasonable discretion in order to maximize value.”); Id. at 11:12-16 (“We’re going to adjourn the auction, talk
 with parties, and make that determination after consultation with consultation parties and the restructuring
 committee, and we hope after further negotiations with the ESL. The record negotiations.”); Id. at 26:4-9 (“On bid
 evaluation, the Debtors have the right at the direction of the restructuring committee and subcommittee as applicable
 in its sole discretion and after consultation with the consultation parties to determine which bid is the highest or
 otherwise best bid.”); see also Jan. 15 Auction Tr. 40:11-19 (“[W]e decided late last night to allow ESL overnight to
 put together a response to the proposal from the debtors, and at this time, we will have them put that proposal on the
 record, after which time we are going to take a break, go discuss it with the restructuring committee and the
 consultation parties.”); Id. at 75:6-17 (“[W]e will have a brief adjournment just for the restructuring committee to
 consider the proposal that has been made on the record and we will come back on with the restructuring committee’s
 decision. . . . I should have added and will consult with the consultation parties before coming back on record.”)
 (internal quotations omitted).

                                                         118
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 130 of 150


 engaged with ESL and its advisors to discuss the infirmities of the bid, ultimately determining

 that this bid was also not actionable. Burian Decl. ¶ 29. At that time, the Debtors indicated that

 they intended to pivot to a wind-down process, but continued to negotiate with ESL. On January

 9, 2019, ESL submitted a revised bid attempting to remedy the deficiencies in its prior two bids.

 But as with ESL’s prior bids, all parties, including the Debtors, agreed that this bid would have

 left the Debtors administratively insolvent. Nevertheless, the Debtors continued to engage in

 “around the clock” negotiations with ESL over the proposed bid. Id. ¶ 30.

        219.    The Debtors’ negotiations with ESL continued up to and throughout the Auction

 as well, again to the exclusion of any potential third party bidders and despite the constant

 shortcomings with ESL’s various bids. Even as of January 15, 2019, the Debtors’ counsel stated

 that “the [ESL Bid] is not otherwise higher or better when compared to the company’s

 alternatives. There are a number of significant problems that the company has with the ESL bid

 and we have tried, and I want to say, so very hard to get there with this deal.” Jan. 15 Auction

 Tr. 50:23-51:10. The Debtors’ counsel went on to explain that among these infirmities was the

 insufficient cash available to get the Debtors to Closing. Id. at 52:2-10.

        220.    Similarly, counsel for the Restructuring Subcommittee determined that

 “substantial claims exist against ESL and its affiliates, as well as other defendants.” Id. at

 63:12-21, 64:4-11 (emphasis added). Counsel for the Restructuring Subcommittee went on to

 explain that “any benefits of the ESL transaction are ephemeral for the reasons that [Debtors’

 counsel] articulated and that the company does not have sufficient cash to close the transaction.”

 Id. at 66:3-15 (emphasis added).

        221.    In the early hours of January 16 (fewer than twelve hours after admitting an all

 but certain impasse), however, the Debtors came back on the record to report that


                                                 119
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 131 of 150


 notwithstanding the numerous “significant” deficiencies inherent in the ESL Bid and their utter

 inability to achieve an actionable resolution for weeks prior, they miraculously had determined to

 accept the ESL Bid. In support of the “revised” ESL Bid, ESL’s counsel again touted certain

 additional consideration that had been added to the purchase price. See id. 72:14-73:14.

        222.    The Debtors have explained that the primary driver of their decision to accept the

 ESL Bid—when they had just rejected a substantially similar bid hours earlier—was that the new

 ESL Bid included an agreement by                             to purchase and subsequently roll over

 the entire outstanding Junior DIP Facility. Burian Decl. ¶ 33. In the Debtors’ view,

 agreement remedied an existing $120 million shortfall, thereby bringing the Debtors close

 enough (but not all the way there) to administrative solvency to justify proceeding with the ESL

 Bid. The Debtors’ position, however, is misguided because this alleged improvement to the ESL

 Bid generated zero additional value for the benefit of the estates. Instead, the entirety of the

 $120 million in Junior DIP Facility serves only to bridge the estates to the closing date for the

 ESL transaction and provides no incremental value to the estates. Put differently, this touted

 “improvement” in the ESL Bid benefits ESL alone and is no different for the Debtors’ estates

 than if the Debtors simply had rejected the ESL Bid and pivoted to an orderly wind-down. This

 is evidenced by the Debtors’ analysis of an orderly wind-down scenario, which projects only

               of draws on the Junior DIP Facility versus $350 million required to be drawn to

 fund the closing of the ESL Bid. Id. As a result, the Debtors’ unsecured creditors are paying

               through the consumption of unencumbered assets to satisfy the additional

         of borrowings under the Junior DIP Facility that are being incurred for ESL to

 consummate the insider ESL Sale. This                   rightfully belongs to the Debtors’




                                                 120
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 132 of 150


 unsecured creditors, who are being left with up to $35 million in cash and fewer causes of action

 to pursue to remedy ESL’s wrongs.

         223.     Ultimately, the Debtors never seriously pursued or entertained any alternative to

 ESL even though ESL never corrected the infirmities with its bids—including certain

 fundamental problems that are described in greater detail in the presentation attached to the

 Burian Declaration. Id. ¶ 32 & Ex. B.

 B.      The Debtors Relied on Unsupported Assumptions in Comparing the ESL Sale to the
         Wind-Down

         224.     In declining to pursue a GOB process, the Debtors relied upon a flawed

 liquidation analysis that assumed, among other things, (i) artificially depressed valuations for

 their unencumbered real estate assets; (ii) the existence of $331 million of unproven—and

 unprovable—superpriority claims under Bankruptcy Code section 507(b) (“507(b) Claims”) that

 ESL threatened to assert in a liquidation scenario, but would agree to limit the assertion of

 certain scenarios if the Debtors accepted its “going concern” bid; 58 and (iii) an inexplicable

 decision not to surcharge collateral under Bankruptcy Code section 506(c). These faulty

 assumptions and legal conclusions resulted in an analysis that grossly understates the realizable

 value in a wind-down scenario and inflates administrative expense claims.

         1.       The Debtors Undervalued the Unencumbered Real Estate Assets by Using
                  Flawed Methodology

         225.     In large part owing to the flawed sales process described above, the Debtors

 substantially undervalued their real estate assets in connection with determining potential




 58
   ESL shall have no right to receive proceeds from litigation regarding Seritage, Land’s End or other acts of
 intentional misconduct on behalf of any 507(b) Claim or deficiency claim. In addition, ESL shall not be entitled to
 receive in excess of $50 million on account of its 507(b) claims, if any, from the proceeds of any other Claims or
 causes of action of the Debtors’ estates, with any ESL 507(b) Claims in excess thereof being treated as general
 unsecured claims that are to receive pro rata recoveries with general unsecured claims. See APA § 9.13(c).

                                                         121
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 133 of 150


 recoveries to creditors under a wind-down scenario. They then included their undervalued and

 inaccurate real estate valuations in the wind-down analysis they relied upon to justify their

 selection of the ESL Bid. As discussed in greater detail in the Greenspan Report, the Debtors

 committed three primary errors in their real estate valuation.

        226.    First, the Debtors




        227.    Second,




                                                 122
18-23538-rdd     Doc 2042       Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                            Pg 134 of 150




                                         .



                        . Id.

        228.    Third, the Debtors




                                              Id.

        229.    As a result of these and other errors discussed at greater length in the Greenspan

 Report and below, the Debtors’ estimated proceeds from their real estate dispositions of

        was misleadingly low. The Greenspan Report corrects the valuation errors and excessive

 discounting, concluding that the properties should have been valued based on proper, industry-

 standard valuation techniques. To arrive at his estimates, Greenspan used the appropriate market


                                                123
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 135 of 150


 values for the properties. He did this by first using all of the appraisals and value estimates

 performed by the Debtors’ professionals as follows: (i) using the 2018 and 2019 JLL appraisals;

 (ii) if no JLL appraisal existed, using the A&G 2018 value estimates; (iii) if no JLL appraisals or

 A&G value estimates existed, using 2017 and 2018 Cushman & Wakefield appraisals; (iv) if no

 appraisal values existed at all, using JLL broker valuations; and (v) if no value estimates by the

 Debtors’ professionals were available, employing commonly-accepted portfolio valuation

 techniques such as discounted cash flow, direct capitalization, and/or the sale comparison

 approach. Id. Having determined this “market value” (          of which was determined by the

 Debtors’ professionals), Greenspan then applied a liquidation discount in light of the fact that the

 properties would be disposed in an orderly wind-down process. Id. The amount of that

 liquidation discount varies based on ownership and property type, ranging from 0% to 60% with

 an overall average discount range of 15 to 35%. Id. Greenspan’s approach is consistent with

 well-recognized real estate appraisal techniques, unlike the Debtors’



         Id.

        230.    Once the Debtors’ valuations are corrected based on these industry-standard

 techniques, the Debtors’ properties should have estimated proceeds of                  (using the

 mid-point estimate). Id. Of that              ,              is attributable to unencumbered real

 estate and               is attributable to encumbered real estate. Id. When these inputs are

 inserted into the Debtors’ waterfall analysis, the difference is striking—a delta of

 from the Debtors’ analysis. Burian Decl., Ex. B, at 13-14.




                                                   124
18-23538-rdd         Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                         Main Document
                                                  Pg 136 of 150


          2.        ESL Cannot Prove Its Entitlement to a Claim Pursuant to Bankruptcy Code
                    Section 507(b)

          231.      The Debtors’ wind-down analysis also assumes that in a liquidation scenario, ESL

 would be entitled to                       in superpriority adequate protection claims under section

 507(b) of the Bankruptcy Code (a “507(b) Claim”). This claim amount should be $0. Indeed,

 under well-established case law, ESL is not entitled to a 507(b) Claim at all.

          232.      To demonstrate entitlement to a 507(b) Claim, a secured creditor must prove that

 its collateral has diminished in value as a result of (i) the stay of action against such property,

 (ii) the use, sale or lease of such property or (iii) the granting of a lien under Bankruptcy Code

 section 364(d) during the bankruptcy case, despite the creditor’s receipt of adequate protection.

 See 11 U.S.C. § 507(b); 59 LNC Invs., Inc. v. First Fid. Bank, N.A., 247 B.R. 38, 44-45 (S.D.N.Y.

 2000); see also Qmect, Inc. v. Burlingame Capital Partners II, L.P., 373 B.R. 682, 690 (N.D.

 Cal. 2007) (finding that creditors were not entitled to recover on replacement liens granted as

 adequate protection absent proof that collateral diminished in value as a result of the bankruptcy

 case).

          233.      The allowed amount of a 507(b) Claim is determined by calculating the

 diminution in the value of the secured creditor’s collateral from the petition date, less the value

 conferred by adequate protection during the bankruptcy case. See Chase Manhattan Bank USA

 NA v. Stembridge (In re Stembridge), 394 F.3d 383, 387-88 (5th Cir. 2004) (finding diminution




 59
   Bankruptcy Code section 507(b) provides:
     If the trustee, under section 362, 363, or 364 of this title, provides adequate protection of the interest of a
     holder of a claim secured by a lien on property of the debtor and if, notwithstanding such protection, such
     creditor has a claim allowable under subsection (a)(2) of this section arising from the stay of action
     against such property under section 362 of this title, from the use, sale, or lease of such property under
     section 363 of this title, or from the granting of a lien under section 364(d) of this title, then such creditor’s
     claim under such subsection shall have priority over every other claim allowable under such subsection.
 11 U.S.C. § 507(b) (emphasis added).

                                                            125
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 137 of 150


 in value is the amount of the relevant asset’s decrease in value from the petition date, less any

 adequate protection payments received during the pendency of the case).

          234.   The secured creditor must further establish that the diminution in value is an

 allowable claim under Bankruptcy Code section 507(a)(2), which further references Bankruptcy

 Code section 503(b). 11 U.S.C. § 507(b). In other words, the diminution in value must

 constitute an administrative expense as a necessary cost of preserving the estate. Ford Motor

 Credit Co. v. Dobbins, 35 F.3d 860, 865-66 (4th Cir. 1994); LNC Invs., Inc. v. First Fid. Bank,

 N.A., No. 92 Civ. 7584 (MBM), 1997 U.S. Dist. LEXIS 12858, at *12 (S.D.N.Y. Aug. 27, 1997);

 In re Mary Holder Agency, Inc., No. 11-34280 (MBK), 2012 WL 4434362, at *2-3 (Bankr.

 D.N.J. Sept. 24, 2012); In re Quality Beverage Co., Inc., 181 B.R. 887, 897 (Bankr. S.D. Tex.

 1995).

          235.   A secured creditor bears the burden of proof with respect to establishing its

 entitlement to a 507(b) Claim. Bank of N.Y. Trust Co. NA v. Pac. Lumber Co. (In re Scopac),

 624 F.3d 274, 284 (5th Cir. 2010), modified, 649 F.3d 320 (5th Cir. 2011) (“The [secured]

 Noteholders had the burden to prove their entitlement to a [Bankruptcy Code section] 507(b)

 priority claim.”) (citing Dobbins, 35 F.3d at 866); In re Constr. Supervision Servs., Inc., No. 12–

 00569–8 (SWH), 2015 WL 4873062, at *5 (Bankr. E.D.N.C. Aug. 13, 2015) (“The party seeking

 superpriority status bears the burden of proving entitlement to a [Bankruptcy Code section]

 507(b) priority claim.”) (citing Official Comm. of Unsecured Creditors v. UMB Bank, N.A (In re

 Residential Capital, LLC), 501 B.R. 549, 590-91 (Bankr. S.D.N.Y. 2013)).

          236.   ESL has not proved, and indeed cannot prove, its entitlement to any 507(b)

 Claim, and the Debtors have failed to explain why they included such a superpriority claim in




                                                 126
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 138 of 150


 their analysis of the various alternatives. In fact, the Debtors themselves agreed that an ESL

 507(b) Claim should not be included in the analysis:

                While ESL acknowledges that infirmity in the bid, they suggest
                that the company would be administratively insolvent in a wind-
                down. That is not the analysis of the subcommittee or its advisors,
                and it’s predicated on the threat of a significant administrative
                [507(b)] claim to be asserted by ESL when this company has
                engaged in bankruptcy and incurred substantial losses for the
                purpose of trying to enable a going concern bid by ESL.

 Jan. 15 Auction Tr. 66:16-67:3 (emphasis added).

        237.    The only possible trigger underlying ESL’s claim to 507(b) entitlement would be

 that the use, sale or lease of ESL’s prepetition collateral diminished and the adequate protection

 provided was insufficient. This argument would fail. The Debtors’ use of the proceeds from the

 DIP ABL Facility to satisfy claims and finance the Chapter 11 Cases was foreseeable and agreed

 upon by ESL. Indeed, the Debtors’ sale process, and these Chapter 11 Cases generally, have

 been run primarily for ESL’s benefit and, as such, ESL is not entitled to any 507(b) Claim. See

 In re Franklin Indus. Complex Inc., No. 01-67457 (SDG), 2008 WL 3992233, at *6-7 (Bankr.

 N.D.N.Y. Aug. 21, 2008) (denying a secured creditor’s 507(b) Claim because there was no

 evidence before the court showing diminution in the collateral’s value and observing that “there

 is a reluctance to grant superpriority status if the claimed losses were occasioned by the

 creditor’s own conduct.”) (emphasis added); Quality Beverage, 181 B.R. at 897 (disallowing

 section 507(b) claim where court found that diminution claim resulted from creditor’s self-

 interested business decision not to foreclose on collateral); In re Callister, 15 B.R. 521, 528

 (Bankr. D. Utah 1981) (finding that a superpriority claim is intended to “recapture value

 unexpectedly lost during the course of a case”) (emphasis added); Cheatham v. Cent. Carolina

 Bank & Trust Co., N.A., (In re Cheatham), 91 B.R. 382, 386 (Bankr. E.D.N.C. 1988) (citing


                                                 127
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 139 of 150


 Callister, 15 B.R. at 531-34) (“[S]uperpriority status is not available where the creditors [sic]

 loss . . . is due to ordinary or foreseeable depreciation.”) (emphasis added).

        238.    As the details of the sale process make clear, it was run to accommodate one

 buyer: ESL. Had the Debtors pivoted to the GOB process at the commencement of these cases,

 as the Creditors’ Committee urged, there would be more value for the estates. ESL cannot claim

 that any decline in the value of collateral was “unforeseeable” or “unexpected” when ESL was

 the party solely responsible for the Debtors’ pursuit of a going concern sale. See, e.g., Oct. 15,

 2018 Hr’g Tr. 26:24-25 (“We’ve been in negotiations with one likely bidder, which is ESL.”);

 Evercore Reply ¶ 4 (stating that “ESL may be the only bidder for the Debtors’ assets on a going-

 concern basis.”).

        239.    Moreover, ESL cannot establish that the diminution in the value of its collateral

 constitutes a legitimate administrative expense, as required by Bankruptcy Code section 507(b),

 because it is not a necessary cost of preserving the value of the Debtors’ estates. In fact, the only

 reason for the diminution in value to ESL’s collateral (to the extent any diminution has occurred)

 would be ESL’s self-interested decision to keep the Debtors out of an orderly liquidation in order

 to buy time to make a bid for the Debtors’ assets through the going concern sale process. It

 would be entirely inequitable to force the estates and unsecured creditors to bear the costs of

 ESL’s conduct. See e.g., Quality Beverage, 181 B.R. at 897. As such, the inclusion of any ESL

 507(b) Claim in the Debtors’ wind-down analysis disproportionately and improperly deflates

 value available to creditors through a GOB process and cannot support the Debtors’

 determination that the ESL Sale was highest and best. The Debtors’ wind-down analysis should

 be adjusted downward to exclude ESL 507(b) Claims in the amount of                     . Burian

 Decl., Ex. B, at 14.


                                                 128
18-23538-rdd        Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03                      Main Document
                                                 Pg 140 of 150


          3.       The Debtors Inexplicably Failed to Surcharge Collateral Pursuant to
                   Bankruptcy Code Section 506(c)

          240.     The purpose for the surcharge of costs and expenses against a secured creditor’s

 collateral under Bankruptcy Code section 506(c) 60 is “the prevention of a windfall to the

 secured creditor; a secured creditor should not reap the benefit of actions taken to preserve the

 secured creditor’s collateral without shouldering the costs.” In re Kohl, 421 B.R. 115, 123

 (Bankr. S.D.N.Y. 2009) (citing 4 COLLIER ON BANKRUPTCY ¶ 506.05) (emphasis added). In

 order to surcharge collateral, a debtor bears the burden of demonstrating that (i) the expenses

 sought to be surcharged against the collateral were necessary to preserve or dispose of the

 secured creditor’s collateral, (ii) the amounts expended were reasonable and (iii) the expenses

 were incurred for the direct and primary benefit of the secured creditor. Gen. Elec. Credit Corp.

 v. Peltz (In re Flagstaff Foodservice Corp.), 762 F.2d 10, 12 (2d Cir. 1985) (“Flagstaff II”); In re

 McLean Indus., Inc., 84 B.R. 340, 350 (Bankr. S.D.N.Y. 1988). Expenses may also be

 surcharged where the secured creditor expressly or impliedly consented to bear such expenses.

 Gen. Elec. Credit Corp. v. Levin & Weintraub (In re Flagstaff Foodservice Corp.), 739 F.2d 73,

 77 (2d Cir. 1984); In re Croton River Club, Inc., 162 B.R. 656, 659 (Bankr. S.D.N.Y. 1993).

          241.     Generally, an expenditure is “necessary” if it was unavoidably incurred in the

 preservation or disposal of collateral of the secured creditor. In re Ware, 12-30566-KLP, 2014

 Bankr. LEXIS 2437, at *17-18 (Bankr. E.D. Va. June 3, 2014); In re Combined Crofts Corp., 54

 B.R. 294, 297 (Bankr. D. Wisc. 1985). An expenditure is “reasonable” if it is “in some sensible

 proportion to the value of the benefit received.” First Servs. Grp., Inc. v. O’Connell (In re


 60
   Bankruptcy Code section 506(c) provides:
     The trustee may recover from property securing an allowed secured claim the reasonable, necessary costs and
     expenses of preserving, or disposing of, such property to the extent of any benefit to the holder of such claim,
     including the payment of all ad valorem property taxes with respect to the property.
 11 U.S.C. § 506(c).

                                                          129
18-23538-rdd       Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                 Main Document
                                               Pg 141 of 150


 Ceron), 412 B.R. 41, 52 (Bankr. E.D.N.Y. 2009). Lastly, there must be evidence of the direct,

 non-incidental benefit provided to the secured creditor rather than suggestions of “possible or

 hypothetical benefits.” Flagstaff II, 762 F.2d at 12.

         242.     Here, the Debtors’ wind-down analysis employs a questionable methodology that

 fails to account appropriately for the availability of various surcharges against the collateral of

 the Debtors’ secured creditors. Specifically, the Debtors estimate gross administrative expense

 claims through completion of the wind-down process of approximately                           . Burian

 Decl., Ex. B, at 15. The Debtors estimate that the sale of the unencumbered assets through

 liquidation will yield proceeds of approximately                    —$                 of which is

 allocated to the wind-down reserve (pursuant to the Final DIP Order) and                           to

 repayment of the Junior DIP Facility. Id. at 16. Then, without explanation, and contrary to the

 position taken in all of their prior wind-down analyses, the Debtors allocate all of the remaining

                in unencumbered asset sale proceeds to payment of administrative expense claims,

 which would deplete entirely the remaining value of the unencumbered assets. See id. The

 Debtors then apply a surcharge of                     , in respect of the remaining administrative claims

 not satisfied by unencumbered assets, against the ABL Collateral, 61 which the Debtors estimate

 will yield proceeds of approximately                                               in an orderly

 liquidation. Id. at 13, 16. Therefore, the Debtors’ allocation methodology results in the

 complete depletion of unencumbered assets even though the majority of the administrative

 expenses incurred are directly related to the monetization of the ABL Collateral. These expenses

 are properly surcharged against the second lien lenders, who did not have the benefit of a waiver

 of Bankruptcy Code section 506(c).


 61
   The Debtors’ Wind-down Analysis also reflects a charge of          against the ABL Collateral for the
 professional fee carve-out.

                                                      130
18-23538-rdd      Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 142 of 150


         243.    The Debtors’ allocation inappropriately shifts the burden of these Chapter 11

 Cases onto unsecured creditors. As set forth in the Burian Declaration and as referenced in the

 chart below, in a wind-down scenario, the Debtors should apply an additional surcharge against

 the ABL Collateral of approximately                   on account of necessary costs and expenses to

 be incurred in disposing of (and preserving the value of) the ABL Collateral (after payment in

 full of the DIP ABL Facility and the non-ESL First Lien Facility and the Stand-Alone L/C

 Facility). Id. at 14.




         244.    The Debtors’ allocation of administrative expense claims appears to be calculated

 to deplete unencumbered asset value artificially in an effort to make the ESL Sale appear more

 attractive than a wind-down scenario, while also preserving value for repayment of the Second

 Lien Facility and ensuring such facility can be used to credit bid in connection with the ESL

 Sale. Moreover, the Debtors’ Wind-down Analysis fails to properly surcharge the direct,

 quantifiable costs that were incurred, and will continue to be incurred, primarily to benefit

 secured creditors and should be properly surcharged against such creditors’ collateral in

 accordance with applicable law. See In re Ware, 2014 Bankr. LEXIS 2437, at *17-18. In turn,

 the Debtors’ construct would result in a proscribed “wind fall to secured creditors” of hundreds

 of millions of dollars from avoiding surcharges that should properly be applied to the collateral

 securing their claims in the event of a wind-down.” Se In re Kohl, 421 B.R. at 123.

         245.    Such a result in the wind-down scenario would be grossly inequitable to

 unsecured creditors, who would be forced to bear the bulk of the administrative expenses that the

                                                 131
18-23538-rdd        Doc 2042        Filed 01/28/19 Entered 01/28/19 11:04:03                     Main Document
                                                Pg 143 of 150


 Debtors have incurred over the course of these Chapter 11 Cases and in connection with the

 monetization of secured creditors’ collateral and which are a direct result of pursuing a going-

 concern option primarily for ESL’s benefit, the holder of nearly all of the claims in the Second

 Lien Facility. Flagstaff II, 762 F.2d at 12 (holding that a debtor must show that funds were

 expended primarily for the benefit of the secured creditor, which creditor benefited directly); see

 also U.S. v. Boatmen’s First Nat’l Bank, 5 F.3d 1157, 1160 (8th Cir. 1993) (stating that secured

 creditor should bear the burden of administrative expenses that are incurred to preserve going

 concern value for benefit of secured creditor). To allow ESL to avoid the costs of pursuing an

 unsuccessful option (in the event of a wind-down) while reaping the residual benefits is wholly

 antithetical to the policies underlying the Bankruptcy Code. As set forth in the Burian

 Declaration, a proper allocation of administrative expenses results in at least a                   increase in

 recoveries for unsecured creditors 62 (and approximately an                    increase in recoveries for

 unsecured creditors after proper asset value adjustments), further demonstrating that the ESL

 Sale does not represent the highest and best alternative for the Debtors’ assets. Burian Decl., Ex.

 B, at 19.

 C.      Analysis of an Alternative Sale Process Confirms that an Asset Monetization and
         GOB Process Maximizes Value

         246.     The marketing and sale process run by the Debtors during these Chapter 11 Cases

 was laden with flaws, and their wind-down analysis—which leaves unsecured creditors with no

 recovery—is understated as a result. By contrast, a properly conducted wind-down process will

 yield higher and better results than the ESL Sale, which will, in turn, enable the Debtors to

 distribute to their unsecured and true third-party creditors the value to which they are entitled.


 62
   Recoveries referenced are without taking into account substantial litigation proceeds that would be received in
 connection with the claims and causes of action against Lampert and ESL that are to be released as part of the ESL
 Sale.

                                                        132
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                           Pg 144 of 150


 As explained in the Burian Declaration and the Greenspan Report, a robust sale process would

 enable the Debtors to market their real asset assets and business lines more effectively without

 the overhang of ESL to depress interest from potential bidders.

        247.    The chart below compares the three recovery analysis scenarios. The first is the

 ESL Bid, which depicts the recoveries anticipated as a result of the ESL Bid as

         . Of note,                             , the ESL Bid leaves the estate administratively

 insolvent. See supra Objection, Part II.B. The second is the “Alternative Sale Process,” which

 shows a recovery analysis based on an orderly sale of assets. This Alternative Sale Process

 recovery



            As described in detail above, however, this analysis relies on flawed assumptions and

 valuations. The third analysis, the “Adjusted Alternative Sale Process,” fixes those flaws.

 Prepared by the Creditors’ Committee’s advisors, the Adjusted Alternative Sale Process makes

 three essential adjustments to the Debtors’ Alternative Sale Process recovery analysis—

 correcting the concerns detailed above. First, the analysis allocates expenses incurred for the

 benefit of the ABL Collateral to the ABL Collateral through a surcharge pursuant to Bankruptcy

 Code section 506(c) against secured creditors that did not have the benefit of a 506(c) waiver

 under prior Court orders. The Debtors’ recovery analysis allocated a disproportionate amount of

 claims to unencumbered assets by failing to surcharge such collateral. Second, the Adjusted

 Alternative Sale Process recovery analysis reduces the value assigned to certain claims.

 Specifically, it reduces the value tied to 507(b) Claims asserted by ESL—scheduled at

         in the Debtors’ analysis—to $0. Third, the Adjusted Alternative Sale Process recovery

 analysis provides more accurate and substantiated values for certain assets. For example, as


                                                133
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                            Pg 145 of 150


 described above, the Debtors grossly undervalue the unencumbered real estate in their analysis

 by              . Burian Decl., Ex. B, at 9, 14.




        248.    Based on the adjusted analysis, taking into account more reasonable valuations of

 key assets, including real estate, and incorporating more appropriate assumptions regarding

 claims under Bankruptcy Code section 507(b) and collateral surcharge, the wind-down results in

 a        recovery to unsecured creditors. Id. at 9. This is a far superior outcome than the ESL

 Sale, which provides no recovery for unsecured creditors and leaves the Debtors’ estates

 administratively insolvent.

 V.     ESL IS NOT ENTITLED TO THE PROTECTIONS OF BANKRUPTCY CODE
        SECTION 363(M) OR RELIEF FROM THE AUTOMATIC 14-DAY STAY
        REQUIRED BY BANKRUPTCY RULE 6004(H)

        249.    Bankruptcy Code section 363(m) provides that a purchaser or lessee of property

 of the estate is protected from the effects of a reversal or modification on appeal of the

 authorization to sell or lease as long as the purchaser acted in good faith and the appellant failed

 to obtain a stay of the sale pending appeal. This Court should reject not only the Debtors’

 request for an express finding that the “[t]he Buyer is a good faith purchaser within the meaning




                                                    134
18-23538-rdd     Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03             Main Document
                                           Pg 146 of 150


 of section 363(m),” but also its related request to deprive the Creditor’s Committee of the

 opportunity to seek a stay pending appeal. Proposed Sale Order ¶¶ 39, 41.

        250.    Although the Bankruptcy Code does not define “good faith,” the Second Circuit

 has “adopted a traditional equitable definition: one who purchases the assets for value, in good

 faith and without notice of adverse claims.” In re Gucci, 126 F.3d 380, 390 (2d Cir. 1997)

 (citation and internal quotation marks omitted). Typically, lack of good faith is evidenced by

 fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to take

 grossly unfair advantage of other bidders. See, e.g., In re General Motors Corp., 407 B.R. 463

 (Bankr. S.D.N.Y. 2009). “The requirement that a purchaser act in good faith . . . speaks to the

 integrity of his conduct in the course of the sale proceedings.” In re Abbotts Dairies, Inc., 788

 F.2d 143, 147, 14 C.B.C.2d 811 (3d Cir. 1986). Particularly relevant here, in considering

 whether a sale is in “good faith” under Bankruptcy Code section 363(m), courts may consider

 whether a potential purchaser is an insider of the debtor. See In re After Six, Inc., 154 B.R. at

 883 (purchaser’s lack of connections with debtor is factor supporting finding of “good faith”).

        251.    The proponent of good faith carries the burden to show good faith. See

 3 COLLIER ON BANKRUPTCY ¶ 363.11. (“The burden of proof to show good faith is on the

 proponent of good faith, usually the party seeking dismissal of the appeal; it may not be

 assumed.”).

        252.    The Debtors and ESL have not satisfied that burden here. Indeed, nothing in the

 proposed sale order or the Sale Notice substantiates the bald assertion that ESL is a good-faith

 purchaser. See Proposed Sale Order ¶ 39. For good reason: the evidence shows that ESL is

 anything but a good-faith purchaser. As explained supra, ESL’s actions prior to and during the

 Chapter 11 Cases, taken together with its status as an “insider” of the Debtors, confirm beyond


                                                 135
18-23538-rdd      Doc 2042         Filed 01/28/19 Entered 01/28/19 11:04:03           Main Document
                                               Pg 147 of 150


 doubt that ESL has not conducted itself in good faith and thus is not entitled to a finding of

 statutory mootness under Bankruptcy Code section 363(m).

         253.    Nor should the Court waive the automatic 14-day stay period required by

 Bankruptcy Rule 6004(h). Under Bankruptcy Rule 6004(h), any “order authorizing the use, sale,

 or lease of property other than cash collateral is stayed until expiration of 14 days after entry of

 the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h)

         254.    The Advisory Committee Notes to the Rule make abundantly clear that “the

 purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an objecting party to

 request a stay pending appeal before the order can be implemented.” 10 COLLIER ON

 BANKRUPTCY ¶ 6004.11. As is true here, “[a] short period of time is often needed and essential

 to an objecting party intending to appeal because, if the sale is closed in the absence of a stay,

 any appeal by an objecting party may well be moot” under section 363(m) of the Bankruptcy

 Code. Id. (citing 11 U.S.C. § 363(m) and supporting cases). Accordingly, “if an objection has

 been filed and is overruled, the court should eliminate or reduce the 14-day stay period only upon

 a showing that there is a sufficient business need to close the transaction within the 14-day

 period and the interests of the objecting party . . . are sufficiently protected.” Id. (emphasis

 added) (citing cases); see also id. (“If the objecting intends to appeal and seek a stay, the stay

 period should not be reduced to less than an amount of time sufficient to allow the objecting

 party to seek a stay, unless the court determines that the need to proceed sooner outweighs the

 objecting party’s interests.”).

         255.    There is no basis in the record to depart from this general rule, should this Court

 approve the ESL Sale. The Debtors and ESL urge the Court to find that “[t]ime is of the essence

 in closing the Sale Transaction and the Debtors and Buyer intend to close the Sale Transaction as


                                                  136
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03              Main Document
                                            Pg 148 of 150


 soon as practicable.” Proposed Sale Order ¶ 41. But they offer no basis for that naked assertion.

 See In re PSINet Inc., 268 B.R. 358, 379 (Bankr. S.D.N.Y. 2001) (declining to waive automatic

 stay period where, as here, “Debtors made no evidentiary showing of a business exigency

 requiring a closing within” the stay period” and where, as here, “the Motion contained no more

 than a contention that the [stay] period should be eliminated . . . and a generalized assertion that

 the Debtors require ‘an expedited closing’”). To the extent the APA attempts to manufacture

 exigency by contemplating consummation soon after the sale hearing, notably the APA does not

 impose that consummation must occur by a certain date as a condition of the ESL Sale; rather, it

 expressly contemplates that a party can choose whether to terminate the APA in the event that

 the sale order is stayed as of February 8, 2019.

        256.    Ultimately, by urging this Court to make a premature (and unwarranted) finding

 of statutory mootness under section 363(m)—an issue that is ultimately for the appellate court to

 decide—through an unsubstantiated “good faith” finding and an unjustified waiver of the

 ordinary 14-day automatic stay, the Debtors and ESL effectively invite this Court to deprive the

 Committee of its well-established right to obtain appellate review. See In re Adelphia Commc’ns

 Corp. , 361 B.R. 337, 349-350 (S.D.N.Y. 2007) (holding that objecting parties “have a right to

 appellate review” and that “there is a significant public interest in vindicating the rights of the

 minority and preventing the will of the majority to go unchecked by appellate review”) (citation

 and internal quotation marks omitted). This Court should reject that transparent effort to curtail

 the Creditor Committee’s (and other objectors’) appellate rights.




                                                    137
18-23538-rdd      Doc 2042      Filed 01/28/19 Entered 01/28/19 11:04:03            Main Document
                                            Pg 149 of 150


                                           CONCLUSION

        257.    For the reasons set forth herein, the Debtors have not met their burden of

 demonstrating that the ESL Sale is in the best interest of the Debtors’ estates and creditors. Even

 if the Debtors were entitled to deference under the guise of “business judgment” (which they are

 not), the ESL Sale still would fail. Not only is the ESL Sale premised on an impermissible credit

 bid of over $1.3 billion and an unrealistic and unreasonable business plan for Sears NewCo, the

 terms of the sale are nothing more than an illusory one-way option for ESL to acquire the

 Debtors’ assets while leaving the Debtors’ estates administratively insolvent and without

 satisfying outstanding obligations or, at best, poised for a chapter 22 filing in the near term. The

 ESL Sale would leave the Debtors administratively insolvent, while depriving the Debtors’

 unsecured creditors and all of the Debtors’ true third-party creditors of value to which they are

 entitled and would receive through (i) properly conducted GOB sales, (ii) the monetization of

 valuable real estate by way of a market-based sale process and (iii) the pursuit of viable causes of

 action. Accordingly, this Court should (i) deny the ESL Sale in its entirety and (ii) grant such

 other relief as it deems just, equitable and proper.




                                                  138
18-23538-rdd   Doc 2042     Filed 01/28/19 Entered 01/28/19 11:04:03     Main Document
                                        Pg 150 of 150


  New York, New York                       AKIN GUMP STRAUSS HAUER & FELD LLP
  Dated: January 26, 2019
                                            /s/ Ira S. Dizengoff
                                           Ira S. Dizengoff
                                           Philip C. Dublin
                                           Abid Qureshi
                                           Joseph L. Sorkin
                                           Sara L. Brauner
                                           One Bryant Park
                                           New York, New York 10036
                                           Telephone: (212) 872-1000
                                           Facsimile: (212) 872-1002
                                           E-mail: idizengoff@akingump.com
                                                    pdublin@akingump.com
                                                    aqureshi@akingump.com
                                                    jsorkin@akingump.com
                                                    sbrauner@akingump.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors of Sears Holdings Corporation, et al.




                                          139
